Exhibit 10.1

Secured Revolving Loan Facility

LOAN AND SECURITY AGREEMENT

Among

EFR 2018-1, LLC,
a Delaware limited liability company,

as Borrower,

and

PACIFIC WESTERN BANK,
as Administrative Agent, Payment Agent, Collateral Agent and a Lender

Dated as of
July 23, 2018

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

 

I.

DEFINITIONS

5

 

1.1

General Terms

5

II.

LOAN, PAYMENTS, INTEREST AND COLLATERAL

34

 

2.1

The Loan

34

 

2.2

Interest on the Loan

35

 

2.3

Loan Collections; Repayment.

36

 

2.4

Promise to Pay; Manner of Payment.

37

 

2.5

Voluntary Prepayments

38

 

2.6

Mandatory Prepayments

39

 

2.7

Protective Advances

39

 

2.8

Grant of Security Interest; Collateral

40

 

2.9

Collateral Administration

41

 

2.1

Power of Attorney

42

 

2.11

Collateral Account

43

 

2.12

Maximum Loan Amount

43

III.

FEES AND OTHER CHARGES

44

 

3.1

Computation of Fees; Lawful Limits

44

 

3.2

Default Rate of Interest

44

 

3.3

Increased Costs; Capital Adequacy

44

 

3.4

Commitment Fee

45

 

3.5

Unused Line Fee

46

IV.

CONDITIONS PRECEDENT

46

 

4.1

Conditions to Closing

46

 

4.2

Conditions to Revolving Advances and Funding of Borrowings

48

V.

REPRESENTATIONS AND WARRANTIES

50

 

5.1

Organization and Authority

50

 

5.2

Loan Documents

51

 

5.3

Subsidiaries, Capitalization and Ownership Interests

51

 

5.4

Receivables

52

 

5.5

Other Agreements

52

 

5.6

Litigation

52

 

5.7

Financial Statements and Reports

52

 

5.8

Compliance with Law

53

 

5.9

Licenses and Permits

53

 

5.1

No Default; Solvency

53

 

5.11

Disclosure

53

 

5.12

Existing Indebtedness; Investments, Guarantees and Certain Contracts

54

 

5.13

Affiliated Agreements

54

 

5.14

Reserved

54






1

 

 

 

--------------------------------------------------------------------------------

 

 

5.15

Names; Location of Offices, Records and Collateral

54

 

5.16

Deposit Accounts and Investment Property

54

 

5.17

Non-Subordination

54

 

5.18

Receivables

55

 

5.19

Servicing

55

 

5.2

Legal Investments; Use of Proceeds

55

 

5.21

Broker’s or Finder’s Commissions

55

 

5.22

Anti-Terrorism; OFAC

55

 

5.23

Security Interest

56

 

5.24

Survival

56

VI.

AFFIRMATIVE COVENANTS

56

 

6.1

Financial Statements, Reports and Other Information

57

 

6.2

Payment of Obligations

59

 

6.3

Conduct of Business and Maintenance of Existence and Assets

59

 

6.4

Compliance with Legal and Other Obligations

59

 

6.5

Reserved

59

 

6.6

True Books

59

 

6.7

Inspection; Periodic Audits; Quarterly Review

60

 

6.8

Further Assurances; Post Closing

60

 

6.9

Other Liens

61

 

6.1

Use of Proceeds

61

 

6.11

Collateral Documents; Security Interest in Collateral

61

 

6.12

Servicing Agreement; Backup Servicer;

61

 

6.13

Special Purpose Entity

62

 

6.14

Collections.

64

 

6.15

Reserved

64

 

6.16

Changes to Underwriting Guidelines

64

 

6.17

Collateral Performance and Financial Covenants

64

VII.

NEGATIVE COVENANTS

66

 

7.1

Indebtedness

66

 

7.2

Liens

66

 

7.3

Investments; Investment Property; New Facilities or Collateral; Subsidiaries

66

 

7.4

Dividends; Redemptions; Equity

67

 

7.5

Transactions with Affiliates

67

 

7.6

Charter Documents; Fiscal Year; Dissolution; Use of Proceeds; Insurance
Policies; Disposition of Collateral; Trade Names

67

 

7.7

Transfer of Collateral; Amendment of Receivables

68

 

7.8

Contingent Obligations and Risks

68

 

7.9

[Reserved]

68

 

7.1

Modifications of Agreements

68

 

7.11

Anti-Terrorism; OFAC

68

 

7.12

Deposit Accounts and Payment Instructions

69

 

7.13

Servicing Agreement

69

 

7.14

No Adverse Selection; Minimum Purchase

69






2

 

 

--------------------------------------------------------------------------------

 

VIII.

EVENTS OF DEFAULT

70

IX.

RIGHTS AND REMEDIES AFTER DEFAULT

73

 

9.1

Rights and Remedies

73

 

9.2

Application of Proceeds

74

 

9.3

Right to Appoint Receiver.

74

 

9.4

Attorney-in-Fact

75

 

9.5

Rights and Remedies not Exclusive

75

X.

WAIVERS AND JUDICIAL PROCEEDINGS

75

 

10.1

Waivers

75

 

10.2

Delay; No Waiver of Defaults

75

 

10.3

Jury Waiver

76

 

10.4

Amendment and Waivers

76

XI.

EFFECTIVE DATE AND TERMINATION

77

 

11.1

Effectiveness and Termination

77

 

11.2

Survival

78

XII.

MISCELLANEOUS

78

 

12.1

Governing Law; Jurisdiction; Service of Process; Venue

78

 

12.2

Successors and Assigns; Assignments and Participations

79

 

12.3

Application of Payments

83

 

12.4

Indemnity

83

 

12.5

Notice

84

 

12.6

Severability; Captions; Counterparts; Facsimile Signatures

85

 

12.7

Expenses

85

 

12.8

Entire Agreement

86

 

12.9

Approvals and Duties

86

 

12.1

Publicity

86

 

12.11

Release of Collateral

87

 

12.12

Times of Day

88

 

12.13

Rounding

88

 

12.14

No Advisory or Fiduciary Responsibility

88

 

12.15

Independent Effect of Covenants

89

 

12.16

Right of Setoff.

89

 

12.17

Confidentiality.

89

 

12.18

Inconsistencies with Other Documents.

90

XIII.

AGENT PROVISIONS; SETTLEMENT

90

 

13.1

Agent.

90

 

13.2

Lender Consent

95

 

13.3

Set-off and Sharing of Payments

96

 

13.4

Disbursement of Funds

96

 

13.5

Settlements; Payments; and Information

97

 

13.6

Dissemination of Information

98

 

13.7

Non-Funding Lender.

99






3

 

 

--------------------------------------------------------------------------------

 

 

13.8

Taxes

99

 

13.9

Patriot Act

102

 

 

SCHEDULES

Schedule A

Terms, Conditions and Disclosure Schedules

Schedule B

Wiring Instructions

Schedule C

Revolving Loan Commitments

Schedule D

Approved States

Schedule E

State Licenses

Schedule F

Permitted Modifications

Schedule G

Borrower Competitors

 

EXHIBITS

Exhibit A

Form of Borrowing Base Certificate

Exhibit B

Form of Note

Exhibit C

Form of Monthly Collateral and Servicing Report

Exhibit D

Form of Portfolio Documents

Exhibit E

Form of Request for Revolving Advance

Exhibit F

[Reserved]

Exhibit G

Underwriting Guidelines

Exhibit H

Servicing Policy

 

  




4

 

 

--------------------------------------------------------------------------------

 

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (the “Agreement”) dated as of July 23, 2018, is
entered into by and between EFR 2018-1, LLC, a Delaware limited liability
company (“Borrower”), each of the financial institutions from time to time party
hereto (individually each a “Lender” and collectively the “Lenders”) and PACIFIC
WESTERN BANK, a California state-chartered bank (“PacWest”), as administrative,
payment and collateral agent for itself, as a Lender and for the other Lenders
(in such capacities, “Agent”).

WHEREAS, Borrower has requested that Lenders make available to Borrower a
secured revolving loan facility in an initial principal amount of $150,000,000,
the proceeds of which shall be used by Borrower to purchase certain Eligible
Receivables, to pay closing expenses and for payment of fees and expenses to the
Agent and Lenders, and to pay for operating expenses;

WHEREAS, Borrower is willing to grant Agent, for the benefit of itself and the
other Lenders, a lien on and security interest in the Collateral to secure the
Loan and other financial accommodations being granted by Agent and Lenders to
Borrower; and

WHEREAS, Lenders are willing to make the Loan available to Borrower upon the
terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which hereby are
acknowledged, Borrower, Agent and Lenders hereby agree as follows:

I.DEFINITIONS

1.1General Terms

(a)For purposes of the Loan Documents and all Annexes, Schedules and Exhibits
thereto, in addition to the definitions above and elsewhere in this Agreement or
the other Loan Documents, the terms listed in this Article I shall have the
meanings given such terms in this Article I.  The definitions of terms herein
shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  The word “law” shall be construed as referring to
all statutes, rules, regulations, codes and other laws (including official
rulings and interpretations thereunder having the force of law or with which
affected Persons customarily comply), and all judgments, orders and decrees, of
all Governmental Authorities.  Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (ii) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (iii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on

5

 

 

--------------------------------------------------------------------------------

 

assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, (iv) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (v) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (vi) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

(b)All capitalized terms used which are not specifically defined shall have the
meanings provided in Article 9 of the UCC in effect on the date hereof to the
extent the same are used or defined therein.  

(c)Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if Borrower notifies Agent that Borrower requests
an amendment to any provision hereof, including a Trigger Event, to eliminate
the effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision or Trigger Event (or if
Agent notifies Borrower that Requisite Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of Borrower or any Subsidiary at “fair value”, as defined therein
and (ii) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof.

“Accession Agreement” shall mean an Accession Agreement to the Intercreditor
Agreement, executed by and among Enova, the Intercreditor Agent, Enova Loan
Services, LLC, as master servicer, EFR 2016-1, LLC, Enova Finance 5, LLC, the
Account Holder, and the new party or parties to be joined to the Intercreditor
Agreement (in connection with this Agreement, the Borrower and the Agent).

“Account Holder” shall mean CNU Online Holdings, LLC, together with its
successors and permitted assigns, in its capacity as such under and pursuant to
the terms of the Intercreditor Agreement.

“Account Debtor” shall mean any Person or Persons that are an obligor in respect
of any Receivable.

6

 

 

--------------------------------------------------------------------------------

 

“ACH Sweep Account” shall mean an account established at Green Bank, N.A.
bearing the account number 5501272255, in the name of Borrower, and which is
subject to an ACH Sweep Account Control Agreement, and to which a Servicer shall
direct all ACH payments, if applicable, under its applicable Portfolio
Documents.

“ACH Sweep Account Control Agreement”  shall mean the Deposit Account Control
Agreement, dated as of the Closing Date, by and among Agent, Borrower and Green
Bank, N.A., as the depositary bank.

“Advance” shall mean any borrowing under and advance of the Loan, including, but
not limited to, each Revolving Advance and any Protective Advance.  Any amounts
paid by Agent on behalf of Borrower under any Loan Document shall be an Advance
for purposes of this Agreement.

“Advance Rate” shall mean (a) at all times prior to the commencement of the
Amortization Period, eighty percent (80%) and (b) at all times from and after
the commencement of the Amortization Period, seventy percent (70%); subject in
each case to adjustment in accordance with the terms hereof.

“Affiliate” or “affiliate” means, as to any Person, any other Person who
directly or indirectly controls, is under common control with, is controlled by
or is a director or officer of such Person.  As used in this definition,
“control” (including its correlative meanings, “controlled by” and “under common
control with”) means possession, directly or indirectly, of the power to direct
or cause the direction of management or policies (whether through ownership of
voting securities or partnership or other ownership interests, by contract or
otherwise), provided that, in any event, any Person who owns directly or
indirectly ten percent (10%) or more of the securities having ordinary voting
power for the election of the members of the board of directors or other
governing body of a corporation or ten percent (10%) or more of the partnership
or other ownership interests of any other Person (other than as a limited
partner of such other Person) will be deemed to control such corporation,
partnership or other Person.

“Agent” shall have the meaning assigned to it in the introductory paragraph
hereof.

“Agreement” shall have the meaning assigned to it in the introductory paragraph
hereof.

“Amortization Period” shall mean the period beginning on the expiration of the
Borrowing Period and continuing through the Maturity Date.

“Applicable Rate” shall have the meaning assigned to it in Section 2.2(a).

“Applicable Law” shall mean any and all federal, state, local and/or applicable
foreign statutes, ordinances, rules, regulations, court orders and decrees,
administrative orders and decrees, and other legal requirements of any and every
conceivable type applicable to the Loan, the Loan Documents, Borrower,
Indemnitor, Originator, Servicer or the Collateral or any portion thereof,
including, but not limited to, Credit Protection Laws, credit disclosure laws
and regulations, the Fair Labor Standards Act, and all applicable state and
federal usury laws.

“Applicable Margin” shall mean four percent (4.00%).

7

 

 

--------------------------------------------------------------------------------

 

“Applicable Percentage” shall mean, with respect to any Lender as to all
Lenders, the percentage obtained by dividing (a) the aggregate amount of the
Advances outstanding made by such Lender by (b) the aggregate amount of all the
Advances outstanding, as such percentage may be adjusted by assignments as
permitted hereunder.

“Approved State” shall mean, individually and collectively, each state set forth
on Schedule D, as the same may be modified from time to time as agreed to in
writing by Agent in its sole discretion.

“Availability” shall mean, at any date of determination, the lesser of (a) the
Borrowing Base or (b) the aggregate of the Revolving Loan Commitments, minus, in
each case, the aggregate principal balance of the outstanding Advances.

“Available Amounts” shall mean, as of any date of determination, any and all
Collections on deposit in the Collateral Account.

“Average Daily Balance” shall have the meaning assigned to it in Section 2.2(b)
hereof.

“Backup Servicer” shall mean First Associates Loan Servicing, LLC, a Delaware
limited liability company, or such other Person as Agent engages from time to
time in accordance with this Agreement, all in accordance with the terms,
provisions, and conditions of Backup Servicing Agreement.

“Backup Servicing Fee” shall mean any fee payable monthly by Borrower to Backup
Servicer, such fee to be as specified in the applicable Backup Servicing
Agreement.

“Backup Servicing Agreement” shall mean a Backup Servicing Agreement entered
into by and among Servicer, Borrower and Backup Servicer, dated on or about the
Closing Date, regarding the provision of certain backup servicing and
verification services by the Backup Servicer with respect to the Receivables, as
the same may be amended, modified, supplemented, restated, replaced or renewed
in writing from time to time.

“Bank Partner” means Republic Bank & Trust Company.

“Bank Program Receivable” shall mean a Receivable originated by Bank Partner and
sold to NetCredit Finance, LLC pursuant to that certain Loan Purchase Agreement
dated as of February 15, 2016, and then further sold to Holdings pursuant to a
Transfer Agreement.  

“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C.
§§ 101 et. seq., as amended from time to time.

“Blocked Account Control Agreement” shall mean any of (a) the Blocked Account
Control Agreement, dated as of December 14, 2016 (as amended, restated,
supplemented or otherwise modified from time to time), by and among the
Intercreditor Agent, the Account Holder and Green Bank, N.A., as the depositary
bank, or (b) any blocked account control agreement, by and among the
Intercreditor Agent, the relevant account holder and the depositary bank where
the related account is held, which is in form and substance reasonably
acceptable to Agent.

8

 

 

--------------------------------------------------------------------------------

 

“Borrower” shall have the meaning assigned to it in the introductory paragraph
hereof.

“Borrower Competitor” shall mean (i) each Person identified on Schedule G hereto
and (ii) any Person engaged in a substantially similar business as Borrower,
Holdings and/or Enova, provided, however, any such Person that is an Eligible
Assignee and not identified on Schedule G shall not be considered a “Borrower
Competitor” for any purpose hereunder.

“Borrowing Base” shall mean, at any time, (i) an amount equal to the product of
the then applicable Advance Rate multiplied by the sum of the Receivable
Balances due under or in respect of all Eligible Receivables pledged to Agent as
Collateral hereunder or pursuant to any other Loan Document, plus (ii) the
aggregate amount of Excess Principal Collections on deposit in the Collateral
Account, minus (iii) the Excess Concentration Amounts.

“Borrowing Base Certificate” shall mean a Borrowing Base Certificate
substantially in the form of Exhibit A hereto.

“Borrowing Period” shall mean the period from and including the Closing Date
through and including the earlier of (a) the Termination Date, (b) July 22,
2021, (c) any Trigger Event, or (d) the occurrence and continuance of a Default
or an Event of Default.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, the State of New York or the State of Illinois and, if such day
relates to the calculation of the LIBOR Rate, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

“Cash Equivalents” shall mean (a) securities issued, or directly and fully
guaranteed or insured, by the United States or any agency or instrumentality
thereof (provided, that the full faith and credit of the United States is
pledged in support thereof) having maturities of not more than six (6) months
from the date of acquisition, (b) U.S. dollar denominated time deposits,
certificates of deposit and bankers’ acceptances of (i) any domestic commercial
bank of recognized standing having capital and surplus in excess of
$500,000,000, or (ii) any bank (or the parent company of such bank) whose
short-term commercial paper rating from Standard & Poor’s Ratings Services
(“S&P”) is at least A‑2 or the equivalent thereof or from Moody’s Investors
Service, Inc. (“Moody’s”) is at least P‑2 or the equivalent thereof in each case
with maturities of not more than six months from the date of acquisition, or
(iii) Agent (any bank meeting the qualifications specified in clauses (b)(i),
(ii) or (iii), an “Approved Bank”), (c) repurchase obligations with a term of
not more than seven days for underlying securities of the types described in
clause (a), above, entered into with any Approved Bank, (d) commercial paper
issued by any Approved Bank or by the parent company of any Approved Bank and
commercial paper issued by, or guaranteed by, any industrial or financial
company with a short-term commercial paper rating of at least A‑2 or the
equivalent thereof by S&P or at least P‑2 or the equivalent thereof by Moody’s,
or guaranteed by any industrial company with a long term unsecured debt rating
of at least A or A2, or the equivalent of each thereof, from S&P or Moody’s, as
the case may be, and in each case maturing within six months after the date of
acquisition and (e) investments in money market funds substantially all of whose
assets are comprised of securities of the type described in clauses (a) through
(d) above.

9

 

 

--------------------------------------------------------------------------------

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Change of Control” shall mean with respect to Borrower, the occurrence of any
of the following:

(a)Enova, at any time for any reason ceases to directly or indirectly own 100%
of the issued and outstanding Equity Interests of Borrower, Holdings, Servicer,
any Subsidiary that is an Originator or any Subsidiary that is a purchaser of
Bank Program Receivables (as the same may be adjusted for any combination,
recapitalization or reclassification into a greater or smaller number of shares
or units), free and clear of all Liens, rights, options, warrants or other
similar agreements or understandings (other than Liens evidenced by the Pledge
Agreement); or

(b)an event or series of events by which any one “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act, but excluding
any employee benefit plan of Enova or its Subsidiaries, and any person or entity
acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan), becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of 50% or more of the
equity securities of Enova entitled to vote for members of the board of
directors or equivalent governing body of Enova on a fully-diluted basis.

“Charged-Off Percentage” shall mean, with respect to any calendar month, the
percentage calculated by dividing (a) the aggregate Receivable Balance of all
Receivables that became Charged-Off Receivables during such month (calculated as
of the date each such Receivable became a Charged-Off Receivable hereunder) by
(b) the aggregate Receivable Balance (calculated as of the first day of such
month) of all Receivables pledged as Collateral.

“Charged-Off Receivable” shall mean a Receivable that (i) has been specifically
and separately reserved against by any Originator, Servicer, Borrower or the
applicable owner thereof or deemed charged-off or non-collectible by any such
Person in accordance with the Underwriting Guidelines (including, without
limitation, because of fraud), (ii) at any point is sixty-five (65) days or more
past due, or (iii) unless otherwise approved by Agent in writing in its sole
discretion, for which Servicer or Borrower or any Affiliate of Servicer or
Borrower shall have been notified that the related Account Debtor shall have
become the subject of a proceeding under a Debtor Relief Law.

10

 

 

--------------------------------------------------------------------------------

 

“Charter and Good Standing Documents” shall mean, for the applicable Person,
(a) a copy of the certificate of incorporation, certificate of formation,
statutory certificate of trust or other applicable charter document certified as
of a date not more than thirty (30) days before the Closing Date by the
applicable Governmental Authority of the jurisdiction of incorporation of such
Person, (b) a copy of the bylaws, operating agreement, trust agreement or other
applicable organizational document certified as of the Closing Date by an
authorized officer or member of such Person, (c) an original certificate of good
standing or existence, as applicable, as of a date not more than thirty (30)
days before the Closing Date issued by the applicable Governmental Authority of
the jurisdiction of incorporation of such Person and of every other jurisdiction
in which such Person is otherwise required to be in good standing, and
(d) copies of the resolutions of the Board of Directors (or other applicable
governing body or trustee) and, if required, stockholders or other equity owners
authorizing the execution, delivery and performance of the Loan Documents to
which such Person, as applicable, is a party, certified by an authorized officer
or member of such Person as of the Closing Date.

“Claims” shall have the meaning assigned to such term in Section 12.4.

“Closing” shall mean the satisfaction, or written waiver by Agent and Lenders,
of all of the conditions precedent set forth in this Agreement required to be
satisfied prior to the consummation of the transactions contemplated hereby.

“Closing Date” shall mean the date of this Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and all rules
and regulations promulgated thereunder.

“Collateral” shall have the meaning assigned to such term in Section 2.8 of this
Agreement.

“Collateral Account” shall mean that certain deposit account at Pacific Western
Bank, held in the name of Borrower, with account number 1001850377, or such
other replacement deposit account acceptable to Agent in its sole discretion.

“Collateral Account Control Agreement” means that certain Account Control
Agreement dated as of the Closing Date among Agent, Pacific Western Bank (in its
capacity as the deposit account bank for the Collateral Account) and Borrower,
as amended, restated or modified from time to time.

“Collection Receipt Accounts” shall mean the accounts (1) bearing account number
5501156086, held by the Account Holder on behalf of the Servicer at Green Bank,
N.A., and (2) any other account (other than the Wells Fargo Account) designated
by Servicer in a notice to Agent as an account into which Collections may be
deposited, each of which shall (prior to, and as a condition precedent to, any
amounts being deposited therein) be subject to a Blocked Account Control
Agreement and the Intercreditor Agreement, and for which the Account Debtor may
(once such account is subject to a Blocked Account Control Agreement and the
Intercreditor Agreement) remit all payments under its applicable Receivable
other than ACH payments, which shall be remitted to the Collateral Account.

11

 

 

--------------------------------------------------------------------------------

 

“Collections” shall mean, individually and collectively, as it relates to any
and all Receivables, (a) all Scheduled Payments, interest, principal,
prepayments (both voluntary and mandatory), fees or late charges collected from
or on behalf of the Account Debtors on the Receivables, (b) all amounts received
pursuant to a Permitted Securitization related to Collateral released in
connection therewith, (c) all liquidation proceeds collected from the sale or
disposition of any Receivable and/or any property related thereto, whether to a
third party purchaser or an Affiliate of Borrower and (d) any and all proceeds
of Collateral and/or other amounts received of any and every description payable
to Borrower by or on behalf of such Account Debtor pursuant to the applicable
Receivable, the related Portfolio Documents, or any other related documents or
instruments, including, but not limited to, judgment awards or settlements, and
refinancing proceeds.

“Commitment Fee” shall have the meaning assigned to it in Section 3.4.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contingent Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing any Indebtedness, leases, dividends or other obligations
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of such Person, (a) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (b) to advance or
supply funds (i) for the purchase or payment of any such primary obligation or
(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (c) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, or (d) otherwise to assure or to
hold harmless the owner of such primary obligation against loss in respect
thereof, provided, however, that the term “Contingent Obligation” shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business.  The amount of any Contingent Obligation shall be deemed to
be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.  

“Contract Right” shall mean any right of Borrower to payment under a contract
for the sale or lease of goods or the rendering of services, which right is at
the time not yet earned by performance.

“Credit Protection Laws” means all federal, state and local laws in respect of
the business of extending credit to borrowers, including the Truth in Lending
Act (and Regulation Z promulgated thereunder), Equal Credit Opportunity Act,
Fair Credit Reporting Act, Fair Debt Collection Practices Act, GLBA, Financial
Institutions Reform, Recovery and Enforcement Act of 1989, as amended,
anti-discrimination and fair lending laws, laws relating to servicing procedures
or maximum charges and rates of interest, and other similar laws, each to the
extent applicable, and all applicable regulations in respect of any of the
foregoing.

12

 

 

--------------------------------------------------------------------------------

 

“Debtor Relief Law” shall mean, collectively, the Bankruptcy Code and all other
United States or foreign applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally, as amended from time to time.

“Default” shall mean any event, fact, circumstance or condition that, with the
giving of applicable notice or passage of time, if any, or both, would
constitute or be or result in an Event of Default.

“Default Rate” shall have the meaning assigned to it in Section 3.2 hereof.

“Delinquency Percentage” shall mean, with respect to any calendar month, the
percentage calculated by dividing (a) the aggregate Receivable Balance of all
Delinquent Receivables at the end of such month by (b) the aggregate Receivable
Balance (calculated as of the last day of such month) of all Receivables pledged
as Collateral.

“Delinquent Receivable” shall mean any Eligible Receivable which is one (1) to
sixty-four (64) days past due and is not a Charged-Off Receivable; provided,
that, any Receivable that is subject to a Permitted Modification, as described
in clause (iv) of such definition, shall not be a Delinquent Receivable until
such Receivable becomes past due following its updated scheduled payment date
and at such time the days past due shall be calculated as of the corresponding
original due date. However, if a Payment Deferral is effected for an otherwise
Delinquent Receivable, the Payment Deferral shall not cure or stay the loan
delinquency status upon the Payment Deferral being effected.

“Deposit Account” shall mean, individually and collectively, the Collateral
Account and any bank or other depository accounts of Borrower.

“Dollars” and “$” shall mean lawful money of the United States of America.

“Due Period” shall mean, as of any date of determination, the immediately
preceding calendar month.

“E-Fax” means any system used to receive or transmit faxes electronically.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by electronic mail (“e-mail”) or E-Fax, or otherwise to or from an
electronic system or other equivalent service.

“Eligible Assignee” means (a) any Lender or Affiliate of a Lender, (b) a
commercial bank organized under the laws of the United States, any state
thereof, or the laws of any other country, (c) a finance company, insurance
company or other financial institution or fund which is engaged in making,
purchasing or otherwise investing in commercial loans or other debt obligations
for its own account in the ordinary course of its business, (d) any fund, trust
or similar entity that invests in commercial loans in the ordinary course of its
business and is advised or managed by (i) a Lender, (ii) an Affiliate of a
Lender, (iii) the same investment adviser that manages a Lender or (iv) an
Affiliate of an investment adviser that manages a Lender, or (e) any finance
company,

13

 

 

--------------------------------------------------------------------------------

 

insurance company or other financial institution which temporarily warehouses
Loans for any Lender or any Person described in clause (d) above.

“Eligible LMP Refinancing Receivable” shall mean an Eligible Refinancing
Receivable as to which (i) the principal balance on the date such Eligible
Refinancing Receivable was originated is the same as the Receivable Balance plus
its capitalized accrued interest on such date of the applicable refinanced
Receivable and (ii) the final scheduled maturity date is later than the final
scheduled maturity date of the applicable refinanced Receivable.

“Eligible LMR Refinancing Receivable” shall mean any Receivable related to a
Refinancing that has had its original interest rate lowered for any reason,
other than as a result of the requirements of the Servicemembers Civil Relief
Act of 2003.

“Eligible Receivables” shall mean those Receivables that meet all of the
following requirements:

(a)payments under such Receivable are due in Dollars and the Portfolio Documents
do not permit the currency in which such Receivable is payable to be changed,
and all previous payments have been made by the related Account Debtor and not
by Originator, Servicer, Borrower or any Affiliate thereof;

(b)no Account Debtor with respect to such Receivable is a “foreign person”
within the meaning of Sections 1445 and 7701 of the Code (i.e. no Account Debtor
is a non-resident alien, foreign corporation, foreign partnership, foreign trust
or foreign estate, as those terms are defined in the Code and regulations
promulgated thereunder); provided however, United States military employees and
personnel living, working or deployed outside of the United States shall not be
excluded or deemed a “foreign person” described above;

(c)such Receivable was acquired by Holdings pursuant to the Transfer Agreement
and by Borrower pursuant to the Purchase and Sale Agreement, such Receivable
shall be 100% owned directly by Borrower, no other Person (other than Borrower
and Agent, for the benefit of the Lenders) owns or claims any legal or
beneficial interest therein or lien thereon, and such Receivable has not been
participated, bifurcated syndicated or otherwise divided by Originator or any
other Person;

(d)such Receivable is a fully amortizing loan and payments in respect of such
Receivable shall be due and payable no less frequently than once per month and
no more frequently than three times per month in equal installments of interest
and principal (other than one or two unequal scheduled payments);

(e)such Receivable shall be a State Licensed Receivable;

(f)the Account Debtor for any Receivable shall not have resided in the States of
Virginia, West Virginia, Maryland or Colorado when such Receivable was
originated;

(g)such Receivable and all related Portfolio Documents shall have been duly
authorized, shall be in full force and effect and shall represent a legal, or
valid and binding and absolute and unconditional payment obligation of the
applicable Account Debtor enforceable

14

 

 

--------------------------------------------------------------------------------

 

against such Account Debtor in accordance with its terms for the amount
outstanding thereof without any right of rescission, offset, counterclaim,
dispute, discount, adjustment or defense, except to the extent that
enforceability may be limited by Debtor Relief Laws and general principles of
equity, and is not contingent in any respect for any reason, there are no
conditions precedent to the enforceability or validity of the Receivable that
have not been satisfied or waived, and the Account Debtor has no bona fide claim
against Borrower or Originator or any Affiliate thereof, and there are no
restrictions or prohibitions on the sale, transfer, or assignment of such
Receivable by the holder thereof as of any date of determination, and all
statutory or other applicable cancellation or rescission periods related thereto
have expired;

(h)the promissory note and all other Portfolio Documents requiring the signature
of an Account Debtor were executed by the applicable Account Debtor Originator
via a power of attorney with a digital or electronic signature in accordance
with the Uniform Electronic Transaction Act or, as applicable to the
jurisdiction governing such promissory note, the Electronic Signatures in Global
and National Commerce Act (E-Sign Act), including all consumer consent and other
applicable provisions thereof;

(i)all amounts and information in respect of such Receivable furnished by
Borrower or Servicer to Agent shall be true and correct as of the date such
information is furnished and, to the knowledge of the Borrower, is undisputed by
the Account Debtor thereon or any guarantor thereof;

(j)the form of Portfolio Documents relating to such Receivable shall be
substantially in the form of Exhibit D attached hereto or shall otherwise be in
form and content acceptable to Agent in its reasonable discretion;

(k)such Receivable represents the undisputed, bona fide transaction created by
the lending of money by Originator in the ordinary course of Originator’s
business and completed in accordance with the terms and provisions contained in
the related Portfolio Documents;

(l)the applicable Account Debtor shall have personal recourse for all amounts
owed with respect to such Receivable;

(m)the Account Debtor with respect to such Receivable is not the subject of any
proceeding under any Debtor Relief Law, and shall not have been the subject of
any proceeding under any Debtor Relief Law for the immediately preceding
calendar year;

(n)such Receivable shall not be a revolving line of credit;

(o)such Receivable shall have been originated, serviced and administered in
accordance with the Underwriting Guidelines and Servicing Policy, as applicable;

(p)such Receivable shall not have been specifically and separately reserved
against by Borrower or deemed charged-off or non-collectible by Borrower, any
Originator or Servicer;

(q)such Receivable is not a Charged-Off Receivable;

15

 

 

--------------------------------------------------------------------------------

 

(r)[reserved];

(s) no instrument of release or waiver has been executed by Borrower, Servicer
or any Affiliate thereof in connection with any Portfolio Document related to
such Receivable, and the Account Debtor has not been released from its
obligations under such Receivable in whole, or in part;

(t)such Receivable shall not have been modified in any way to alter or obscure
its status as an Ineligible Receivable after having been substituted with an
Eligible Receivable (for the avoidance of doubt, this clause shall not include
Permitted Modifications);

(u) other than Permitted Modifications, such Receivable and the related
Portfolio Documents shall not have been amended, modified or waived from their
original terms;

(v)such Receivable and all Portfolio Documents entered into in connection
therewith and the origination by Originator, acquisition thereof by Borrower and
servicing and administration by Servicer shall comply in all material respects
with all Applicable Laws;

(w)the Receivable is not subject to a Level Two Regulatory Event;

(x)such Receivable shall have an annual percentage rate of not less than twenty
percent (20%) per annum;

(y)such Receivable shall have an annual percentage rate of not greater than
ninety nine and ninety nine one hundredths percent (99.99%) per annum;

(z)such Receivable shall not have a gap between any two chronological payments
greater than sixty-two (62) days;

(aa)no portion of any Scheduled Payment for such Receivable shall be (i)
delinquent at the time such Receivable is pledged as Collateral or (ii) more
than thirty (30) days delinquent at any time thereafter;

(bb)the original term to maturity of such Receivable does not exceed sixty (60)
months, when rounded to the nearest month;

(cc)the outstanding principal balance and the original principal balance of such
Receivable does not exceed $10,000;

(dd)none of Originator, Servicer, Borrower, not any Affiliate thereof shall be
engaged in any adverse proceeding or other adverse litigation with the
applicable Account Debtor related to such Receivable;

(ee)all repurchase obligations of Holdings related to such Receivable pursuant
to the Purchase and Sale Agreement have been guaranteed by Enova;

(ff)such Receivable shall not be evidenced by a judgment or have been reduced to
judgment;

16

 

 

--------------------------------------------------------------------------------

 

(gg)the Portfolio Documents with respect to such Receivable do not constitute
“electronic chattel paper” (as such term is defined in the UCC);

(hh)the representations and warranties (i) the applicable Seller made with
respect to such Receivable in the Transfer Agreement and (ii) Holdings made with
respect to such Receivable in the Purchase and Sale Agreement were true and
correct when made in each instance;

(ii)such Receivable is not an Ineligible Receivable;

(jj)the Account Debtor in relation to such Receivable is not an officer,
director or manager of Borrower or any Affiliate thereof and is not employed by,
related to or otherwise an Affiliate of Borrower;

(kk)such Receivable shall have been originated exclusively for consumer purposes
and not commercial purposes;

(ll)such Receivable shall not be a “Credit Counseling Receivable” (as defined in
the Servicing Policy);

(mm)no Account Debtor with respect to such Receivable is confirmed to be
deceased;

(nn)such Receivable was originated or purchased by Enova or its Subsidiary and
constitutes a “NetCredit” product offered by Enova or such Subsidiary, and is
not a “CashNetUSA”, “DollarsDirect”, “Pounds to Pocket”, “QuickQuid”, “OnStride
Financial”, “Headway Capital” or “Business Backer” product offered by Enova and
its Subsidiaries; and

(oo)if resulting from a Refinancing, such Receivable is an Eligible Refinancing
Receivable;

(pp)as of the Origination Date with respect to such Receivable, the applicable
Account Debtor has a Vantage Score equal to or greater than 500; and

(qq)such Receivable shall have been originated in an Approved State.

“Eligible Refinancing Receivable” shall mean a Receivable that was (i)
originated or underwritten pursuant to the Underwriting Guidelines and (ii)
originated or acquired in connection with a Refinancing as to which, as of the
date of such Refinancing, such refinanced Receivable’s status was current with
no amount past due.

“Enova” means Enova International, Inc., a Delaware corporation.

“Enova Loan Agreement” means that certain Credit Agreement dated as of June 30,
2017 among Enova, certain wholly-owned Restricted Subsidiaries (as defined in
the Enova Loan Agreement), the guarantors party thereto, the lenders party
thereto and TBK BANK, SSB, as administrative agent and collateral agent for such
lenders as amended, restated, extended, supplemented and/or otherwise modified
from time to time.

17

 

 

--------------------------------------------------------------------------------

 

“Equity Interests” shall mean, with respect to any Person, its equity ownership
interests, its common stock and any other capital stock or other equity
ownership units of such Person authorized from time to time, and any other
shares, options, interests, participations or other equivalents (however
designated) of or in such Person, whether voting or nonvoting, including common
stock, options, warrants, preferred stock, phantom stock, membership units
(common or preferred), stock appreciation rights, membership unit appreciation
rights, convertible notes or debentures, stock purchase rights, membership unit
purchase rights and all securities convertible, exercisable or exchangeable, in
whole or in part, into any one or more of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.

“Event of Default” shall mean the occurrence of any event defined as such set
forth in Article VIII.

“Excess Concentration Amount” shall mean, without duplication, the aggregate
Receivable Balance of Eligible Receivables that cause the applicable Excess
Concentration Limits to not be met.

“Excess Concentration Limits” shall mean the following limitations:

(a)The weighted average original term to maturity of the Financed Portfolio
shall be equal to or less than fifty-six (56) calendar months;

(b)The weighted average per annum annual percentage rate of the Financed
Portfolio shall be equal to or greater than forty-five percent (45%);

(c)The average original principal balance of the Financed Portfolio shall be
less than $7,500;

(d)No more than fifty-five percent (55%) (as determined by aggregate Receivables
Balance) of the Financed Portfolio shall consist of Receivables with Account
Debtors who were domiciled in any individual state at the Origination Date of
such Receivable;

(e)No more than forty-five percent (45%) (as determined by aggregate Receivables
Balance) of the Financed Portfolio shall have a Vantage Score of less than 600;

(f)No more than seven and one half percent (7.5%) (as determined by aggregate
Receivables Balance) of the Financed Portfolio shall have been subject to a
Permitted Modification;

(g)No more than forty percent (40%) (as determined by aggregate Receivables
Balance) of the Financed Portfolio shall have a per annum annual percentage rate
of greater than seventy percent (70%);

(h)No more than ten percent (10%) (as determined by aggregate Receivables
Balance) of the Financed Portfolio shall have a Vantage Score of less than 550;

18

 

 

--------------------------------------------------------------------------------

 

(i)No more than sixty-five percent (65%) (as determined by aggregate Receivables
Balance) of the Financed Portfolio shall have an original term greater than
forty-eight (48) months;

(j)No more than twenty-five percent (25%) (as determined by aggregate
Receivables Balance) of the Financed Portfolio shall consist of Eligible
Refinancing Receivables;

(k)No more than three percent (3%) (as determined by aggregate Receivables
Balance) of the Financed Portfolio shall consist of Eligible LMP Refinancing
Receivables;

(l)No more than three percent (3%) (as determined by aggregate Receivables
Balance) of the Financed Portfolio shall consist of Eligible LMR Refinancing
Receivables; and

(m)The weighted average payment-to-income ratio of all Account Debtors
(determined and calculated in accordance with the Underwriting Guidelines) shall
be less than ten percent (10%).

“Excess Principal Collections” shall mean, as of any date that is one day prior
to any date of determination, an amount equal to the amount of principal
payments received by Servicer since the culmination of the last Due Period,
solely to the extent such payments (i) consist of principal payments on Eligible
Receivables and (ii) are in excess of the amounts necessary to satisfy an amount
equal to the product of (x) one and one-quarter (1.25) and (b) all estimated
accrued and unpaid Interest, Servicing Fees, and known expenses in excess of
$10,000 that will be payable on the next payment date pursuant to Section
2.4(a)(i) – (v).

“Excess Spread” shall mean for any calendar month, the product of (a) a fraction
(expressed as a percentage) (i) the numerator of which is the sum of (x) all
interest and fees collected in the Collateral Account during such immediately
preceding calendar month with respect to Receivables pledged hereunder, less (y)
the sum of (A) the interest paid by Borrower on the Loan for the immediately
preceding calendar month and (B) the expenses paid by Borrower for the
immediately preceding calendar month to third-party service providers pursuant
to Section 2.4(a)(i) and (ii), less (z) the Receivables Balance of all
Receivables pledged hereunder that became Charged-Off Receivables (calculated as
of the date such Receivable became a Charged-Off Receivable hereunder) during
the immediately preceding calendar, and (ii) the denominator of which is the
Receivable Balance of all Receivables pledged as Collateral at such time of
determination multiplied by (b) twelve (12).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to the Agent and any Lender (each a “Recipient”) or required to be
withheld or deducted from a payment to a Recipient, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. Federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the

19

 

 

--------------------------------------------------------------------------------

 

date on which (i) such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by Borrower under Section 3.3(e))
or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 13.8, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 13.8(f) and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Fair Valuation” shall mean the determination of the value of the consolidated
assets of a Person on the basis of the amount which may be realized by a willing
seller within a reasonable time through collection or sale of such assets at
market value on a going concern basis to an interested buyer who is willing to
purchase under ordinary selling conditions in an arm’s length transaction.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code

 

or any fiscal or regulatory legislation, rules or practices adopted pursuant to
any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code.



“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Agent on
such day on such transactions as determined by Agent.

“Financed Portfolio” shall mean, on any date of determination, all Eligible
Receivables included within the calculation of the Borrowing Base as set forth
in the most recently-delivered Borrowing Base Certificate delivered to Agent by
Borrower.

“GAAP” means generally accepted accounting principles in the United States set
forth in the statements and pronouncements of the Financial Accounting Standards
Board, that are applicable to the circumstances as of the date of determination,
consistently applied.

“GLBA” shall mean, collectively, Title V – Privacy – of the Gramm-Leach-Bliley
Act, P.L. 106-102 and the standards for safeguarding customer information set
forth in 12 C.F.R. Part 364 and 16 C.F.R. Part 314, all as amended, supplemented
or interpreted in writing by federal Governmental Authorities.

“Governmental Authority” shall mean any federal, state, municipal, national,
local or other governmental department, court, commission, board, bureau, agency
or instrumentality or political subdivision thereof, including any attorney
general or agency related thereto, or any entity or

20

 

 

--------------------------------------------------------------------------------

 

officer exercising executive, legislative or judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case, whether of the United States or a state, territory or possession
thereof, a foreign sovereign entity or country or jurisdiction or the District
of Columbia.

“Holdings” shall mean NetCredit Funding, LLC, a Delaware limited liability
company.

“Indebtedness” of any Person shall mean, without duplication, (a) all items
which, in accordance with GAAP, would be included in determining total
liabilities as shown on the liability side of the balance sheet of such Person
as of the date as of which Indebtedness is to be determined, including any lease
which, in accordance with GAAP would constitute Indebtedness, (b) all
indebtedness secured by any mortgage, pledge, security, Lien or conditional sale
or other title retention agreement to which any property or asset owned or held
by such Person is subject, whether or not the indebtedness secured thereby shall
have been assumed, (c) all indebtedness of others which such Person has directly
or indirectly guaranteed, endorsed (otherwise than for collection or deposit in
the ordinary course of business), discounted or sold with recourse or agreed
(contingently or otherwise) to purchase or repurchase or otherwise acquire, or
in respect of which such Person has agreed to supply or advance funds (whether
by way of loan, Equity Interests, equity or other ownership interest purchase,
capital contribution or otherwise) or otherwise to become directly or indirectly
liable and (d) any Contingent Obligations.

“Indemnified Person” shall have the meaning assigned to it in Section 12.4
hereof.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitor” shall mean, individually and collectively, (i) Enova and (ii) any
other Person party to the Guaranty as a guarantor from time to time.

“Indemnity Agreement” shall mean that certain Indemnity Agreement, dated as of
the Closing Date, executed by each Indemnitor in favor of Agent, as the same may
be further amended, modified, supplemented, restated, replaced or renewed in
writing from time to time.

“Ineligible Receivable” shall mean any Receivable that (a) must be repurchased
by the applicable seller under the Transfer Agreement because of a breach by
such seller of a related representation or warranty, (b) must be repurchased by
Holdings under the Purchase and Sale Agreement because of a breach by Holdings
of a related representation or warranty, (c) must be repurchased by the Bank
Partner because of a breach by Bank Partner of a related representation or
warranty, (d) subsequent to such Receivable being pledged to Agent as Collateral
pursuant to this Agreement, fails to meet any or all of the requirements to be
an Eligible Receivable, or (e) is a Bank Program Receivable.

“Intercreditor Agent” shall mean Bankers Trust Company, in its capacity as the
“Agent” under and pursuant to the terms of the Intercreditor Agreement.

“Intercreditor Agreement” shall mean the Intercreditor Agreement re Collection
Receipt Accounts, dated as of January 15, 2016, as amended by the First
Amendment thereto, dated as of

21

 

 

--------------------------------------------------------------------------------

 

December 14, 2016 (as further amended, restated, supplemented or otherwise
modified from time to time), by and among Enova, Servicer, Enova Finance 5, LLC,
EFR 2016-1, LLC, Borrower, the Account Holder, Agent and the Intercreditor
Agent, and such other Persons as may become parties thereto by executing an
Accession Agreement.

“Interest Coverage Ratio” shall mean, as of any date of determination, the ratio
calculated by Agent of (i) net interest income of Borrower for the most-recently
completed consecutive six (6) calendar month period (net of any Servicing Fees
paid to Servicer) to (ii) the Interest Expense payable by Borrower for such
period.

“Interest Expense” shall mean total interest expense generated during the period
in question of Borrower with respect to all outstanding Indebtedness under this
Agreement and the other Loan Documents.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Lender” and “Lenders” shall have the meanings assigned to them in the
introductory paragraph hereof.

“Lender Addition Agreement” shall have the meaning assigned to it in
Section 12.2(a) hereof.

“Lender Register” shall have the meaning assigned to it in Section 12.2(c)
hereof.

“Leverage Ratio” shall mean, with respect to Enova and its Subsidiaries on a
consolidated basis, at any date of determination, the ratio of (a) the total
Indebtedness minus the amounts of any obligations outstanding under any
Permitted Receivables Financing to (b) the total shareholders’ equity, as
provided on the balance sheet of Enova and its Subsidiaries on a consolidated
basis prepared in accordance with GAAP.

“LIBOR Rate” means a daily fluctuating rate per annum equal to the rate of
interest which is identified and normally published by Bloomberg Professional
Service page USD-LIBOR-ICE as the offered rate for loans in United States
dollars for a thirty (30) day period.  The rate is set by the ICE Benchmark
Administration Limited as of 11:00 a.m. (London time) as adjusted on a daily
basis and effective on the second full Business Day after each such day (unless
such date is not a Business Day, in which event the next succeeding Business Day
will be used).  If Bloomberg Professional Service (or another
nationally-recognized rate reporting source acceptable to Agent) no longer
reports the LIBOR Rate or Agent determines in good faith that the rate so
reported no longer accurately reflects the rate available to Agent in the London
Interbank Market or if such index no longer exists or if page USD-LIBOR-ICE no
longer exists or accurately reflects the rate available to Agent in the London
Interbank Market, Agent may select a replacement index or replacement page, as
the case may be.  Notwithstanding anything contained herein to the contrary, in
no event shall the LIBOR Rate be less than one percent (1.0%) per annum.

“Lien” shall mean any mortgage, deed of trust, deed to secure debt, pledge,
security interest, encumbrance, lien or charge of any kind (including any
conditional sale or other title retention agreement or any lease in the nature
thereof), or any other arrangement pursuant to which title to the property is
retained by or vested in some other Person for security purposes.

22

 

 

--------------------------------------------------------------------------------

 

“Liquidity” shall mean, as of any date of determination, the amount of Enova’s
Qualified Cash on such date.

“Loan” shall mean, collectively, each Revolving Advance, any Protective Advances
or other Advances by Agent or Lenders pursuant to the terms hereof, and all
Obligations related thereto.

“Loan Documents” shall mean, collectively and each individually, this Agreement,
any Notes, the Security Documents, the Servicing Agreement, the Backup Servicing
Agreement, the Indemnity Agreement, each Borrowing Base Certificate, each
Transfer Agreement, the Purchase and Sale Agreement, the Intercreditor Agreement
and any account control agreement and all other agreements, documents,
instruments and certificates heretofore or hereafter executed or delivered to
Agent and/or Lenders in connection with any of the foregoing or the Loan, as the
same may be amended, modified or supplemented from time to time.

“Material Adverse Effect” or “Material Adverse Change” shall mean any
development, event, condition, obligation, liability or circumstance or set of
events, conditions, obligations, liabilities or circumstances or any change(s)
which:

(a)has, had or reasonably could be expected to have a material adverse effect
upon or change in (i) the legality, validity or enforceability of any Loan
Document, (ii) the perfection or priority of any Lien granted to Agent or any
Lender under any of the Security Documents or (iii) the value, validity,
enforceability or collectability of the Receivables or any of the other
Collateral;

(b)has been or reasonably could be expected to be material and adverse to the
value of any of the Collateral or to the business, operations, properties,
assets, liabilities or condition (financial or otherwise) of Borrower; or

(c)has materially impaired or reasonably could be expected to materially impair
the ability of Borrower to perform any of the Obligations or its other
obligations, or to consummate the transactions, under the Loan Documents.

“Maturity Date” shall mean July 22, 2023.

“Maximum Loan Amount” shall mean an amount equal to the lesser of (a)
$150,000,000, as such amount may be increased in accordance with Section 2.12,
below and (b) the aggregate amount of the Revolving Loan Commitments held by all
of the Lenders.

“Maximum Rate” shall mean the highest lawful and non-usurious rate of interest
applicable to the Loan, that at any time or from time to time may be contracted
for, taken, reserved, charged, or received on the Loan and the Obligations under
the laws of the United States and the laws of such states as may be applicable
thereto, that are in effect or, to the extent allowed by such laws, that may be
hereafter in effect and that allow a higher maximum non-usurious and lawful
interest rate than would any Applicable Laws now allow.

23

 

 

--------------------------------------------------------------------------------

 

“Monthly Collateral and Servicing Report” shall mean each monthly report
prepared by Borrower substantially in the form of Exhibit C attached hereto, or
as otherwise approved by Agent in its sole discretion.

“NCLS” shall mean NetCredit Loan Services, LLC, a Delaware limited liability
company.

“Net Charge-Off Ratio” shall mean, as of any date of determination, with respect
to any Quarterly Vintage Pool, the percentage calculated by dividing (a) the
aggregate Receivable Balances of all Charged-Off Receivables in such Quarterly
Vintage Pool (calculated as of the date each such Receivable became a
Charged-Off Receivable hereunder), minus all Collections received on each such
Charged-Off Receivable from and after the date such Receivable became a
Charged-Off Receivable hereunder, by (b) the aggregate Receivable Balance
(calculated as of the Origination Dates of such Receivables) of all Receivables
in such Quarterly Vintage Pool.

“Net Income” shall mean the net income (or loss) of any Person for such period
taken as a single accounting period determined by reference to GAAP.

“Net Worth” shall mean, as of any date, the total shareholder’s equity
(including capital stock (including preferred stock), additional paid-in
capital, and retained earnings after deducting treasury stock) which would
appear on a balance sheet of Enova and its Subsidiaries on a consolidated basis
prepared as of such date in accordance with GAAP, but excluding all other
comprehensive income or losses resulting from foreign currency translation
adjustments or derivative value fluctuation.

“New Lending Office” shall have the meaning assigned to it in Section 13.8(g).

“Non-Funding Lender” shall have the meaning assigned to it in Section 13.7.

“Note(s)” shall mean, individually and collectively, any promissory notes
payable to the order of the Agent, for the benefit of Lenders or payable to a
Lender, executed by Borrower evidencing the Loan, as the same may be amended,
modified, supplemented and/or restated from time to time.

“Obligations” shall mean, without duplication, all present and future
obligations, Indebtedness and liabilities of Borrower to Agent and Lenders at
any time and from time to time of every kind, nature and description, direct or
indirect, secured or unsecured, joint and several, absolute or contingent, due
or to become due, matured or unmatured, now existing or hereafter arising,
contractual or tortious, liquidated or unliquidated, under any of the Loan
Documents or otherwise relating to this Agreement, any Notes and/or the Loan,
including interest, all applicable fees, charges and expenses and/or all amounts
paid or advanced by Agent or a Lender on behalf of or for the benefit of
Borrower for any reason at any time, and including, in each case, obligations of
performance as well as obligations of payment and interest that accrue after the
commencement of any proceeding under any Debtor Relief Law by or against
Borrower.

“OFAC” shall mean the U.S. Department of Treasury’s Office of Foreign Asset
Control.

“Origination Date” shall mean the date of the closing and funding of the
applicable Receivable between the Originator and the applicable Account
Debtor.  

24

 

 

--------------------------------------------------------------------------------

 

“Originator” shall mean, individually and collectively, (i) with respect to any
Bank Program Receivable, Bank Partner, and any other banking institution which
is approved by Agent in writing, in its sole discretion, to be an originator of
any Bank Program Receivables, and (ii) with respect to State Licensed
Receivables, Enova and its Subsidiaries.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).  

“Other Lender” shall have the meaning assigned to it in Section 13.7.

“Other Taxes” shall have the meaning assigned to in Section 13.8(b).

“Participant” shall have the meaning assigned to it in Section 12.2(b) hereof.

“Participant Register” shall have the meaning assigned to it in Section 12.2(b).

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56 (signed into law October 26, 2001), as amended.

“Payment Date” shall mean the twentieth (20th) day of each calendar month, or if
such day is not a Business Day, on the next succeeding Business Day.

“Payment Deferral” shall mean, with respect to a Receivable and a related
Account Debtor, the deferral of a scheduled installment payment from such
Account Debtor’s next Scheduled Payment date to a new Scheduled Payment date,
which follows the Scheduled Payment date that theretofore had been the final
scheduled maturity date of such Receivable.

“Permit” shall mean collectively all licenses, leases, powers, permits,
franchises, certificates, authorizations and approvals.

“Permitted Dispositions” means, so long as no Trigger Event or Event of Default
has occurred and is continuing as of such date of determination, each of the
following, provided that in each case, all net cash proceeds of such disposition
are immediately deposited in a Collection Receipts Account:

(a)a sale of Charged-Off Receivables in the ordinary course of business to a
third party purchaser on an arms-length basis; or

(b)a sale of one or more Receivables by Borrower to any Originator from time to
time in connection with a repurchase by such Originator of such Receivable(s) as
a result of a breach of the representations and warranties of such Person under
the Purchase and Sale Agreement.

25

 

 

--------------------------------------------------------------------------------

 

“Permitted Liens” shall have the meaning assigned to it in Section 7.2.

“Permitted Modification” shall mean any modification described in the Section
labeled “Servicing Modifications” of the Servicing Policy and set forth on
Schedule F attached hereto.  For the avoidance of doubt, any change to such
sections shall be deemed a material change, and shall require prior approval
from the Agent.

“Permitted Receivables Financing” shall mean any non-recourse Receivables
financing facility or Permitted Securitization.

“Permitted Securitization” shall mean an off-balance sheet Receivables term
financing facility pursuant to which Receivables are sold, transferred or
contributed to a Securitization Affiliate which are then pledged to a
Securitization Lender in connection with a broadly marketed and distributed
issuance of asset-backed securities; provided, that, (a) only three (3)
Permitted Securitizations shall be permitted to occur during the Borrowing
Period and (b) any Receivables selected to be sold, transferred or contributed
by Borrower, Holdings, Enova or any other Subsidiary of Enova in connection with
such facility must be selected from all similar Receivables of Borrower or
Holdings at random and with no intention to select Receivables that would result
in an adverse effect to the pool of Receivables pledged as Collateral hereunder
or Agent’s collateral position generally (as determined by Agent in its sole
discretion); provided further, that selection procedures that merely reflect
differing eligibility criteria and excess concentration limits between this
Facility and other credit facilities shall not be deemed to violate this
provision.  

“Person” shall mean an individual, a partnership, a corporation, a limited
liability company, a business trust, a joint stock company, a trust, an
unincorporated association, a joint venture, a Governmental Authority or any
other entity of whatever nature.

“Pledge Agreement” shall mean that certain Pledge Agreement, dated as of the
date hereof, made by Holdings in favor of Agent, for the benefit of Lenders, as
the same may be amended, modified or restated from time to time.

“Portfolio Documents” collectively means a promissory note, a truth-in-lending
disclosure and any other agreement or document executed and delivered by an
Account Debtor in connection with a Receivable to or for the benefit of
Originator, Servicer, Borrower or any subsequent transferee thereof, including
renewals, extensions, modifications and amendments thereof.

“Prepayment Date” shall mean any date that all of the Obligations are prepaid by
Borrower pursuant to Section 2.5 or Section 2.6 in connection with the
termination of this Agreement.

“Prepayment Fee” shall mean a fee due and payable to Agent, for the benefit of
Lenders, on any Prepayment Date, in an amount equal to the applicable amount set
forth below:

(a)if the applicable Prepayment Date occurs after the termination of the
Borrowing Period and on or before January 22, 2021, two percent (2%) of the
Maximum Loan Amount; or

(b)if the applicable Prepayment Date occurs after January 23, 2022 and on or
before July 22, 2022, one percent (1%) of the Maximum Loan Amount; or

26

 

 

--------------------------------------------------------------------------------

 

(c)if the applicable Prepayment Date occurs after July 23, 2022, no Prepayment
Fee shall be due and payable.

“Pro Rata Share” shall mean, with respect to all payments, computations and
other matters relating to the Revolving Loan Commitment or Advances of any
Lender, the percentage obtained by dividing (a) the Revolving Exposure of that
Lender, by (b) the aggregate Revolving Exposure of all Lenders.  

“Protective Advance” shall have the meaning assigned to it Section 2.7(b).

“Purchase and Sale Agreement” shall mean that certain Receivables Purchase
Agreement, dated as of the Closing Date, by and between Holdings, as seller of
Receivables from time to time and Borrower, as purchaser, as the same may be
amended, modified, supplemented, restated, replaced or renewed in writing from
time to time in accordance with this Agreement.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Enova that are on deposit in various
accounts owned by Enova and available to be withdrawn without restriction by
Enova.

“Quarterly Vintage” shall mean, with respect to each Receivable, as applicable,
the calendar quarter during which the Origination Date for such Receivable
occurred.  For the avoidance of doubt, a Quarterly Vintage shall only be created
upon the end of each calendar quarter.

“Quarterly Vintage Pool” shall mean a group of Receivables with Origination
Dates in the same Quarterly Vintage.

“Receipt” shall have the meaning assigned to it in Section 12.5.

“Receivable” or “Receivables” shall mean all rights to payment of indebtedness
and other obligations (including unpaid principal, accrued interest, costs,
fees, expenses and indemnity obligations) owing by an Account Debtor in respect
of a loan or loans or other financial accommodations made or extended by an
Originator to or for the benefit of such Account Debtor as such rights to
payment of indebtedness and obligations have been originated by Enova or its
Subsidiary, or sold, transferred and assigned to Enova or its Subsidiary by an
Originator pursuant to that certain Bank Program Agreement (as described in the
definition of Bank Program Receivables) and further sold. transferred and
assigned to Holdings (if not originated by Holdings) pursuant to a Transfer
Agreement and further sold, transferred and assigned to Borrower by Holdings
pursuant to the Purchase and Sale Agreement.  Each Receivable shall include,
without limitation, all rights (including enforcement rights) under or pursuant
to all related Portfolio Documents in respect thereof, and all supporting
obligations in connection therewith.

“Receivable Balance” shall mean, at any specified time, the then outstanding
aggregate principal amount payable on a Receivable, minus any capitalized fees,
closing costs and other expenses added to the outstanding principal balance of
such Receivable.

27

 

 

--------------------------------------------------------------------------------

 

“Refinancing” shall mean, those occurrences when an Originator enters into (or
acquires) a new consumer loan arrangement with an Account Debtor, and whereby a
Receivable is paid in full with the proceeds of a new Receivable.

“Regulatory Event” shall mean:

(i) a “Level One Regulatory Event”, which shall comprise the commencement by any
Governmental Authority of any formal inquiry or investigation, any legal action
or proceeding against (A) any of Borrower, Servicer, any Originator (or the
originator thereof as it relates to any Purchased Receivable), or any of their
respective Affiliates challenging its authority to originate, hold, own,
service, collect, administer, pledge or enforce any Receivable, or otherwise
alleging any non- compliance by any of Borrower, Servicer, any Originator (or
the originator thereof as it relates to any Purchased Receivable), or any of
their respective Affiliates with any Applicable Laws related to originating,
holding, collecting, pledging, servicing, administering or enforcing such
Receivable; or (B) any of Borrower, Servicer, any Originator (or the originator
thereof as it relates to any Purchased Receivable) or any of their respective
Affiliates challenging its authority to operate the business as it is being
operated as of such date; which inquiry, investigation, legal action or
proceeding, in each case, is not released, terminated or in other status
acceptable to Agent within sixty (60) calendar days of commencement thereof; or

(ii) a “Level Two Regulatory Event”, which shall comprise the issuance or
entering of any stay, order, judgment, cease and desist order, injunction,
temporary restraining order, or other judicial or non-judicial sanction, order
or ruling (an “Order”) (A) against any of Borrower, Servicer, any Originator (or
the originator thereof as it relates to any Purchased Receivable), or any of
their respective Affiliates that could impair Borrower, Servicer, any
Originator, or any of their respective Affiliates from originating, holding,
pledging, administering, collecting, servicing or enforcing of any Receivable,
or otherwise rendering any Portfolio Document unenforceable, or (B) against any
third party to the extent that such Order that could, in the determination of
Agent, render any Receivable or the related Portfolio Documents unenforceable;
provided, that, in each case, upon the favorable resolution of such Order as
determined by Agent in its sole discretion and confirmed by written notice from
Agent (whether by judgment, withdrawal of such Order or settlement of such
Order), such Regulatory Event for such Governmental Authority shall cease to
exist immediately upon such determination by Agent.  Notwithstanding the
foregoing to the contrary, a Routine Inquiry, in and of itself, shall not be
deemed to be a Level One Regulatory Event or a Level Two Regulatory Event;
provided, that, in the case of a Level One Regulatory Event or a Level Two
Regulatory Event, upon the favorable resolution of such Order as determined by
Agent in its Permitted Discretion and confirmed by written notice from Agent
(whether by judgment, withdrawal of such Order or settlement of such Order),
such Regulatory Event for such Governmental Authority shall cease to exist
immediately upon such determination by Agent.

For the avoidance of doubt, the following shall not, on their own, constitute a
Regulatory Event:

(1) The issuance of a civil investigative demand by the Consumer Financial
Protection Bureau or any attorney general (or any other similar proceeding by
any other Governmental Authority); or

28

 

 

--------------------------------------------------------------------------------

 

 (2) Any adverse exam findings that do not result in a formal investigation,
enforcement action, lawsuit, arbitration, or mediation, or that otherwise do not
materially impair Borrower, Servicer, any Originator, or any of their respective
Affiliates from originating, holding, collecting, pledging, servicing,
administering or enforcing any Purchased Receivable; or

 

(3) Any adverse exam findings that do not result in a stay, order, judgment,
cease and desist order, injunction, temporary restraining order, or other
judicial or non-judicial sanction, order or ruling, or that otherwise do not
materially impair Borrower, Servicer, any Originator, or any of their respective
Affiliates from originating, holding, collecting, pledging, servicing,
administering or enforcing any Purchased Receivable.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective partners, directors, officers, employees,
agents, trustees, administrators, managers, advisors and representatives of such
Person and such Person’s Affiliates.

“Related Fund” shall mean (a) any fund, trust or similar entity that invests in
commercial loans in the ordinary course of its business and is advised or
managed by (i) a Lender, (ii) an Affiliate of a Lender, (iii) the same
investment advisor that manages a Lender or (iv) an Affiliate of an investment
advisor that manages a Lender, or (b) any finance company, insurance company or
other financial institution which temporarily warehouses loans for any Lender or
any Person described in clause (a) above.

“Request for Revolving Advance” shall have the meaning assigned in Section
4.2(a).

“Required Principal Payment” shall mean, as of any date of determination, the
amount by which the aggregate outstanding Revolving Advances exceeded the then
applicable Borrowing Base.

“Requisite Lenders” shall mean, at any time, Lenders holding Revolving Advances
and unused Revolving Loan Commitments representing more than 50% of the sum of
the total Revolving Advances outstanding and unused Revolving Loan Commitments
at such time; provided that, the Revolving Advances and Revolving Loan
Commitments held by any Non-Funding Lender shall be disregarded in determining
Requisite Lenders at any time.

“Reset Date” shall mean the Closing Date, and the first day of each calendar
month thereafter (or if such day is not a Business Day, the next succeeding
Business Day).

“Responsible Officer” shall mean the president, chief operating officer, the
chief financial officer, the secretary or the vice president of capital markets
and treasury of Borrower, or any other officer having substantially the same
authority and responsibility; or, with respect to compliance with collateral
performance or financial covenants or delivery of financial information, the
chief financial officer, the treasurer or the controller of Borrower, or any
other officer having substantially the same authority and responsibility (or
where such Person is trust, such officer having substantially the same authority
and responsibility of the administrator of such trust or such other Person
authorized to act on behalf of such trust in such matters), and in all cases
such person shall be listed on an incumbency certificate delivered to Agent, in
form and substance acceptable to Agent in its sole discretion.

29

 

 

--------------------------------------------------------------------------------

 

“Revolving Advance” shall have the meaning assigned to such term in Section
2.1(a) hereof.

“Revolving Exposure” shall mean, with respect to any Lender as of any date of
determination, (a) prior to the termination of the Revolving Loan Commitments,
that Lender’s Revolving Loan Commitment, and (b) after the termination of the
Revolving Loan Commitments the aggregate outstanding principal amount of all
Advances made by that Lender.

“Revolving Loan Commitment” means the commitment of a Lender to make or
otherwise fund Revolving Advances and “Revolving Loan Commitments” means such
commitments of all Lenders to fund Revolving Advances in the aggregate.  The
amount of each Lender’s Revolving Loan Commitment, if any, is set forth on
Schedule C attached hereto, subject to any adjustment or reduction pursuant to
the terms and conditions hereof.  The aggregate amount of the Revolving Loan
Commitments as of the Closing Date is $150,000,000.00.

“Routine Inquiry” means any inquiry, written or otherwise, made by a
Governmental Authority to any Person in connection with (i) the routine
transmittal of a customer complaint, (ii) a formal or informal request for
information regarding the Person’s business activities, licensing status and/or
regulatory posture, other than a formal or informal inquiry that alleges any
violation or wrongdoing by such Person, or (iii) a civil investigative demand by
the Consumer Financial Protection Bureau or any attorney general (or any other
similar proceeding by any other Governmental Authority).

“Scheduled Payment” shall mean the scheduled monthly payment of principal and
interest by or on behalf of an Account Debtor on a Receivable.

“Seasoning” shall mean, with respect to a Receivable and any date of
determination, the number of days (based on a 360 day year) elapsed from the
Origination Date of such Receivable to such date of determination divided by 30.

“Securitization Affiliate” shall mean a direct or indirect wholly-owned, special
purpose bankruptcy remote Affiliate of Borrower formed for the purpose of
directly or indirectly purchasing Receivables from Borrower pursuant to a
Permitted Securitization.

“Securitization Lender” shall mean a third party lender or indenture trustee to
a Securitization Affiliate in connection with a Permitted Securitization.  For
the avoidance of doubt, a Securitization Lender does not include any Affiliate
of Borrower.

“Security Documents” shall mean this Agreement, UCC financing statements, the
Pledge Agreement, any Blocked Account Control Agreement, any other agreements
related to Deposit Accounts, and all other documents or instruments necessary to
create or perfect the Liens in the Collateral, as such may be modified, amended
or supplemented from time to time.

“Servicer” shall mean, individually and collectively, NCLS in its capacity as
master servicer and asset servicer of the Receivables under the Servicing
Agreement, the Backup Servicer and any other Person becoming a servicer of the
Receivables (i) in accordance with the terms of the Servicing Agreement or (ii)
upon termination of NCLS as a servicer in accordance with the terms of this
Agreement or the Servicing Agreement.

30

 

 

--------------------------------------------------------------------------------

 

“Servicer Event of Default” shall mean a “Servicer Default” as such term is
defined in the Servicing Agreement.

“Servicing Agreement” shall mean that certain Servicing Agreement, dated as of
the Closing Date, by and between Borrower, Servicer, Agent and Backup Servicer,
in its capacity as verification agent, as the same may be amended, modified,
supplemented, restated, replaced or renewed in accordance with this Agreement.

“Servicing Fee” shall mean the fee payable monthly to Servicer as set forth in
the Servicing Agreement as in effect on the Closing Date, but not to exceed, in
the aggregate, two and three-fourths of one percent (2.75%) per annum of the
Receivables Balance of all Eligible Receivables at the time of determination,
unless otherwise approved by Agent in its sole discretion.

“Servicing Policy” shall mean, the collections policy and the payment plan
policy of the Servicer, as such policies may be amended, modified or
supplemented from time to time in compliance with the Servicing Agreement.

 

“Solvency Certificate” shall have the meaning assigned to it in Section 4.1(e)
hereof.

“State Licensed Receivable” means a Receivable originated by Enova or its
Subsidiaries in compliance with a state license or permit described in Schedule
E attached hereto.

“Subsidiary” shall mean, as to any Person, any other Person in which more than
fifty percent (50%) of all Equity Interests are owned directly or indirectly by
such Person.

“Taxes” shall have the meaning assigned to it in Section 13.8(a) hereof.

“Termination Date” shall have the meaning assigned to it in Section 11.1 hereof.

“Total Liabilities” shall mean, for any Person, as at any date of determination,
the aggregate amount of all Indebtedness of such Person, as determined on a
consolidated basis in accordance with GAAP.

“Transfer Agreement” shall mean the Transfer Agreement, dated as of July 23,
2018 by and between Holdings, as purchaser of Receivables, and any Subsidiary of
Enova, as seller of Receivables, from time to time, as the same may be amended,
modified, supplemented, restated, replaced or renewed in writing from time to
time in accordance with this Agreement.

“Transferee” shall have the meaning assigned to it in Section 12.2(a) hereof.

“Trigger Event” shall mean the occurrence of any one of the following:

(i)  if, as of the end of any calendar month, beginning with the end of the
first calendar month in which the first Quarterly Vintage is created, the Net
Charge-Off Ratio with respect to any Quarterly Vintage shall be greater than the
applicable percentage corresponding to the Weighted Average Seasoning of such
Quarterly Vintage increased by one for each month since the creation of the
related Quarterly Vintage set forth below:

 



31

 

 

--------------------------------------------------------------------------------

 

Weighted Average Seasoning of Quarterly Vintage

Net Charge-Off Ratio

1

1.50%

2

2.00%

3

4.00%

4

7.00%

5

11.00%

6

15.00%

7

18.50%

8

22.00%

9

25.00%

10

27.50%

11

30.00%

12

31.50%

13

33.00%

14

35.00%

15

36.00%

16

37.00%

17

38.00%

18

38.50%

19

39.00%

20

39.50%

21

40.00%

22

41.00%

23

42.00%

24

43.00%

25

44.00%

26

44.00%

27

44.00%

28

44.00%

29

44.00%

30

44.00%

31

44.00%

32

44.00%

33

44.00%

34

44.00%

35

44.00%

36

44.00%

 

(ii)  if, as of the end of any calendar month, beginning with the third calendar
month after the Closing Date, the three-month rolling average Charged-Off
Percentage for the most recently

32

 

 

--------------------------------------------------------------------------------

 

completed three (3) calendar month period (including such calendar month) is
greater than four and one-quarter percent (4.25%);

(iii)  if, as of the end of any calendar month, beginning with the third
calendar month after the Closing Date, beginning with September 2018, the
three-month rolling average Delinquency Percentage for the most recently
completed three (3) calendar month period (including such calendar month) is
greater than thirteen percent (13.0%);

(iv)  if Enova shall fail to maintain Liquidity as at the end of each calendar
quarter of at least $20,000,000;

(v)  if Enova permits Net Worth to be less than the sum of (i) $225,000,000,
plus (ii) 25% of Net Income (with no deduction for net losses during any
quarterly period) earned in each fiscal quarter of Enova ending on or after
September 30, 2018, plus (iii) 100% of the proceeds received by Enova and its
Subsidiaries from the issuance and sale of capital stock of Enova or any of its
Subsidiaries (other than an issuance to Enova or its wholly-owned Subsidiaries),
including any conversion of debt securities of Enova into such capital stock
after September 30, 2018 to the extent of any increase in Net Worth resulting
therefrom;

(vi)  if Enova shall fail to maintain a Leverage Ratio of less than 3.50 to
1.00, measured as of the last day of each calendar quarter;

(vii)  if, as of the end of any calendar month, beginning with the sixth
calendar month after the Closing Date, the Interest Coverage Ratio shall be less
than 4.50 to 1.00 for the six month period ending on the last day of such
calendar month;

(viii) the occurrence of any “default”, “event of default”, “amortization event”
or similar event resulting from the failure to make any payment when due or
failure to meet any collateral or performance trigger or covenant under any
documents or agreements evidencing any material Indebtedness of Enova or any of
its Affiliates or Subsidiaries (including, without limitation, the Enova Loan
Agreement and any Permitted Securitization) which permits the holder of such
material Indebtedness to cease funding or making advances under such agreement,
or accelerate payments or collections thereunder; or

(ix) the occurrence of a Servicer Event of Default.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“Underwriting Guidelines” shall mean NetCredit’s Underwriting Policy, as set
forth on Exhibit G, as such exhibit may be updated, from time to time as agreed
to by Agent.

“Unused Line Fee” shall have the meaning assigned to it in Section 3.5.

33

 

 

--------------------------------------------------------------------------------

 

“Unused Portion” shall mean, during the calendar month being measured, the
amount by which the Maximum Loan Amount, as of the last day of the prior
calendar month, exceeds the average outstanding principal balance of the Loan
during such calendar month.

“U.S. Person” shall mean a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Vantage Score” shall mean, for each Account Debtor with respect to a
Receivable, the credit score of such Account Debtor obtained from Vantage Score
Solutions, LLC as of the Origination Date of such Receivable.

“Verification Certificate” shall mean a certificate in the form annexed to the
Backup Servicing Agreement, duly completed and signed by the Backup Servicer,
and delivered in accordance with the Servicing Agreement and Backup Servicing
Agreement.

“Verification Deliverables” shall mean, with respect to each Receivable, those
certain Portfolio Documents to be reviewed by the Backup Servicer pursuant to
the terms of the Servicing Agreement and Backup Servicing Agreement.

“Voting Interests” shall mean securities, membership interests, partnership
interests or any other equity interests of any class or classes of an entity,
the holders of which are ordinarily, in the absence of contingencies, entitled
to elect a majority of the directors or managers (or Persons performing similar
functions) and otherwise control the policies of such entity.

“Weighted Average Seasoning” shall mean, with respect to each Quarterly Vintage,
the weighted average Seasoning of the Receivables included in such Quarterly
Vintage as of the last day of the related calendar quarter in which such
Quarterly Vintage is created, weighted on the basis of the Receivable Balance
(calculated as of the Origination Dates of such Receivables) of each Receivable
included in such Quarterly Vintage and rounded to the nearest integer.

“Wells Fargo Account” shall mean that certain lockbox account at Wells Fargo
Bank, held in the name of Servicer, with account number 41238117173, into which
Servicer shall direct all check payments, if applicable, under its applicable
Portfolio Documents.

II.LOAN, PAYMENTS, INTEREST AND COLLATERAL

2.1The Loan

(a)Subject to the provisions of this Agreement, including satisfaction or waiver
in writing by Agent of all conditions set forth in Article IV hereof, each
Lender severally agrees to make Advances up to such Lender’s respective
Revolving Loan Commitment to Borrower under the Loan from time to time during
the Borrowing Period (collectively, the “Revolving Advances”).  Each Revolving
Advance shall be made in an amount requested by Borrower not to exceed
Availability as of such date of determination by deposit into an account
designated in writing by the Borrower; provided, that under no circumstances
shall the cumulative amount of all Revolving Advances made hereunder exceed the
Maximum Loan Amount, and provided, further, no Lender shall be obligated to
provide funding for any Advance that would increase the aggregate of all
outstanding amounts funded by such Lender (including any Advances made by any

34

 

 

--------------------------------------------------------------------------------

 

predecessor in interest to such Lender) to an amount in excess of the stated
principal amount of that Lender’s Note or such Lender’s Revolving Loan
Commitment and no Lender shall be responsible for the failure of any other
Lender to fund any Advance.  Unless otherwise permitted by Agent, each Revolving
Advance shall be in an amount of at least Two Hundred Thousand Dollars
($200,000), in increased increments of One Hundred Thousand Dollars
($100,000).  Subject to the terms of Section 4.2(c), Revolving Advances may be
made hereunder on any Business Day during the Borrowing Period.  Subject to the
terms of Sections 2.5 and 2.6, Revolving Advances may be repaid and reborrowed
at any time during the Borrowing Period.  The failure of any Lender to make any
Advance required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided, that the Revolving Loan Commitment of each
Lender is several and no Lender shall be responsible for any other Lender’s
failure to make required Advances.

(b)Notes.  The Advances made by each Lender shall be evidenced by a promissory
note payable to the order of such Lender, substantially in the form of Exhibit B
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, a “Note”), executed by Borrower and delivered to the Agent on
the Closing Date (or after the Closing Date in respect of any assignee of a
Lender who becomes a Lender pursuant to Section 12.2).  Each Note payable to the
order of a Lender shall be in a stated maximum principal amount equal to such
Lender’s Revolving Loan Commitment.

(c)Registry.  

(i)Agent shall maintain, as a part of its Lender Registry, a record of (A) the
amount of each Advance made hereunder, (B) the amount of any principal or
interest due and payable or to become due and payable from Borrower to each
Lender hereunder and (C) the amount of any sum received by Agent hereunder for
the account of Lenders and each Lender’s share thereof.

(ii)The entries made in the accounts maintained pursuant to paragraph (i) above
of this Section 2.1(c) shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or Agent to maintain such accounts or any error therein shall not in any
manner affect the obligation of Borrower to repay the Loans in accordance with
the terms of this Agreement.

(d)Payment of the Loan.  Borrower shall repay the Loan pursuant to and in
accordance with the terms of this Agreement and the Notes evidencing the
Loans.  The outstanding principal balance of all of the outstanding Revolving
Advances shall be due and payable in full, if not earlier in accordance with
this Agreement, on the Maturity Date.  All other amounts outstanding under the
Loan and all other Obligations under the Loan shall be due and payable in full,
if not earlier in accordance with this Agreement, on the Maturity Date.

2.2Interest on the Loan

(a)Borrower agrees to pay interest to Agent for the account of Lenders in
respect of the outstanding principal amount of the Loan, which interest shall be
calculated monthly in arrears, from the date the proceeds of such Loan are made
available to Borrower until paid in

35

 

 

--------------------------------------------------------------------------------

 

full, at a rate per annum equal to the lesser of (i) the LIBOR Rate plus the
Applicable Margin (the “Applicable Rate”), and (ii) the Maximum Rate. All such
payments of accrued interest shall be due and payable on each Payment Date for
the related Due Period, and all such payments of interest shall be made pursuant
to Section 2.4(a) or (b), as applicable.  If Lenders are prevented from charging
or collecting interest at the Applicable Rate, then, to the extent permitted by
law, the interest rate shall continue to be the Maximum Rate until such time as
Lenders have charged and collected the full amount of interest that would be
chargeable and collectable if interest at the Applicable Rate had always been
lawfully chargeable and collectible.

(b)On each Reset Date when the LIBOR Rate is increased or decreased (as
determined in accordance with the definition of “LIBOR Rate” as set forth
herein), the Applicable Rate shall be similarly changed without notice or demand
of any kind by an amount equal to the amount of such change in the LIBOR
Rate.  The monthly interest due on the principal balance of the Loan outstanding
shall be computed for the actual number of days elapsed on the basis of a year
consisting of 360 days and shall be calculated by determining the average daily
principal balance of the Obligations outstanding for each day of the calendar
month in question (the “Average Daily Balance”).

2.3Loan Collections; Repayment.

(a)Borrower shall, or shall direct Servicer to, direct or otherwise cause the
Account Debtor of each Receivable, to pay all Collections (other than checks) to
the Collection Receipt Accounts other than Collections that consist of ACH
payments, which shall be directed to the ACH Sweep Account.  In the event that
Borrower or any Affiliate of Borrower receives any Collections (including
checks) directly from or on behalf of an Account Debtor in a manner other than
through a deposit into the Collection Receipt Accounts or the ACH Sweep Account,
as applicable, Borrower or such Affiliate shall receive all such Collections in
trust for the benefit of Agent as secured party hereunder.  Any checks received
by Borrower or Servicer shall be deposited in the Wells Fargo Account within
three (3) Business Days of receipt.  To the extent not paid directly to the
Collection Receipt Accounts or the ACH Sweep Account, as applicable, Borrower
or, pursuant to the Servicing Agreement, Servicer, as applicable, shall deliver
to the Collateral Account, within two (2) Business Days of receipt thereof, all
such Collections (in the form so received) received by Servicer or Borrower, as
applicable, unless Agent shall have notified Servicer or Borrower, as
applicable, to deliver directly to Agent all such Collections after the
occurrence and during the continuance of an Event of Default, in which event all
such Collections (in the form received) shall, if applicable, be endorsed by
Servicer or Borrower, as applicable, to Agent and delivered to Agent promptly
upon Borrower’s receipt thereof.  Servicer shall deliver all Collections
deposited in the Collection Receipt Accounts to the Collateral Account in
accordance with the Servicing Agreement and the Intercreditor Agreement.  All
Collections received, net of returns, in the ACH Sweep Account shall be remitted
to the Collateral Account on each Business Day by the Servicer.  If the
aggregate amount of Collections in the form of checks during any three (3) month
period exceeds seven and one-half percent (7.5%) of the total Collections
received during such period, Agent may require the Borrower to enter into a
blocked account control agreement with respect to the Wells Fargo Account.

(b)At any time after the occurrence of an Event of Default (but not before), in
accordance with Applicable Laws, Agent shall have the right to notify any
Account Debtor or

36

 

 

--------------------------------------------------------------------------------

 

Servicer (i) that all Receivables of Borrower have been assigned to Agent, (ii)
that all Collections shall be endorsed by Servicer or Borrower, as applicable,
to Agent and paid directly to Agent promptly upon receipt thereof, and (iii)
that all Account Debtors shall be directed to mail or otherwise deliver payments
directly to an address determined by Agent or to otherwise deposit such sums in
the Collateral Account or any other deposit account established by Agent from
time to time.

2.4Promise to Pay; Manner of Payment.

(a)On each Payment Date so long as no Event of Default is then continuing,
payments shall be made by Agent from the Collateral Account in the following
order of priority and to the extent of all Available Amounts on deposit in the
Collateral Account:

(i)pro rata to the Servicer and Backup Servicer, the Servicing Fee and the
Backup Servicing Fee, respectively, each to the extent accrued and unpaid
through the last day of the Due Period until such accrued fees are paid in full;

(ii)to the payment of any fees required to be paid with respect to the
Collateral Account, to the extent accrued and unpaid through the last day of the
Due Period until such accrued fees are paid in full;

(iii)to Agent, for the benefit of Lenders, first an amount equal to the
outstanding principal balance of any Protective Advances, together with all
interest owed with respect to all Protective Advances and second, any
indemnities owed to Agent or any Lender, in each case, to the extent not
previously reimbursed or paid;

(iv)to Agent, any accrued and unpaid interest, costs, fees and expenses relating
to the Obligations, including any accrued and unpaid wire transfer fees or other
banking fees;

(v)to Agent, for the benefit of Lenders, any Required Principal Payment;

(vi)(x) at any time after the occurrence and continuance of a Trigger Event, and
(y) during the Amortization Period, after the date upon which the then
outstanding principal amount of the Loan is equal to or less than ten percent
(10%) of the then applicable Maximum Loan Amount, in each instance, to Agent,
for the benefit of Lenders, to apply to the then outstanding Obligations; and

(vii)to Borrower, any remaining Available Amounts.

In the event that amounts distributed under Sections 2.4(a) during any calendar
month are insufficient for payment of the amounts set forth in Sections
2.4(a)(i)-(v)  for such calendar month, Borrower may, but shall not be obligated
to, pay an amount equal to the extent of such insufficiency through a Revolving
Advance hereunder on such date of determination. Notwithstanding anything herein
to the contrary and for the avoidance of doubt, Borrower shall be required to
pay all amounts and Obligations when due and payable in accordance with Section
2.4(c).  Agent shall distribute any such payment

37

 

 

--------------------------------------------------------------------------------

 

received by it for the account of any Lender to the appropriate Lender in
accordance with the terms hereof, including Section 2.4(a).

(b)Notwithstanding anything to the contrary contained in this Section 2.4,
following the occurrence and during the continuance of an Event of Default,
Agent shall have the immediate right to direct and to apply all funds in the
Collateral Account, the Collection Receipt Accounts (subject to the
Intercreditor Agreement), the ACH Sweep Account and any other Scheduled
Payments, interest, principal, prepayments and other amounts received of every
description payable to Borrower with respect to the Collateral, to the
Obligations in such order and in such manner as Agent shall elect in its sole
discretion.

(c)Borrower absolutely and unconditionally promises to pay, when due and payable
pursuant hereto, principal, interest and all other amounts and Obligations
payable, hereunder or under any other Loan Document, including the amounts
required to be paid pursuant to Section 2.4(a) on each Payment Date, without any
right of rescission and without any deduction whatsoever, including any
deduction for set-off, recoupment or counterclaim, notwithstanding any damage
to, defects in or destruction of the Collateral or any other event, including
obsolescence of any property or improvements.  Except as expressly provided for
herein, Borrower hereby waives setoff, recoupment, demand, presentment, protest,
and all notices and demands of any description, and the pleading of any statute
of limitations as a defense to any demand under this Agreement and any other
Loan Document, all to the extent permitted by law.

2.5Voluntary Prepayments

(a)Borrower may not prepay the Obligations, other than with respect to
collections of Receivables, prior to the end of the Borrowing Period.  Borrower
may prepay the Obligations in whole, but not in part, and terminate this
Agreement on any Business Day after the termination of the Borrowing Period and
prior to the Maturity Date. The applicable Obligations to be prepaid as provided
in this Section 2.5(a), as applicable, shall include (i) all outstanding
Advances made prior to such Prepayment Date, plus (ii) accrued and unpaid
interest on all such outstanding Advances made prior to such Prepayment Date,
plus (iii) the Prepayment Fee, as applicable, plus, (iv) any unpaid fees or
expenses required to be paid by Borrower under this Agreement and all other
unpaid Obligations (other than indemnity obligations of Borrower under the Loan
Documents that are not then due and payable or for which any events or claims
that would give rise thereto are not then pending) in relation to such
Obligations to be prepaid on the Prepayment Date.  Borrower shall give the Agent
written notice of the proposed prepayment not less than thirty (30) calendar
days in advance of the proposed Prepayment Date.  Notwithstanding the above,
Borrower shall be permitted to prepay the Obligations at any time (including
during the Borrowing Period) without any obligation to pay the Prepayment Fee if
Borrower is charged any increased costs or other amounts pursuant to Section 3.3
hereof.

(b)Notwithstanding the provisions of Section 2.5(a) above, provided no Trigger
Event, Default or Event of Default has occurred which is continuing, upon thirty
(30) days’ prior written notice to Agent, Borrower may (upon the occurrence of a
Permitted Securitization and no more than three (3) times in the aggregate
during the Borrowing Period) prepay the Obligations in part in accordance with
Section 2.5(c) below without the payment of the Prepayment Fee.

38

 

 

--------------------------------------------------------------------------------

 

(c)Immediately upon any Borrower’s or Holdings’ or its Securitization
Affiliate’s receipt of any proceeds from any Permitted Securitization, all such
proceeds shall be delivered to Agent in their original form for application to
the Obligations and, pending delivery to Agent, such Borrower, Holdings or
Securitization Affiliate will hold such proceeds as agent for Agent and in trust
for Agent.  Provided no Trigger Event, Default or Event of Default has occurred
which is continuing, Agent shall, upon receipt of such proceeds, deliver to
Borrower such releases of Liens prepared by Borrower necessary to permit the
transactions contemplated by the Permitted Securitization.

2.6Mandatory Prepayments

In no event shall the sum of the aggregate outstanding principal balance of the
Loan exceed the lesser of (i) the Borrowing Base and (ii) the Maximum Loan
Amount.  If at any time and for any reason, the outstanding unpaid principal
balance of the Loan exceeds the Maximum Loan Amount, Borrower shall promptly,
and in any event within five (5) Business Days, without the necessity of any
notice or demand, whether or not a Trigger Event, Default or Event of Default
has occurred or is continuing, prepay the principal balance of the Loan in an
amount equal to the difference between the then aggregate outstanding principal
balance of the Loan and the Maximum Loan Amount.  If, on any date of
measurement, and for any reason, the outstanding unpaid principal balance of the
Loan exceeds the Borrowing Base (including due to any Eligible Receivable
thereafter failing to meet the eligibility criteria and becoming ineligible),
then Borrower shall, without the necessity of any notice or demand, whether or
not a Trigger Event, Default or Event of Default has occurred or is continuing,
either (x) prepay the principal balance of the Loan in an amount equal to the
difference between the then aggregate outstanding principal balance of the Loan
and the Borrowing Base, (y) if during the Borrowing Period, increase the
aggregate principal amount of Eligible Receivables pledged to Agent in
accordance with this Agreement, or (z) effect some combination of clauses (x)
and (y), so that the Borrowing Base is equal to or exceeds the then outstanding
principal balance of the Loan; provided, however, if the Loan exceeds the
Borrowing Base as a result of the failure of a Receivable to meet the definition
of “Eligible Receivable” as a result of a Level Two Regulatory Event, Borrower
shall have sixty (60) calendar days after the earlier of its discovery or
receipt of notice thereof to comply with this clause solely with respect to such
Receivable.  The pledge and delivery to Agent of additional Eligible Receivables
shall comply with the document delivery requirements set forth in this
Agreement, including Section 4.2, as applicable, and shall be accompanied by a
certification from Borrower that demonstrates that after giving effect to the
pledge to Agent of such additional Eligible Receivables, the outstanding unpaid
principal balance of the Loan is equal to or less than the Borrowing Base.

2.7Protective Advances

Notwithstanding any provision of any Loan Document, Agent, in its sole
discretion shall have the right, but not any obligation, at any time that
Borrower fails to do so and from time to time, without prior notice, to: (i)
discharge (at Borrower’s expense) Taxes or Liens affecting any of the Collateral
that have not been paid in violation of any Loan Document or that jeopardize the
Agent’s Lien priority in the Collateral, including any underlying collateral
securing any Receivable; or (ii) during the continuance of an Event of Default,
make any other payment (at Borrower’s expense) for the administration,
servicing, maintenance, preservation or protection of

39

 

 

--------------------------------------------------------------------------------

 

the Collateral, including any underlying collateral securing any Receivable
(each such advance or payment set forth in clauses (i) and (ii), a “Protective
Advance”).  Agent shall be reimbursed for all Protective Advances pursuant to
Section 2.4 and any Protective Advances shall bear interest at the Default Rate
from the date the Protective Advance is paid by Agent until it is repaid.  No
Protective Advance by Agent shall be construed as a waiver by Agent, or any
Lender of any Default, Event of Default or any of the rights or remedies of
Agent or any Lender.

2.8Grant of Security Interest; Collateral

(a)To secure the payment and performance of the Obligations, subject to
Permitted Liens, Borrower hereby grants to Agent, for the benefit of itself and
the other Lenders, a valid and continuing first priority Lien upon all of
Borrower’s right, title, and interest, whether now owned or existing or
hereafter from time to time acquired or coming into existence, in, to, and under
all of Borrower’s assets (collectively, the “Collateral”), including: (i) all
Receivables and all amounts due or to become due under the Receivables, (ii) all
Portfolio Documents and all rights, remedies, powers, privileges, and claims
under the Portfolio Documents, (iii) subject to the Intercreditor Agreement, all
funds and other property credited to the Collection Receipt Accounts, (iv) the
ACH Sweep Account and all funds and other property credited to the ACH Sweep
Account, (v) each Transfer Agreement, the Purchase and Sale Agreement, Servicing
Agreement and the Backup Servicing Agreement and all rights, remedies, powers,
privileges, and claims under those contracts, (vi) all Accounts, General
Intangibles, Chattel Paper, Instruments, Documents, Goods, money and any rights
to the payment of money or other forms of consideration of any kind, Deposit
Accounts (as defined in Article 9 of the UCC), Investment Property, letters of
credit, Letter-of-Credit Rights, Contract Rights, Contracts (as defined in
Article 1 of the UCC), Supporting Obligations, Equipment, Inventory, Fixtures,
computer hardware, Software, securities, Permits, intellectual property, and
oil, gas and other minerals, (vii) all other personal property and other types
of property of Borrower, and (viii) all Proceeds of all of the foregoing and all
other types of property of Borrower.

(b)[reserved]

(c)Borrower has full right and power to grant to Agent, for the benefit of
itself and the other Lenders, a first priority Lien on the Collateral pursuant
to this Agreement, subject to Permitted Liens.  Upon the execution and delivery
of this Agreement, and upon the filing of the necessary financing statements and
other documents and the taking of all other necessary action, Agent will have a
valid and first priority perfected Lien on the Collateral, subject to no
transfer or other restrictions or Liens of any kind in favor of any other Person
other than Permitted Liens.  As of the Closing Date, no financing statement
naming Borrower as debtor and describing any of the Collateral is on file in any
public office except those naming Agent as secured party and those related to
the Permitted Liens.  As of the Closing Date, Borrower is not party to any
agreement, document or instrument that conflicts with this Section 2.8.

(d)Borrower hereby authorizes Agent to prepare and file financing statements
provided for by the UCC and to take such other action as may be required, in
Agent’s sole judgment, in order to perfect and to continue the perfection of
Agent’s Lien on the Collateral unless prohibited by law and subject to Permitted
Liens.  

40

 

 

--------------------------------------------------------------------------------

 

2.9Collateral Administration

(a)All tangible Collateral (except tangible Collateral in the possession of
Backup Servicer or Agent) will at all times be kept by Borrower or Servicer at
the locations set forth in Section 5.15 of Schedule A attached hereto, and shall
not, without thirty (30) calendar days prior written notice to Agent, be moved
therefrom other than to another such location, and in any case shall not be
moved outside the continental United States.  Borrower hereby agrees to deliver
to the Backup Servicer, on or prior to the date of each Revolving Advance, the
Verification Deliverables for each Receivable that is to be added to the
Collateral in connection with such Revolving Advance.  All Receivables
constituting Collateral, shall, regardless of their location, be deemed to be
under Agent’s dominion and control and deemed to be in Agent’s
possession.  Borrower shall cooperate fully with Agent in an effort to
facilitate and promptly conclude such verification process.  In addition to any
provision of any Loan Document, Agent shall have the right at all times after
the occurrence and during the continuance of an Event of Default (i) to notify
Account Debtors and/or Servicer that all Receivables of Borrower including, if
to Account Debtors, their Receivables have been assigned to Agent and that all
collections from such Receivables shall be paid directly to Agent, for the
benefit of itself and the Lenders, and (ii) to charge Borrower for any
collection costs and expenses, including reasonable attorney’s fees, incurred by
Agent.

(b)As and when determined by Agent in its sole discretion, Agent will perform
the searches described in clauses (i) and (ii) below against Borrower, Servicer,
and Indemnitor:  (i) UCC searches with the Secretary of State and local filing
offices of each jurisdiction where any such Person is organized; and
(ii) judgment, federal tax lien and corporate and partnership tax lien searches,
in each jurisdiction where any such Person maintains their executive offices, a
place of business or any assets.

(c)Borrower shall, or shall require Servicer to, keep accurate and complete
records of the Collateral and all payments and collections thereon and shall
submit to Agent such records on such periodic basis as Agent may request in its
reasonable discretion.

(d)Borrower shall, or shall require Servicer to, upon the receipt of written
notice from Agent following the occurrence and continuation of an Event of
Default, cooperate with Agent, if Agent elects to attach or associate in
electronic format a legend, stamp, notation or other identification to all or
any portion of the Portfolio Documents to evidence the pledge thereof to Agent,
such legend, stamp, notation or other identification shall be in form and
substance acceptable to Agent in its sole discretion.

(e)In respect of the portion of the Collateral consisting of any Receivable
which is evidenced by an electronic record that is a “transferable record” as
defined in Section 16 of the Uniform Electronic Transactions Act (as in effect
in any relevant jurisdiction), Borrower shall, or shall require each Servicer
to, deliver to Agent the control of such transferable electronic record in
accordance with Applicable Law, including the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction (to ensure, among other things,
that Agent has a first priority perfected Lien in such Collateral), which shall
be delivered, at Borrower’s expense, to Agent at its address as set forth herein
or as otherwise specified by Agent and, except as otherwise expressly provided
herein to the contrary, held in Agent’s possession, custody, and control until
all of the

41

 

 

--------------------------------------------------------------------------------

 

Obligations have been fully satisfied or Agent expressly agrees to release such
documents.  Alternatively, Agent, in its sole discretion, may elect for the
Servicer, Originator or any other agent to accept delivery of and maintain
possession, custody, and control of all such documents and any instruments on
behalf of Agent during such period of time.  Borrower shall identify (or shall
cause Originators and/or Servicer to identify) on the related electronic record
the pledge of such Receivable by Borrower to Agent.

(f)Borrower hereby agrees to, and shall require Enova, Holdings, Originator, any
purchaser under a Transfer Agreement and/or Servicer to, take all applicable
protective actions to prevent destruction of records pertaining to the
Collateral in accordance with each Servicing Agreement.  Subject to the
limitations set forth in Section 6.7 of this Agreement and the Backup Servicing
Agreement, as applicable, Agent at all times shall have the right to access and
review any and all Portfolio Documents in Borrower’s, Backup Servicer’s,
Originator’s and/or Servicer’s possession and any and all data and other
information relating to Portfolio Documents as may from time to time be input to
or stored within Borrower’s, Backup Servicer’s, Originator’s or Servicer’s
computers and/or computer records including, without limitation, diskettes,
tapes and other computer software and computer systems.

2.10Power of Attorney

Borrower hereby agrees and acknowledges that Agent is hereby irrevocably made,
constituted and appointed the true and lawful attorney for Borrower (without
requiring Agent to act as such) with full power of substitution to do the
following: (i) indorse the name of Borrower upon any and all checks, drafts,
money orders and other instruments for the payment of money that are payable to
Borrower and constitute collections on the Receivables; (ii) execute and/or file
in the name of Borrower any financing statements, amendments to financing
statements, schedules to financing statements, releases or terminations thereof,
assignments, instruments or documents that it is obligated to execute and/or
file under any of the Loan Documents (to the extent Borrower fails to so execute
and/or file any of the foregoing within two (2) Business Days of Agent’s request
or the time when Borrower is otherwise obligated to do so); (iii) execute and/or
file in the name of Borrower assignments, instruments, documents, schedules and
statements that it is obligated to give Agent under any of the Loan Documents
(to the extent Borrower fails to so execute and/or file any of the foregoing
within two (2) Business Days of Agent’s request or the time when Borrower is
otherwise obligated to do so) and (iv) do such other and further acts and deeds
in the name of Borrower that Agent may deem necessary to make, create, maintain,
continue, enforce or perfect Lender’s Lien on or rights in any Collateral.  In
addition, if Borrower breaches its obligation hereunder to direct Collections to
the Collection Receipt Accounts, Agent, as the irrevocably made, constituted and
appointed true and lawful attorney for such Person pursuant to this paragraph,
may, by the signature or other act of any of Agent’s officers or authorized
signatories (without requiring any of them to do so), direct any federal, state
or private payor or fiscal intermediary to pay Collections to the Collection
Receipt Accounts or another account designated in writing by Agent.

42

 

 

--------------------------------------------------------------------------------

 

2.11Collateral Account

(a)Collateral Account.  Deposits made into the Collateral Account shall be
limited to amounts deposited therein by Borrower, Servicer or any Account Debtor
in accordance with this Agreement.

(b)Withdrawals from the Collateral Account.  Agent shall have the sole and
exclusive right to withdraw or order a transfer of funds from the Collateral
Account, in all events in accordance with the terms and provisions of this
Agreement.  Notwithstanding anything in the foregoing to the contrary, Agent
shall comply with any request of Borrower or Servicer to withdraw or order
transfers of funds from the Collateral Account, to the extent such funds either
(i) have been mistakenly deposited into the Collateral Account or (ii) relate to
items subsequently returned for insufficient funds or as a result of stop
payments.  In the case of any withdrawal or transfer pursuant to the foregoing
sentence, Borrower shall, or shall direct Servicer to provide Agent with notice
of such request of withdrawal or transfer, together with reasonable supporting
details, three (3) Business Days prior to the date on which such requested
withdrawal or transfer will occur.  Borrower shall require Servicer to deposit
all proceeds of the Collateral processed by Servicer to the Collateral Account
in accordance with Section 2.3 hereof.  On each Business Day, amounts in the
Collateral Account shall be applied by the Agent to make the payments and
disbursements described in Section 2.4 and this Section 2.11.  Agent shall,
subject to customary and standard customer diligence and Agent’s treasury
management process and procedures, provide Borrower and Servicer with on-line
access to view account related activity such as deposits to and withdrawals from
the Collateral Account.

(c)Irrevocable Deposit.  Any deposit made into the Collateral Account hereunder
shall, except as otherwise provided herein, be irrevocable, and the amount of
such deposit and any money, instruments, investment property or other property
on deposit in, carried in or credited to the Collateral Account hereunder and
all interest thereon shall be held in trust by Agent and applied solely as
provided herein.

2.12Maximum Loan Amount

So long as no Trigger Event, Default or Event of Default shall have occurred and
be continuing, Borrower shall have the right from time to time prior to the
expiration of the Borrowing Period upon not less than thirty (30) days’ prior
written notice to Agent to request that Agent increase the Maximum Loan Amount;
provided that (a) any such increase shall be subject at all times to the consent
of Agent’s and each Lender consenting to such increase in Agent’s and such
Lender’s sole discretion, including satisfactory credit committee and/or
investor approval by Agent and each such Lender in their sole discretion, (b)
Borrower shall pay to Agent all fees and expenses related to such increase,
including an expansion fee in an amount equal to three-quarters of one percent
(0.75%) of such incremental increase, (c) Borrower, Agent and Lenders shall
enter into an amendment to this Agreement to effect such increase, and (d) any
such increase shall be in a minimum aggregate principle amount of $25,000,000
and integral multiples of $5,000,000 in excess thereof, and (e) in no event
shall the Maximum Loan Amount be increased to an amount greater than
$200,000,000.

43

 

 

--------------------------------------------------------------------------------

 

III.FEES AND OTHER CHARGES

3.1Computation of Fees; Lawful Limits

All fees hereunder shall be computed on the basis of a 360-day year and shall be
payable for the actual number of days elapsed.  In no contingency or event
whatsoever, whether by reason of acceleration or otherwise, shall the interest
and other charges paid or agreed to be paid to Agent, for the benefit of itself
and the other Lenders, for the use, forbearance or detention of money hereunder
exceed the maximum rate permissible under Applicable Law which a court of
competent jurisdiction shall, in a final determination, deem applicable
hereto.  If, due to any circumstance whatsoever, fulfillment of any provision
hereof, at the time performance of such provision shall be due, shall exceed any
such limit, then the obligation to be so fulfilled shall be reduced to such
lawful limit, and, if Agent or Lenders shall have received interest or any other
charges of any kind which might be deemed to be interest under Applicable Law in
excess of the Maximum Rate, then such excess shall be applied first to any
unpaid fees and charges hereunder, then to unpaid principal balance owed by
Borrower hereunder, and if the then remaining excess interest is greater than
the previously unpaid principal balance, Agent and Lenders shall promptly refund
such excess amount to Borrower and the provisions hereof shall be deemed amended
to provide for such permissible rate.  The terms and provisions of this
Section 3.1 shall control to the extent any other provision of any Loan Document
is inconsistent herewith.

3.2Default Rate of Interest

Upon the occurrence and during the continuation of an Event of Default, the
Applicable Rate of interest then in effect at such time with respect to the
Obligations shall be increased by three percent (3.0%) per annum (subject to the
Maximum Rate) (the “Default Rate”).  Interest at the Default Rate shall accrue
from the initial date of such Event of Default until such Event of Default is
waived or ceases to continue, and shall be payable upon demand.

3.3Increased Costs; Capital Adequacy

(a)If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender;

(ii)impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Advances made by
such Lender or participation therein; or

(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

44

 

 

--------------------------------------------------------------------------------

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan or of
maintaining its obligation to make any such Loan or to reduce the amount of any
sum received or receivable by such Lender or such other Recipient hereunder,
whether of principal, interest or otherwise, then Borrower will pay to such
Lender or such other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender or such other Recipient, as the case may
be, for such additional costs incurred or reduction suffered.

(b)If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loan below that which
such Lender such Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(c)A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section, and a description of the cause and a
calculation of the increased cost of funding to the Lender, shall be delivered
to Borrower and shall be conclusive absent manifest error.  Borrower shall pay
such Lender the amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof.

(d)Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender notifies Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.

(e)If any Lender requests compensation under this Section 3.3, or Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 13.8,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loan hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to this Section 3.3 or Section 13.8, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.  

3.4Commitment Fee

On the Closing Date, Borrower shall pay to Agent, for the benefit of the
Lenders, a

45

 

 

--------------------------------------------------------------------------------

 

nonrefundable commitment fee (the “Commitment Fee”) equal to three-quarters of
one percent (0.75%) of the aggregate Revolving Loan Commitments of the Lenders
as of the Closing Date, which shall be deemed fully earned and non-refundable on
the Closing Date.

3.5Unused Line Fee

Pursuant to Section 2.4 hereof, Borrower shall pay to Agent, for the benefit of
Lenders, on each Payment Date, a monthly unused line fee for the Due Period
which shall be deemed fully earned and non-refundable on the first day of each
month (the “Unused Line Fee”) equal to the product of (a) one-half of one
percent (0.5%) per annum multiplied by (b) the Unused Portion for the prior
calendar month; provided, that, if Borrower fails to comply with Section 7.14(b)
at any point during a month, the Unused Line Fee for the following month shall
be equal to the product of (a) one percent (1%) per annum multiplied by (b) the
Unused Portion for the prior calendar month.  The Unused Line Fee shall be
waived and not charged during the Amortization Period.

IV.CONDITIONS PRECEDENT

4.1Conditions to Closing

The obligations of Agent and Lenders to consummate the transactions contemplated
herein are subject to the satisfaction (or waiver), in the sole judgment of
Agent, of the following:

(a)(i) Borrower shall have delivered to Agent the Loan Documents to which it or
any Affiliate of Borrower is a party, each duly executed by a Responsible
Officer of Borrower and the other parties thereto, and (ii) each other Person
shall have delivered to Agent the Loan Documents to which it is a party, each
duly executed and delivered by such Person and the other parties thereto;

(b)all in form and substance satisfactory to Agent in its sole discretion, Agent
shall have received (i) a report of UCC financing statement, tax and judgment
lien searches performed with respect to Borrower, Originators and Indemnitor in
each jurisdiction determined by Agent in its sole discretion, and such report
shall show no Liens on the Collateral (other than Permitted Liens), (ii) each
document (including any UCC financing statement) required by any Loan Document
or under law or requested by Agent to be filed, registered or recorded to
create, in favor of Agent, for the benefit of itself and the other Lenders, a
first priority and perfected security interest upon the Collateral, and
(iii) evidence of each such filing, registration or recordation and of the
payment by Borrower of any necessary fee, tax or expense relating thereto;

(c)Agent shall have received (i) the Charter and Good Standing Documents of
Borrower and Indemnitor, all in form and substance acceptable to Agent in its
reasonable discretion, (ii) a certificate of the secretary or assistant
secretary of each of Borrower and Indemnitor in his or her capacity as such and
not in his or her individual capacity dated the Closing Date, as to the
incumbency and signature of the Persons executing the Loan Documents on behalf
of such Person in form and substance acceptable to Agent in its sole discretion,
and (iii) a certificate executed by an authorized officer of Borrower, which
shall constitute a representation and warranty by Borrower as of the Closing
Date that the conditions contained in this Agreement have been satisfied;

46

 

 

--------------------------------------------------------------------------------

 

(d)Agent shall have received the written legal opinions of Borrower’s in-house
counsel with respect to corporate authority and related matters and Borrower’s
outside legal counsel with respect to enforceability, true sale and
non-consolidation, all in form and substance satisfactory to Agent and its
counsel;

(e)Agent shall have received a certificate of the chief financial officer (or,
in the absence of a chief financial officer, the chief executive officer) of
Borrower, in his or her capacity as such and not in his or her individual
capacity, in form and substance satisfactory to Agent in its sole discretion
(each, a “Solvency Certificate”), certifying (i) the solvency of Borrower, after
giving effect to the transactions and the Indebtedness contemplated by the Loan
Documents, and (ii) as to Borrower’s financial resources and anticipated ability
to meet its obligations and liabilities as they become due, to the effect that
as of the Closing Date, and after giving effect to such transaction and
Indebtedness: (A) the assets of Borrower, individually and on a consolidated
basis, at a Fair Valuation, exceed the Total Liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) of Borrower, and (B) no
unreasonably small capital base with which to engage in its anticipated business
exists with respect to Borrower;

(f)Agent shall have completed examinations, the results of which shall be
satisfactory in form and substance to Agent, of Borrower, including, without
limitation, (i) an examination of background checks with respect to the
managers, officers and owners of Borrower, Indemnitor and Servicer and (ii) an
examination of the Collateral, and Borrower shall have demonstrated to Agent’s
satisfaction, in its sole discretion, that (x) the forms of Portfolio Documents
used by each Originator comply, in all respects deemed material by Agent, in its
sole discretion, with all Applicable Law and (y) no operations of Borrower,
Originator or Servicer are the subject of any governmental investigation,
evaluation or any remedial action which reasonably could be expected to result
in it being unable to perform its obligations in connection with these
transactions, and (z) Borrower has no other liabilities or obligations (whether
contingent or otherwise) that are deemed material by Agent, in its reasonable
discretion;

(g)Agent shall have received (or is satisfied that it will receive
simultaneously with the funding of the initial Revolving Advance) all fees,
charges and expenses due and payable to Agent and Lenders on or prior to the
Closing Date pursuant to the Loan Documents, including the Commitment Fee;

(h)all corporate and other proceedings, documents, instruments and other legal
matters in connection with the transactions contemplated by the Loan Documents
(including those relating to corporate and capital structures of Borrower) shall
be satisfactory to Agent in its sole discretion;

(i)(i) no default (after any applicable grace or cure period has expired or been
cancelled) shall exist pursuant to any obligations of Borrower, if any, under
any material contract, and Borrower shall be in compliance with all Applicable
Laws, (ii) no Trigger Event or Event of Default shall exist and be continuing
under this Agreement or any other Loan Document and (iii) there shall exist no
fact, condition or circumstance which, with the passage of time, the giving of
notice or both, could reasonably be expected to result in a Material Adverse
Effect;

47

 

 

--------------------------------------------------------------------------------

 

(j)none of Borrower, Indemnitor or Servicer, or to the knowledge of Borrower,
the Originator, shall have been indicted or be under active investigation for a
felony crime that is reasonably likely to result in a Material Adverse Effect;

(k)Agent shall have received a fully executed Accession Agreement with respect
to the Intercreditor Agreement, in form and substance reasonably satisfactory to
Agent;

(l)Agent shall have received evidence of release and termination of, or Agent’s
authority to release and terminate, any and all Liens and/or UCC financing
statements in, on, against or with respect to any of the Collateral (other than
Permitted Liens);

(m)the Liens in favor of the Agent, for the benefit of itself and the Lenders,
shall have been duly perfected and shall constitute first priority Liens, and
the Collateral shall be free and clear of all Liens other than Liens in favor of
the Agent, for the benefit of itself and the Lenders, in all cases subject to
Permitted Liens; and

(n)Agent shall have received such other documents and items as Agent deems
necessary, in its reasonable discretion.

4.2Conditions to Revolving Advances and Funding of Borrowings

(a)The obligations of Lenders to make any Revolving Advances, including, but not
limited to, the initial Revolving Advance, during the Borrowing Period are
subject to the satisfaction (or waiver), in the sole judgment of Agent, of the
following:

(i)Borrower shall have delivered to Agent, not later than 12:59 p.m. (New York
City time) on the date that is two (2) Business Days prior to the proposed date
for such requested Revolving Advance, an irrevocable request for advance in the
form of Exhibit E hereto (a “Request for Revolving Advance”), and a Borrowing
Base Certificate for such Revolving Advance with necessary supporting
documentation executed by a Responsible Officer of Borrower, which shall
constitute a representation and warranty by Borrower as of the date of such
Advance that the conditions contained in this Section 4.2, have been satisfied;

(ii)each of the representations and warranties made by Borrower in or pursuant
to the Loan Documents shall be accurate in all material respects before and
after giving effect to the making of such Revolving Advance (except for those
representations and warranties made as of a specific date), Borrower shall be in
compliance with all covenants, agreements and obligations under the Loan
Documents, and no Level Two Regulatory Event, Trigger Event, Default or Event of
Default shall have occurred or be continuing or would exist after giving effect
to the requested Revolving Advance on such date;

(iii)immediately after giving effect to the requested Revolving Advance, the
aggregate outstanding principal amount of Advances under the Loan shall not
exceed the lesser of (i) the Maximum Loan Amount and (ii) the Borrowing Base;

48

 

 

--------------------------------------------------------------------------------

 

(iv)there shall be no liabilities or obligations owing by Borrower of any nature
whatsoever in violation of this Agreement;

(v)Agent shall have received all fees, charges and expenses to the extent due
and payable to Agent and Lenders on or prior to such date pursuant to the Loan
Documents;

(vi)Borrower shall be in compliance with each Excess Concentration Limit;

(vii)there shall not have occurred any Material Adverse Change;

(viii)in respect of the portion of the Collateral consisting of any Receivable
which is evidenced by an electronic record that is a “transferable record” as
defined in Section 16 of the Uniform Electronic Transactions Act (as in effect
in any relevant jurisdiction), Borrower shall, or cause Servicer to, deliver to
Agent the control of such transferable electronic record in accordance with
Section 16 of the Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction;

(ix)Backup Servicer shall have received the Verification Deliverables with
respect to each Receivable included in the calculation of the Borrowing Base in
relation to such Revolving Advance, and shall have issued and delivered to Agent
a Verification Certificate (without any exceptions noted thereon unless
otherwise waived by Agent) provided for in the Backup Servicing Agreement, all
in form and substance acceptable to Agent, including a certification that each
Verification Deliverable evidencing such Receivable is an authoritative copy;

(x)no Receivable proposed to be pledged as Collateral for the first time (i.e.
not already included in a Borrowing Base calculation as of the date of the
proposed Revolving Advance) shall, at the time of the proposed Revolving
Advance, be subject to a Regulatory Event on or after giving effect to the
requested Revolving Advance on such date (for the avoidance of doubt, any
Receivable that Borrower purchases that is otherwise subject to a Regulatory
Event will not violate the condition precedent in this Section 4.2(a)(x) unless
such Receivable is included in the calculation of the Borrowing Base); and

(xi)all other documents requested by Agent and legal matters in connection with
the transactions contemplated by this Agreement shall have been delivered,
executed, or recorded and shall be in form and substance reasonably satisfactory
to Agent.

(b)Promptly following receipt of a Request for Revolving Advance in accordance
with Section 4.2(a) and all other deliverables described therein, Agent shall
advise each Lender of the details thereof and of the amount of such Lender’s
Advance to be made as a part of the requested Advance.  Each Lender shall make
each Advance to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 12:00 noon (New York City time) to
the account of Agent most recently designated by it for such purpose by notice
to Lenders.  Unless Agent shall have received notice from a Lender prior to the
proposed date of

49

 

 

--------------------------------------------------------------------------------

 

any Advance that such Lender will not make available to Agent such Lender’s
share of such Advance, Agent may assume that such Lender has made such share
available on such date in accordance with the previous sentence and may, in
reliance upon such assumption, make available to Borrower a corresponding
amount.  In lieu of the foregoing, Agent may, on behalf of any Lender, make
Advances hereunder upon satisfaction of the provisions of Section 4.2(a).  Each
Lender shall, upon demand, reimburse Agent for such Lender’s Applicable
Percentage of each such Advance.  In such event, if a Lender has not in fact
made its share of the applicable Advance available to Agent, then the applicable
Lender and Borrower severally agree to pay to Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to Borrower to but excluding the date of
payment to Agent, at (i) in the case of such Lender, the greater of the Federal
Funds Rate and a rate determined by Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of Borrower, the interest
rate applicable to the Loan generally.  If such Lender pays such amount to
Agent, then such amount shall constitute such Lender’s Applicable Percentage of
such Advance.  No Lender shall be obligated to make an Advance on behalf of
another Lender.

(c)Notwithstanding the foregoing, however, the Lenders shall not be required to
fund more than two (2) Revolving Advances per calendar week.  Agent, Lenders and
Borrower hereby agree that upon funding of any Revolving Advance, the Borrowing
Base Certificate prepared by Borrower and approved by Agent shall automatically
supplement and add the Receivables described therein to any Receivables
described in any previously-delivered Borrowing Base Certificate and shall
constitute Collateral for purposes of this Agreement.

V.REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as of the Closing Date and as of the date of
each Revolving Advance as follows:

5.1Organization and Authority

Borrower is a limited liability company, duly organized, validly existing and in
good standing under the laws of its state of organization.  Borrower (a) has all
requisite power and authority to own its properties and assets (including,
without limitation, the Collateral) and to carry on its business as now being
conducted and as contemplated in the Loan Documents, and (b) is duly qualified
to do business in the jurisdictions set forth in Section 5.1 of Schedule A
attached hereto, which are all of the jurisdictions in which failure to so
qualify could reasonably be likely to have or result in a Material Adverse
Effect.  Borrower has all requisite power and authority (i) to execute, deliver
and perform the Loan Documents to which it is a party, (ii) to acquire the
Receivables and other Collateral under the Purchase and Sale Agreement, (iii) to
consummate the transactions contemplated under the Loan Documents to which it is
a party, and (iv) to grant the Liens with regard to the Collateral pursuant to
the Security Documents to which it is a party.  Borrower has no other operations
or business other than owning the Receivables.  Borrower is not an “investment
company” registered or required to be registered under the Investment Company
Act nor controlled by such an “investment company.” No transaction contemplated
in this Agreement or the other Loan Documents requires compliance with any bulk
sales act or similar law.

50

 

 

--------------------------------------------------------------------------------

 

5.2Loan Documents

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party, and the consummation by Borrower of the transactions
contemplated thereby, (a) have been duly authorized by all requisite action of
Borrower and have been duly executed and delivered to Agent by Borrower; (b) do
not violate any material provisions of (i) any Applicable Law or, order of any
Governmental Authority binding on Borrower or any of its properties, or (ii) the
operating agreement (or any other equivalent governing agreement or document) of
Borrower, or any agreement between Borrower and its equity owners or among any
such equity owners; (c) are not in conflict with, and do not result in a breach
or default of or constitute an event of default, or, to the knowledge of
Borrower, an event, fact, condition or circumstance which, with notice or
passage of time, or both, would constitute or result in a conflict, breach,
default or event of default under, any indenture, agreement or other instrument
to which Borrower is a party, or by which the properties or assets of Borrower
is bound; (d) except as set forth herein or therein, will not result in the
creation or imposition of any Lien (other than any Permitted Liens) upon any of
the properties or assets of Borrower, and (e) except for filings in connection
with the perfection of Agent’s Liens, do not require the consent, approval or
authorization of, or filing, registration or qualification with, any
Governmental Authority or any other Person that has not been obtained except
where the failure to so obtain could not reasonably be expected to result in a
Material Adverse Effect.  When executed and delivered, each of the Loan
Documents will constitute the legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms, subject to the effect
of any applicable bankruptcy, moratorium, insolvency, reorganization or other
similar law affecting the enforceability of creditors’ rights generally and to
the effect of general principles of equity (whether in a proceeding at law or in
equity).  The Purchase and Sale Agreement is the only agreement pursuant to
which Borrower purchases the Receivables and the related Collateral, unless
otherwise mutually agreed to in writing by Borrower and Agent.  Borrower has
furnished to the Agent true, correct and complete copies of the Purchase and
Sale Agreement.  There is no provision in the Purchase and Sale Agreement that
would restrict the ability of Borrower to collaterally assign its rights
thereunder to Agent, for the benefit of the Lenders.  

5.3Subsidiaries, Capitalization and Ownership Interests

Borrower has no Subsidiaries as of the Closing Date, and 100% of the outstanding
equity interest in Borrower is directly owned (both beneficially and of record)
by Holdings.  The outstanding ownership or Voting Interests of Borrower have
been duly authorized and validly issued.  Section 5.3 of Schedule A attached
hereto, includes, as of the Closing Date, all administrators, managers or
managing members or directors of Borrower, Holdings and Enova, and an
organizational chart of Enova and its Subsidiaries.  Except as disclosed
pursuant to Section 5.16, Borrower does not (i) own any Investment Property or
(ii) own any interest or participate or engage in any joint venture, partnership
or similar arrangements with any Person.  Except as set forth in Section 5.3 of
Schedule A attached hereto, no Person directly owns greater than twenty-five
percent (25%) of the outstanding Equity Interests of Enova.

51

 

 

--------------------------------------------------------------------------------

 

5.4Receivables

Borrower is the lawful owner of, and has good title to, each Receivable, free
and clear of any Liens (other than the Lien of this Agreement and any Permitted
Liens).

5.5Other Agreements

Borrower is not (a) a party to any judgment, order or decree or any agreement,
document or instrument, or subject to any restriction, which is reasonably
expected to have a Material Adverse Effect on its ability to execute and
deliver, or perform under, any Loan Document or to pay the Obligations or (b) in
default in the performance, observance or fulfillment of any obligation,
covenant or condition contained in any agreement, document or instrument to
which it is a party or to which any of its properties or assets are subject,
which default, if not remedied within any applicable grace or cure period, could
reasonably be expected to be, have or result in a Material Adverse Effect, nor
is there any event, fact, condition or circumstance which, with notice or
passage of time or both, would constitute or result in a conflict, breach,
default or event of default under, any of the foregoing which, if not remedied
within any applicable grace or cure period could reasonably be expected to be,
have or result in a Material Adverse Effect.    

5.6Litigation

Except as set forth in Section 5.6 of Schedule A attached hereto, (a) neither
Borrower, Indemnitor, nor, to Borrower’s knowledge, Servicer or any Originator
is a party to any material pending or, to Borrower’s knowledge, threatened
action, suit, proceeding or investigation related to the business of Borrower,
(b) there is no pending or, to the knowledge of Borrower, threatened action,
suit, proceeding or investigation involving Borrower or any Collateral, and, to
Borrower’s knowledge, there is no pending or threatened action, suit, proceeding
or investigation involving Servicer or each Originator or their respective
businesses, in any case that could reasonably be expected to prevent or
materially delay the consummation by Borrower, each Originator or Servicer of
the transactions contemplated herein, (c) Borrower is not a party or subject to
any order, writ, injunction, judgment or decree of any Governmental Authority,
nor is there any action, suit, proceeding, inquiry or investigation by any
Governmental Authority, in either case, that could reasonably be expected to
prevent or materially delay the consummation by Borrower or Indemnitor of the
transactions contemplated herein, and (d) Borrower has had no existing accrued
and/or unpaid penalties, fines or sanctions imposed by and owing to any
Governmental Authority or any other governmental payor.

5.7Financial Statements and Reports

Any financial statements and financial information relating to Borrower or
Indemnitor that may hereafter be delivered to Agent by Borrower (a) are
consistent with the books of account and records of Borrower or Indemnitor, as
applicable, (b) have been prepared in accordance with GAAP, on a consistent
basis throughout the indicated periods, except that the unaudited financial
statements contain no footnotes or year-end adjustments, and (c) present fairly
in all material respects the financial condition, assets and liabilities and
results of operations of Borrower or Indemnitor, as applicable, at the dates and
for the relevant periods indicated in accordance with GAAP on a basis
consistently applied.  Borrower does not have any material obligations or

52

 

 

--------------------------------------------------------------------------------

 

liabilities of any kind required to be disclosed therein that are not disclosed
in such financial statements, and since the date of the most recent financial
statements submitted to Agent pursuant to Section 6.1, there has not occurred
any Material Adverse Change or Material Adverse Effect or, to Borrower’s
knowledge, any other event or condition that could reasonably be expected to be,
have or result in a Material Adverse Effect.

5.8Compliance with Law

Except as set forth in Section 5.8 of Schedule A attached hereto, Borrower,
Indemnitor, and to Borrower’s knowledge, Servicer and each Originator (in the
case of Originators and Servicer, solely with respect to the Receivables, or the
sale, purchase or origination thereof, as applicable) (a) are in compliance with
all Applicable Laws, and (b) are not in violation of any order of any
Governmental Authority, except, in the case of both (a) and (b), where
noncompliance or violation could not reasonably be expected to be, have or
result in a Material Adverse Effect.  Neither Borrower, Indemnitor, nor to
Borrower’s knowledge, each Originator or Servicer (in the case of Originators
and Servicer, solely with respect to the Receivables or the sale, purchase or
origination thereof, as applicable) have received any notice that Borrower,
Servicer or each Originator is not in material compliance in any respect with
any of the requirements of any of the foregoing.  Borrower has not established
and does not maintain or contribute to any “benefit plan” that is covered by
Title IV of ERISA.  Borrower, Indemnitor, and to Borrower’s knowledge, each
Originator and Servicer have maintained in all material respects all records
required to be maintained by any applicable Governmental Authority.  Since its
formation, Borrower has not engaged, directly or indirectly, in any business
other than the activities set forth herein and in the Purchase and Sale
Agreement and the other Loan Documents.

5.9Licenses and Permits

Borrower, Indemnitor, and to Borrower’s knowledge, Servicer and each Originator
(in the case of Servicer and each Originator solely with respect to the
Receivables or the sale, purchase or origination thereof, as applicable) are in
compliance with and have all Permits necessary or required by Applicable Law or
any Governmental Authority for the operation of their respective businesses as
presently conducted and as proposed to be conducted except where noncompliance,
violation or lack thereof is not reasonably expected to have or result in a
Material Adverse Effect.

5.10No Default; Solvency

There does not exist any Default or Event of Default.  Borrower is and, after
giving effect to the transactions and the incurrence of Indebtedness
contemplated by the Loan Documents, will be solvent and able to meet its
obligations and liabilities as they become due, and the assets of Borrower, at a
Fair Valuation, exceed the Total Liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) of Borrower, and no
unreasonably small capital base exists with respect to Borrower.

5.11Disclosure

No Loan Document nor any other agreement, schedule document, certificate, or
written statement furnished to Agent and Lenders and prepared by or on behalf of
Borrower in connection with the transactions contemplated by the Loan Documents,
nor any representation or warranty

53

 

 

--------------------------------------------------------------------------------

 

made by Borrower in any Loan Document, contains any untrue statement of material
fact or omits to state any fact necessary to make the factual statements therein
taken as a whole not materially misleading in light of the circumstances under
which it was furnished.  There is no fact known to Borrower which has not been
disclosed to Agent in writing which could reasonably be expected to be, have or
result in a Material Adverse Effect.

5.12Existing Indebtedness; Investments, Guarantees and Certain Contracts

Borrower does not (a) have any outstanding Indebtedness, except Indebtedness
under the Loan Documents, or (b) own or hold any equity investments in, or have
any outstanding guarantees for, the obligations of any other Person, except as
permitted under Section 7.1.

5.13Affiliated Agreements

Except as set forth in Section 5.13 of Schedule A attached hereto, there are no
existing or proposed agreements or transactions between Borrower, on the one
hand, and Borrower’s members, managers, administrators, trustees, managing
members, investors, officers, directors, stockholders, other equity holders,
employees, or Affiliates or any members of their respective families, on the
other hand.

5.14Reserved

5.15Names; Location of Offices, Records and Collateral

Neither Borrower nor any of its predecessors has conducted business under or
used any name (whether corporate, partnership or assumed) other than as shown in
Section 5.15 of Schedule A attached hereto.  Borrower is (or Borrower’s
predecessors were) the sole owner(s) of all of its names listed in Section 5.15
of Schedule A attached hereto, and any and all business done in such names are
Borrower’s (or any such predecessors’) business.  Borrower maintains, and since
its inception, its predecessors maintained, respective places of business and
chief executive office only at the locations set forth in Section 5.15 of
Schedule A attached hereto or, after the Closing Date, as additionally disclosed
to Agent in writing, and all copies of the Portfolio Documents and all books and
records in connection therewith or in any way relating thereto are located and
shall be only, in and at the locations set forth in Section 5.15 of Schedule A
attached hereto (other than (i) Deposit Accounts, and (ii) Collateral in the
possession or control of Agent, Servicer or Backup Servicer).  All of the
Portfolio Documents are located only in the continental United States.

5.16Deposit Accounts and Investment Property

Section 5.16 of Schedule A attached hereto, lists all of Borrower’s Deposit
Accounts and Investment Property, as of the Closing Date.

5.17Non-Subordination

The Obligations are not subordinated in any way to any other obligations of
Borrower or to the rights of any other Person.

54

 

 

--------------------------------------------------------------------------------

 

5.18Receivables

(a)With respect to each Receivable designated as an Eligible Receivable on any
Borrowing Base Certificate, Borrower warrants and represents to Agent and
Lenders as of the date of delivery of each such Borrowing Base Certificate (or
such other date as set forth in the definition of “Eligible Receivables”, as
applicable) that: (i) such Receivable constitutes an Eligible Receivable, and
(ii) in determining which Receivables are “Eligible Receivables,” Lender may
rely upon all statements or representations made by Borrower.

(b)All Receivables selected by Holdings and offered to be sold to Borrower
pursuant to the Purchase and Sale Agreement from all other similar Receivables
that are included in Enova’s and its Subsidiaries pipeline of loans for
acquisition were selected by Holdings at random and with no intention to select
receivables that would be more adverse to Borrower, Agent, Lenders or Holdings
or its investors than those similar receivables; provided that selection
procedures that merely reflect differing eligibility criteria and excess
concentration limits between this Facility and other credit facilities shall not
be deemed to violate this provision.

5.19Servicing

Borrower has entered into the Servicing Agreement with Servicer pursuant to
which Borrower has engaged Servicer, as servicer and as Borrower’s agent, to
monitor, manage, enforce and collect the applicable Receivables and disburse any
collections in respect thereof as provided by the Servicing Agreement.

5.20Legal Investments; Use of Proceeds

Borrower is not engaged in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” or “margin security” (within the
meaning of Regulations T, U or X issued by the Board of Governors of the Federal
Reserve System), and no proceeds of the Loan will be used to purchase or carry
any margin stock or margin security or to extend credit to others for the
purpose of purchasing or carrying any margin stock or margin security.

5.21Broker’s or Finder’s Commissions

No broker’s, finder’s or placement fee or commission will be payable to any
broker or agent engaged by Borrower or any of its officers, directors or agents
with respect to the Loan or the transactions contemplated by this Agreement
except for fees payable to Agent and Lenders.  Borrower agrees to indemnify
Agent and hold each harmless from and against any claim, demand or liability for
broker’s, finder’s or placement fees or similar commissions, whether or not
payable by Borrower, alleged to have been incurred in connection with such
transactions, other than any broker’s or finder’s fees payable to Persons
engaged by Agent and/or Lenders without the knowledge of Borrower.

5.22Anti-Terrorism; OFAC

(a)(i) Neither Borrower, nor any Person controlling or controlled by Borrower,
nor any Person having a beneficial interest in Borrower, nor any Person for whom
Borrower is acting as agent or nominee in connection with this transaction
(“Transaction Persons”) (1) is a

55

 

 

--------------------------------------------------------------------------------

 

Person whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (2) engages in any
dealings or transactions prohibited by Section 2 of such executive order, or is
otherwise associated with any such Person in any manner violative of Section 2
of such executive order, or (3) is a Person on the list of Specially Designated
Nationals and Blocked Persons or is in violation of the limitations or
prohibitions under any other OFAC regulation or executive order.

(b)No part of the proceeds of the Loans will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

(c)Borrower acknowledges by executing this Agreement that Lender has notified
Borrower that, pursuant to the requirements of the Patriot Act, Lender is
required to obtain, verify and record such information as may be necessary to
identify Borrower, or any Person owning twenty-five percent (25.00%) or more of
the direct or indirect Equity Interests of Borrower (including the name and
address of such Person) in accordance with the Patriot Act.

5.23Security Interest

Borrower has full right and power to grant to Agent, for the benefit of itself
and the other Lenders, a first priority security interest and Lien on the
Collateral pursuant to this Agreement, subject to the following sentence.  Upon
the execution and delivery of this Agreement, and upon the filing of the
necessary financing statements and/or appropriate filings and/or delivery of the
necessary certificates evidencing an equity interest, control and/or possession,
as applicable, without any further action, Agent will have a good, valid and
first priority (other than with respect to property or assets covered by
Permitted Liens) perfected Lien and security interest in the Collateral, subject
to no transfer or other restrictions or Liens of any kind in favor of any other
Person (other than Permitted Liens).  As of the Closing Date, no financing
statement naming Borrower as “Debtor” and relating to any of the Collateral is
on file in any public office except those on behalf of Agent and those related
to the Permitted Liens.  As of the Closing Date, Borrower is not party to any
agreement, document or instrument that conflicts with this Section 5.23.

5.24Survival

Borrower hereby makes the representations and warranties contained herein with
the knowledge and intention that Agent and Lenders are relying and will rely
thereon.  All such representations and warranties will survive the execution and
delivery of this Agreement, the Closing and the making of any and all Advances.

VI.AFFIRMATIVE COVENANTS

Borrower hereby covenants and agrees that, unless otherwise consented to by
Agent in writing in its sole discretion, until the full performance and
satisfaction, and indefeasible payment

56

 

 

--------------------------------------------------------------------------------

 

in full in cash, of all the Obligations (other than indemnity obligations of
Borrower under the Loan Documents that are not then due and payable or for which
any events or claims that would give rise thereto are not then pending), the
termination of the Revolving Loan Commitments and termination of this Agreement:

6.1Financial Statements, Reports and Other Information

(a)Financial Reports.  Borrower shall furnish to Agent each of the following:

(i)as soon as available and, in any event, within forty-five (45) calendar days
after the end of each calendar quarter, unaudited quarterly financial statements
of Borrower consisting of a balance sheet and statements of income as of the end
of the immediately preceding monthly period;

(ii)as soon as available and in any event within one hundred twenty (120)
calendar days after the end of each fiscal year, unaudited financial statements
of Borrower, including the notes thereto, consisting of a balance sheet at the
end of such completed fiscal year and the related statements of income, retained
earnings, cash flows and owners’ equity for such completed fiscal year;

(iii)as soon as available and in any event within forty-five (45) calendar days
after the end of each calendar quarter, Borrower will deliver the unaudited
financial statements of Indemnitor consisting of a balance sheet and statements
of income as of the end of the immediately preceding period, for such period;
provided, however, to the extent such financial statements are publicly filed
with the United States Securities and Exchange Commission or otherwise made
publicly available within such time period, then the foregoing requirement shall
be deemed to be satisfied; and

(iv)as soon as available and in any event within one hundred twenty (120)
calendar days after the end of each fiscal year, audited financial statements of
Indemnitor, including the notes thereto, consisting of a balance sheet at the
end of such completed fiscal year and the related statements of income, retained
earnings, cash flows and owners’ equity for such completed fiscal year, which
financial statements shall be prepared and certified without any material
qualification by an independent certified public accounting firm acceptable to
Agent in its reasonable discretion and accompanied by related management
letters, if available; provided, however, to the extent such financial
statements are publicly filed with the United States Securities and Exchange
Commission or otherwise made publicly available within such time period, then
the foregoing requirement shall be deemed to be satisfied.

(b) Monthly Collateral and Servicing Report.  As soon as available, and in any
event not later than twenty (20) calendar days after the end of each calendar
month, Borrower shall furnish to Agent and Backup Servicer a report, in computer
file form reasonably accessible and usable by Agent and Backup Servicer, with
respect to the Receivables pledged as Collateral, which report shall include, as
of the end of the immediately preceding calendar month, (i) the information
contained in the form of Monthly Collateral and Servicing Report attached hereto
as Exhibit C, (ii) a summary of any third party fees and expenses to be paid
from the Available

57

 

 

--------------------------------------------------------------------------------

 

Amounts during the current calendar month and (iii) any other information with
respect to the Collateral as Agent may reasonably request, all prepared by
Borrower and certified as to being true, correct and complete in all material
respects by Borrower.  For the avoidance of doubt, each such Monthly Collateral
and Servicing Report shall include (i) the monthly Servicer report received by
Borrower, (ii) a Borrowing Base Certificate dated as of the end of the most
recent calendar month, (iii) a data tape with sufficient information for Agent
to confirm that the information and calculations in each monthly Servicer Report
and Borrowing Base Certificate is true, correct and complete and (iv) a summary
of any amendments or modifications with respect to each Receivable to the extent
known to Borrower.

(c)Additional Reports.  No later than seven (7) Business Day after receipt
thereof by Borrower, Borrower shall deliver to Agent any material
correspondence, reports, certificate or other document received by Borrower from
Servicer, Backup Servicer or any other Person with respect to any Receivable.

(d)Notices.  Borrower shall promptly, and in any event within five (5) Business
Days after the occurrence thereof, notify Agent in writing of (i) any notices
Borrower has received of any claims, offsets or disputes asserted by any Account
Debtor with respect to the Receivables, (ii) any pending material legal action,
litigation, suit, investigation, arbitration, dispute resolution proceeding or
administrative or regulatory proceeding brought, initiated or threatened in
writing by or against Borrower or otherwise materially affecting Borrower or any
of its or assets, (iii) any Regulatory Event, Trigger Event, Default or Event of
Default, which notice shall specify the nature and status thereof, the period of
existence thereof and what action is proposed to be taken with respect thereto,
(iv) any other development, event, fact, circumstance or condition that is
reasonably expected to have or result in a Material Adverse Effect, in each case
describing the nature and status thereof and the action proposed to be taken
with respect thereto, (v) any matter(s) in existence that Borrower becomes aware
of affecting in any material respect the value, enforceability or collectability
of Collateral taken as a whole, (vi) receipt of any material notice or request
from any Governmental Authority regarding any liability of Borrower,
(vii) receipt of any notice or document by Borrower regarding any lease of real
property of Borrower (and such notice shall include a copy of the notice or
document), (viii) any lease of real property entered into by Borrower after the
Closing Date, (ix) the filing, recording or assessment of any federal, state,
local or foreign tax lien against the Collateral or Borrower, (x) any action
taken or threatened in writing to be taken by any Governmental Authority (or any
notice of any of the foregoing) with respect to Borrower or any Collateral which
is reasonably expected to have or result in a Material Adverse Effect, (xi) any
change in the corporate name of Borrower, and/or (xii) the loss, termination or
expiration of any contract to which Borrower is a party or by which its
properties or assets are subject or bound that is reasonably expected to have or
result in a Material Adverse Effect.

(e)Account Debtor Bankruptcies.  Borrower shall use commercially reasonable
efforts, and shall cause Servicer to use commercially reasonable efforts, to
ensure that Borrower and Servicer are promptly notified upon any Account Debtor
becoming the subject of a proceeding under any Debtor Relief Law.

(f)Quarterly Review Meeting.  If requested by Agent, Borrower, Servicer, and
Indemnitor shall be available in person or via teleconference as and when
requested by Agent

58

 

 

--------------------------------------------------------------------------------

 

for a quarterly review meeting regarding the status of Borrower, the Collateral
and performance of the same.

(g)Tax Returns. Borrower shall promptly, but in no event later than ten (10)
Business Days of filing, upon request, provide Agent with copies of all state
and federal tax returns (together with any schedules and/or extensions in
connection therewith) filed with any Governmental Authority in relation to each
of Borrower and Indemnitor.

6.2Payment of Obligations

Borrower shall make full and timely indefeasible payment in cash of the
principal of and interest on the Loan and all other Obligations when due and
payable.

6.3Conduct of Business and Maintenance of Existence and Assets

Borrower shall (a) collect (or shall require Servicer to collect) all
Receivables in the ordinary course of business, (b) maintain and keep in full
force and effect its existence and all material Permits and qualifications to do
business and remain in good standing in its jurisdiction of formation and each
other jurisdiction in which the ownership or lease of property or the nature of
its business makes such Permits or qualification necessary and in which failure
to maintain such Permits or qualification is reasonably expected to have or
result in a Material Adverse Effect and (c) remain in good standing and maintain
operations in all jurisdictions in which currently located, except where the
failure to remain in good standing or maintain operations could not reasonably
be expected to be, have or result in a Material Adverse Effect.

6.4Compliance with Legal and Other Obligations

Borrower shall (a) comply with all laws, statutes, rules, regulations,
ordinances and tariffs of all Governmental Authorities applicable to it or its
business, assets or operations, (b) pay all Taxes, assessments, fees,
governmental charges, claims for labor, supplies, rent and all other obligations
or liabilities of any kind for which it is liable when due and payable, except
liabilities being contested in good faith and against which adequate reserves
have been established in accordance with GAAP consistently applied, (c) perform
in accordance with its terms each contract, agreement or other arrangement to
which it is a party or by which it or any of the Collateral is bound, and (d)
properly file all reports required to be filed by Borrower with any Governmental
Authority, except under clauses (a), (b), (c), and/or (d) where the failure to
comply, pay, file or perform could not reasonably be expected to be, have or
result in a Material Adverse Effect.

6.5Reserved

6.6True Books

Borrower shall (a) keep true, complete and accurate (in accordance with GAAP,
except for the omission of footnotes and year-end adjustments in interim
financial statements) books of record and account in accordance with
commercially reasonable business practices in which true and correct entries are
made of all of its dealings and transactions in all material respects; (b) set
up and maintain on its books such reserves as may be required by GAAP with
respect to doubtful

59

 

 

--------------------------------------------------------------------------------

 

accounts and all Taxes, assessments, charges, levies and claims and with respect
to its business and (c) maintain a revenue recognition method in accordance with
GAAP.

6.7Inspection; Periodic Audits; Quarterly Review

Borrower shall permit the representatives of Agent and each Lender, at the
expense of Borrower, up to two times per year during normal business hours upon
reasonable notice (provided that (i) Borrower shall not be responsible for the
costs associated with such inspections or audits described below in excess of
$60,000 during any calendar year prior to the occurrence and continuance of a
Trigger Event or Event of Default and (ii) upon the occurrence and during the
continuation of a Trigger Event or Event of Default, there shall be no limit on
the number of visits per year and Borrower shall be responsible for all costs
associated with such visits and inspections), to (a) visit and inspect
Borrower’s offices or properties or any other place where Collateral is located
to inspect the Collateral and/or to examine and/or audit all of Borrower’s books
of account, records, reports and other papers, (b) make copies and extracts
therefrom, and (c) discuss Borrower’s business, operations, prospects,
properties, assets, liabilities, condition and/or Receivables with its officers
and independent public accountants (and by this provision such officers and
accountants are authorized to discuss the foregoing).  Borrower shall require
Servicer to cooperate with Agent and its representatives in connection with any
inspections or audits requested by Agent pursuant to and in accordance with the
Servicing Agreement. In addition to the forgoing, Agent shall have the right, at
the expense of Borrower but not to exceed $50,000 in any calendar year, to
conduct a legal review regarding the compliance of Borrower, Servicer, Holdings,
or any Originator, as well as the forms of Portfolio Documents, with all
Applicable Laws, and Borrower shall, and shall require Servicer to cooperate
with Agent and its internal and/or outside legal counsel in such legal review.

6.8Further Assurances; Post Closing

At Borrower’s cost and expense, Borrower shall (a) within five (5) Business Days
(or such longer period in the case of actions involving third parties as
determined by Agent in its sole discretion) after Agent’s reasonable demand,
take such further actions, obtain such consents and approvals and shall duly
execute and deliver such further agreements, assignments, instructions or
documents as Agent may reasonably request in its sole discretion in order to
effectuate the purposes, terms and conditions of the Loan Documents and the
consummation of the transactions contemplated thereby, whether before, at or
after the performance and/or consummation of the transactions contemplated
hereby or the occurrence and during the continuation of a Default or Event of
Default, (b) without limiting and notwithstanding any other provision of any
Loan Document, execute and deliver, or cause to be executed and delivered, such
agreements and documents, and take or cause to be taken such actions, and
otherwise perform, observe and comply with such obligations, as are set forth in
any agreement regarding post-closing matters executed by Agent and Borrower, and
(c) upon the exercise by Agent, any Lender or any of its Affiliates of any
power, right, privilege or remedy pursuant to any Loan Document or under
Applicable Law or at equity which requires any consent, approval, registration,
qualification or authorization of such Person (including, without limitation,
any Governmental Authority), execute and deliver, or cause the execution and
delivery of, all applications, certificates, instruments and other documents
that may be so required for such consent, approval, registration, qualification
or authorization.  Agent may, at any time and from time to time, request a
certificate from an officer of Borrower

60

 

 

--------------------------------------------------------------------------------

 

representing that all conditions precedent to the closing of this Agreement and
the making of any Revolving Advances have been satisfied.  

6.9Other Liens

If Liens other than Permitted Liens exist on the Collateral, as soon as
reasonably practicable Borrower shall take all actions, and execute and deliver
all documents and instruments necessary to promptly release and terminate such
Liens.  As soon as reasonably practicable upon discovery of any Lien other than
a Permitted Lien, Borrower shall notify Agent.

6.10Use of Proceeds

Borrower shall use the proceeds from each Revolving Advance under the Loan only
for the purposes set forth in the recitals to this Agreement.

6.11Collateral Documents; Security Interest in Collateral

On demand of Agent, Borrower shall make available to Agent copies of any and all
documents, instruments, materials and other items that relate to, secure,
evidence, give rise to or generate or otherwise involve Collateral, including,
without limitation, the Receivables, in each case to the extent Borrower has
access to such documents, instruments, materials and other items.  Borrower
shall (a) execute, obtain, deliver, file, register and/or record any and all
financing statements, continuation statements, stock powers, instruments and
other documents, or cause the execution, filing, registration, recording or
delivery of any and all of the foregoing, that are necessary or required under
law or otherwise requested by Agent, in its sole discretion, to be executed,
filed, registered, obtained, delivered or recorded to create, maintain, perfect,
preserve, validate or otherwise protect Borrower’s interest in the Collateral
and Agent’s perfected first priority (other than with respect to property or
assets covered by Permitted Liens) Lien on the Collateral (and Borrower
irrevocably grants Agent the right, at Agent’s option, to file any or all of the
foregoing), (b) maintain, or cause to be maintained, at all times, Agent’s
perfected first priority (other than with respect to property or assets covered
by Permitted Liens) Lien on the Collateral, and (c) defend the Collateral and
Agent’s first priority (other than with respect to property or assets covered by
Permitted Liens) and perfected Lien thereon against all claims and demands of
all Persons at any time claiming the same or any interest therein adverse to
Agent (other than Permitted Liens), and pay all costs and expenses (including,
without limitation, reasonable attorneys’ fees and expenses) in connection with
such defense, which may, at Agent’s discretion, be added to the Obligations, in
any event as necessary pursuant to this Agreement.

6.12Servicing Agreement; Backup Servicer;

(a)Borrower shall promptly provide (or require the Servicer to promptly provide)
Agent with true and complete copies of all material notices, reports, statements
and other documents sent or received by Servicer under the Servicing
Agreement.  Borrower shall require Servicer to service all Receivables in
accordance with the terms of the Servicing Agreement.  Borrower shall comply
with all provisions, terms and conditions set forth in the Servicing Agreement
and Borrower shall not modify, amend, or terminate the Servicing Agreement
without Agent’s prior written consent.  Borrower shall promptly request from the
Servicer any information or document requested by Agent, which such information
or document Borrower has the right to

61

 

 

--------------------------------------------------------------------------------

 

request from Servicer pursuant to the Servicing Agreement, and Borrower shall
promptly deliver to Agent such information or document upon receipt from
Servicer.  

(b)Borrower shall be required to provide the Monthly Collateral and Servicing
Report in such form and in a manner reasonably acceptable to Agent as described
in Section 6.1(b) hereof.  Borrower agrees not to, and will require Servicer not
to, interfere with Backup Servicer’s performance of its duties under any Backup
Servicing Agreement or to take any action that would be inconsistent in any way
with the terms of such Backup Servicing Agreement.  Borrower covenants and
agrees to, and will require Servicer to, provide any and all information and
data reasonably requested by Agent to be provided promptly to Backup Servicer in
the manner and form reasonably requested by Agent.  Upon the occurrence and
continuance of any Trigger Event (solely with respect to clause (v), (vi), (vii)
or (ix)  thereof) or Event of Default, Agent shall have the right to immediately
substitute Agent, Backup Servicer or another third party servicer acceptable to
Agent for Servicer in all of Servicer’s roles and functions as servicer of the
Collateral, including as contemplated by the Loan Documents and the Servicing
Agreement and upon and after such substitution, Agent or the Backup Servicer as
substituted Servicer, or such other third party servicer acceptable to Agent,
shall be entitled to receive the applicable Servicing Fee.

6.13Special Purpose Entity

Borrower has not, and shall not:

(a)engage in any business or activity other than the ownership, operation and
maintenance of the Receivables and activities incidental thereto;

(b)acquire or own any material assets other than the Receivables (or such
similar loan assets as Agent may reasonably approve), and such incidental
personal property as may be necessary for the operation of the Receivables;

(c)merge into or consolidate with any Person or dissolve, terminate or liquidate
in whole or in part, transfer or otherwise dispose of all or substantially all
of its assets or change its legal structure, without in each case Agent’s
consent;

(d)own any Subsidiary or make any equity investment in any Person without the
consent of Agent;

(e)commingle its assets with the assets of any of its members, shareholders,
Affiliates, principals or of any other Person;

(f)incur any debt for borrowed money, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than the Obligations;

(g)fail to maintain its records, books of accounts and bank accounts separate
and apart from those of the members, partners, shareholders, principals and
Affiliates of Borrower or any other Person;

(h)other than any Loan Documents or as otherwise required by the Loan Documents,
enter into any contract or agreement with any member, shareholder, principal or

62

 

 

--------------------------------------------------------------------------------

 

Affiliate of Borrower or any member, shareholder, principal or Affiliate of any
of the foregoing, except upon terms and conditions that are intrinsically fair
and substantially similar to those that would be available on an arms-length
basis with third parties other than any member, shareholder, principal or
Affiliate of Borrower, or any member, shareholder or Affiliate of any of the
foregoing;

(i)seek the dissolution or winding up in whole, or in part, of Borrower;

(j)fail to correct any known misunderstandings regarding the separate identity
of Borrower, as applicable;

(k)hold itself out to be responsible for the debts of another Person;

(l)other than owning the Receivables, make any loans or advances to any third
party, including any member, shareholder, principal or Affiliate of Borrower or
Servicer, or any member, shareholder, principal or Affiliate of any of the
foregoing;

(m)fail either to hold itself out to the public as a legal entity separate and
distinct from any other Person or to conduct its business solely in its own name
in order not (i) to mislead others as to the identity with which such other
party is transacting business, or (ii) to suggest that Borrower is responsible
for the debts of any third party (including any member, shareholder, principal
or Affiliate of Borrower, Servicer or Originator, or any member, shareholder,
principal or Affiliate of any of the foregoing);

(n)fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;

(o)except for invoicing for collections and servicing of Receivables, share any
common logo with or hold itself out as or be considered as a department or
division of (i) any shareholder, principal, member or Affiliate of Borrower,
(ii) any Affiliate of a shareholder, principal or member of Borrower, or
(iii) any other Person;

(p)without the unanimous consent of all owners of the Equity Interests of
Borrower and the independent manager of Borrower, file or consent to the filing
of any petition, either voluntary or involuntary, to take advantage of any
applicable insolvency, bankruptcy, liquidation or reorganization statute, or
make an assignment for the benefit of creditors; or

(q)fail at any time to have at least one (1) of its directors or managers being
independent directors or managers that is not and has not been for at least
three (3) years a director (other than as an independent director), manager,
officer, employee, trade creditor, supplier or shareholder (or spouse, parent,
sibling or child of the foregoing) of (or a Person who directly or indirectly
controls) (i) Borrower, (ii) any general or limited partner, shareholder,
principal, member or Affiliate of Borrower, or (iii) any Affiliate of any
general or limited partner, shareholder, principal or member of Borrower.

63

 

 

--------------------------------------------------------------------------------

 

6.14Collections.

Borrower agrees and covenants that it shall:

(a)At all times comply, and require Servicer to comply, with the terms of
Section 2.3 hereof; and

(b)Prevent the deposit into any Deposit Account of any funds other than
collections from Receivables or other funds to be deposited into such Deposit
Accounts under this Agreement, the Intercreditor Agreement or the other Loan
Documents (provided that, this covenant shall not be breached to the extent that
funds are inadvertently deposited into any Deposit Account and upon discovery
are promptly segregated and removed from such Deposit Account).

6.15Reserved

6.16Changes to Underwriting Guidelines

Any material changes or material proposed changes to the Underwriting Guidelines
shall be approved by Agent in its reasonable discretion in order for any
Receivables originated pursuant to such materially amended Underwriting
Guidelines to constitute Eligible Receivables.

6.17Collateral Performance and Financial Covenants

(a)Net Charge-Off Ratio.  As of the end of any calendar month, beginning with
the end of the first calendar month in which the first Quarterly Vintage is
created, the Net Charge-Off Ratio with respect to any Quarterly Vintage shall be
greater than the applicable percentage corresponding to the Weighted Average
Seasoning of such Quarterly Vintage increased by one for each month since the
creation of the related Quarterly Vintage set forth below:

 



64

 

 

--------------------------------------------------------------------------------

 

Weighted Average Seasoning of Quarterly Vintage

Net Charge-Off Ratio

1

3.00%

2

4.00%

3

6.50%

4

10.00%

5

15.50%

6

21.00%

7

26.00%

8

30.00%

9

33.50%

10

36.00%

11

38.50%

12

40.00%

13

41.50%

14

43.50%

15

44.50%

16

45.50%

17

46.50%

18

47.00%

19

47.50%

20

48.00%

21

48.50%

22

49.50%

23

50.50%

24

51.50%

25

52.00%

26

52.00%

27

52.00%

28

52.00%

29

52.00%

30

52.00%

31

52.00%

32

52.00%

33

52.00%

34

52.00%

35

52.00%

36

52.00%

 

(b)Charged-Off Percentage.  As of the end of any calendar month, beginning with
the third calendar month after the Closing Date, the three-month rolling average
Charged-Off

65

 

 

--------------------------------------------------------------------------------

 

Percentage for the most recently completed three (3) calendar month period
(including such calendar month) shall not be greater than five and one-quarter
percent (5.25%).

(c)Delinquency Percentage.  As of the end of any calendar month, beginning with
the third calendar month after the Closing Date, the three-month rolling average
Delinquency Percentage for the most recently completed three (3) calendar month
period (including such calendar month) shall not be greater than fifteen and
one-half percent (15.50%).

(d)Interest Coverage Ratio.  As of the end of any calendar month, beginning with
the sixth calendar month after the Closing Date, the Interest Coverage Ratio
shall not be less than 3.00 to 1.00 for the six month period ending on the last
day of such calendar month.

VII.NEGATIVE COVENANTS

Borrower covenants and agrees that, unless otherwise consented to by Agent in
writing in its sole discretion, until full performance and satisfaction, and
indefeasible payment in full in cash, of all the Obligations (other than
indemnity obligations of Borrower under the Loan Documents that are not then due
and payable or for which any events or claims that would give rise thereto are
not then pending) and termination of this Agreement:

7.1Indebtedness

Borrower shall not create, incur, assume or suffer to exist any Indebtedness,
except Indebtedness under the Loan Documents.

7.2Liens

Borrower shall not create, incur, assume, or suffer to exist, any Lien upon, in
or against, or pledge of, any of the Collateral, whether now owned or hereafter
acquired, except the following (collectively, “Permitted Liens”): (a) Liens
under the Loan Documents or otherwise arising in favor of Agent, for the benefit
of itself and the other Lenders, (b) any right of set-off granted in favor of
any financial institution in respect of Deposit Accounts opened and maintained
in the ordinary course of business or pursuant to the requirements of this
Agreement; provided, that with respect to any such Deposit Account, Agent has a
perfected Lien thereon and control thereof (subject to the Intercreditor
Agreement), in form, scope and substance satisfactory to Agent in its sole
discretion and (c) Liens imposed by law for Taxes that are not yet due or are
being contested in good faith.

7.3Investments; Investment Property; New Facilities or Collateral; Subsidiaries

Borrower shall not, directly or indirectly, (a) merge with, purchase, own, hold,
invest in or otherwise acquire any Equity Interests of, or any other interest
in, all or substantially all of the assets of, any Person or any joint venture,
(b) purchase, own, hold, invest in or otherwise acquire any Investment Property
(except (i) Investment Property set forth in Section 5.16 of Schedule A attached
hereto as of the Closing Date, and (ii) Deposit Accounts with financial
institutions and investments in the ordinary course of business or as required
by this Agreement; provided, that with respect to any such Deposit Accounts,
Agent has a perfected Lien thereon and control thereof (subject to the
Intercreditor Agreement), in form, scope and substance satisfactory to Agent in
its

66

 

 

--------------------------------------------------------------------------------

 

sole discretion and (iii) the indorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business) or
(c) make or permit to exist any loan, advances or guarantees to or for the
benefit of any Person or assume, guarantee, endorse, contingently agree to
purchase or otherwise become liable for or upon or incur any obligation of any
Person except as provided in clause (b).  Borrower shall not purchase, lease,
own, operate, hold, invest in or otherwise acquire any property or asset or any
Collateral that is located outside of the continental United States except as
provided in clause (b).  Borrower shall not have any Subsidiaries.

7.4Dividends; Redemptions; Equity

Except as otherwise agreed to by Agent in its sole discretion, Borrower shall
not (a) declare, pay or make any dividend or distribution on any Equity
Interests or other securities or ownership interests, (b) apply any of its
funds, property or assets to the acquisition, redemption or other retirement of
any Equity Interests or other securities or interests or of any options to
purchase or acquire any of the foregoing, (c) otherwise make any payments,
dividends or distributions to any member, manager, managing member, stockholder,
director or other equity owner in such Person’s capacity as such, (d) make any
payment of any management, service or related or similar fee to any Affiliate or
holder of Equity Interests of Borrower, (e) issue, sell or create any Equity
Interests, or (f) otherwise make any payments under the Purchase and Sale
Agreement other than payments of the Purchase Price (as such term is defined in
the Purchase and Sale Agreement) of each Receivable purchased by Borrower
pursuant to the Purchase and Sale Agreement; provided, that, so long as no
Regulatory Event, Trigger Event, Default or Event of Default has occurred or is
continuing, or would be caused by such payment or distribution, Borrower may
make distributions without the written consent of Agent.

7.5Transactions with Affiliates

Borrower shall not enter into or consummate any transaction of any kind with any
of its Affiliates other than (a) the transactions contemplated hereby and by the
other Loan Documents, subject to compliance with the requirements set forth in
Section 2.6 hereof, (b) the transactions described on Section 5.13 of Schedule A
and (c) to the extent not otherwise prohibited under this Agreement, other
transactions upon fair and reasonable terms materially no less favorable to
Borrower than would be obtained in a comparable arms-length transaction with a
Person not an Affiliate.

7.6Charter Documents; Fiscal Year; Dissolution; Use of Proceeds; Insurance
Policies; Disposition of Collateral; Trade Names

Borrower shall not (a) amend, modify, restate or change its certificate of
formation or governance documents in a manner that would be adverse to Agent or
Lenders, (b) change its state of organization, its corporate name or its fiscal
year without thirty (30) calendar days prior written notice to Agent, (c) 
amend, alter, suspend, terminate or make provisional in any material way, any
Permit, the suspension, amendment, alteration or termination of which could
reasonably be expected to be, have or result in a Material Adverse Effect
without the prior written consent of Agent, which consent shall not be
unreasonably withheld, (d) wind up, liquidate or dissolve (voluntarily or
involuntarily) or commence or suffer any proceedings seeking or that would
result

67

 

 

--------------------------------------------------------------------------------

 

in any of the foregoing, (e) use any proceeds of any Loan for “purchasing” or
“carrying” “margin stock” as defined in Regulations T, U or X of the Board of
Governors of the Federal Reserve System for any use not contemplated or
permitted by this Agreement, (f) amend, modify, restate or change any insurance
policy in a manner adverse to Agent or Lenders in any material respect,
(g) engage, directly or indirectly, in any business other than as set forth
herein or (h) establish new or additional trade names without providing not less
than thirty (30) days advance written notice to Agent.

7.7Transfer of Collateral; Amendment of Receivables

(a)Except pursuant to a Permitted Securitization, subject to compliance with the
requirements set forth in Section 2.6 hereof, Borrower shall not sell, lease,
transfer, pledge, encumber, assign or otherwise dispose of any Collateral
without the prior consent of Agent.

(b)Borrower shall not extend, amend, waive or otherwise modify the terms of any
Receivable or permit the rescission or cancellation of any Receivable, whether
for any reason relating to a negative change in the related Account Debtor’s
creditworthiness or inability to make any payment under the Receivable or
otherwise, except as permitted by the Underwriting Guidelines or the Servicing
Policy or as otherwise permitted in the Servicing Agreement.

(c)Except as required by Applicable Law, Borrower shall not terminate or reject
any Receivable prior to the end of the term of such Receivable, whether such
rejection or early termination is made pursuant to any Applicable Law, unless
prior to such termination or rejection, such Receivable and any related
Collateral have been released from the Lien created by this Agreement.

7.8Contingent Obligations and Risks

Except as otherwise expressly permitted by this Agreement, Borrower shall not
enter into any Contingent Obligations or assume, guarantee, endorse,
contingently agree to purchase or otherwise become liable for or upon or incur
any obligation of any Person (other than indemnities to officers and directors
of such Person to the extent permitted by Applicable Law); provided, however,
that nothing contained in this Section 7.8 shall prohibit Borrower from
indorsing checks in the ordinary course of its business.

7.9[Reserved]

7.10Modifications of Agreements

Borrower shall not make, or agree to make, any modification, amendment or waiver
of any of the terms or provisions of any Transfer Agreement or the Purchase and
Sale Agreement without the prior written consent of Agent.  

7.11Anti-Terrorism; OFAC

Borrower shall not (a) be or become a Person whose property or interests in
property are blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to

68

 

 

--------------------------------------------------------------------------------

 

Commit or Support Terrorism (66 Fed. Reg. 49079 (2001)), (b) engage in any
dealings or transactions prohibited by Section 2 of such executive order, or
otherwise be associated with any such Person in any manner violative of Section
2 of such executive order, or (c) otherwise become a Person on the list of
Specially Designated Nationals and Blocked Persons in violation of the
limitations or prohibitions under any other OFAC regulation or executive order.

7.12Deposit Accounts and Payment Instructions

(a)Borrower shall not open a Deposit Account (other than those listed in Section
5.16 of Schedule A attached hereto as of the Closing Date) without the prior
written consent of Agent.  

(b)Borrower shall not make any change in the instructions to Servicer with
respect to the deposits of collections regarding Receivables to the Collateral
Account in accordance with this Agreement, the Intercreditor Agreement and the
Servicing Agreement.

(c)Borrower shall not, and shall require Servicer to not, make any change in the
instructions to any Account Debtor on any Receivable that is Collateral with
respect to any instructions to such Account Debtors regarding payment to be made
to the Collateral Account.

7.13Servicing Agreement

Borrower shall not, without the prior written consent of Agent in its sole
discretion:

(a)with respect to the Servicing Agreement, terminate, amend or modify the
Servicing Agreement in any manner or consent to any request from the Servicer or
any other party thereto to do the same;

(b)except in connection with the replacement of the Servicer by the Backup
Servicer or third party servicer acceptable to Agent in accordance with Section
6.12(b), allow Servicer to transfer, assign or delegate any of its duties or
functions under the Servicing Agreement, as applicable, to any Person, or
otherwise engage any such Person to perform any such duties or functions for or
on behalf of Servicer, or Borrower, in each case other than in accordance with
the Servicing Agreement; and

(c)except in connection with the replacement of the Servicer by the Backup
Servicer or third party servicer acceptable to Agent in accordance with Section
6.12(b), transfer the duties and functions of Servicer under the Servicing
Agreement to any other Persons.

7.14No Adverse Selection; Minimum Purchase

(a)Borrower covenants and agrees that all Receivables selected to be purchased
by Borrower pursuant to the Purchase and Sale Agreement from all other similar
receivables originated or owned by Enova and its Subsidiaries shall, at all
times, be selected at random and with no intention to select receivables that
would be more adverse to Agent or Lenders than those similar receivables;
provided further, that selection procedures that merely reflect differing
eligibility criteria and excess concentration limits between this Facility and
other credit facilities shall not be deemed to violate this provision.

69

 

 

--------------------------------------------------------------------------------

 

(b)Beginning on the last day of the fourth month after the Closing Date and on
the last day of each month thereafter during the Borrowing Period, so long as no
Trigger Event or Event of Default has occurred and is continuing, Borrower
acknowledges and agrees it shall purchase from Holdings pursuant to the Purchase
and Sale Agreement at least thirty-five percent (35%) of all Receivables that
have been originated by an Originator that is a party to the Transfer Agreement
and sold by Enova or any of its Subsidiaries to Borrower or any Affiliate of
Borrower since the date that is ninety (90) days following the Closing Date, as
of the last day of the immediately preceding month that meet the criteria to be
Eligible Receivables hereunder (i) until such time as the Loan equals the
Maximum Loan Amount and (ii) at all times thereafter that the balance of the
Loan is less than ninety-five percent (95%) of the Maximum Loan
Amount.  Notwithstanding the foregoing, Holdings shall not be required to sell
Receivables to Borrower under this Section 7.14(b) to the extent that after
giving credit to such Receivables, the Financed Portfolio would exceed any
Excess Concentration Limit.  In addition, and notwithstanding the foregoing,
Holdings shall not be required to sell Receivables to Borrower under
this Section 7.14(b) if any Lender transfers any portion of its Revolving Loan
Commitment pursuant to clause (i) of the proviso in Section 12.2(a) without the
consent of Borrower.

VIII.EVENTS OF DEFAULT

The occurrence of any one or more of the following shall constitute an “Event of
Default”:

(a)Borrower (i) shall fail to pay any amount on the Obligations or provided for
in any Loan Document within two (2) Business Days of the date due (in all cases
whether on a specific due date, by reason of acceleration, by notice of
intention to prepay, by required prepayment or otherwise) or (ii) shall fail to
pay the outstanding principal balance of all of the outstanding Revolving
Advances in full on the Maturity Date;

(b)any representation, statement or warranty made or deemed made by Borrower in
any Loan Document or in any other certificate, document, report or opinion
delivered in conjunction with any Loan Document to which it is a party (other
than representations or warranties with respect to whether a Receivable was an
Eligible Receivable), shall not be true and correct in all material respects or
shall have been false or misleading in any material respect on the date when
made or deemed to have been made (except to the extent already qualified by
materiality, in which case it shall be true and correct in all respects and
shall not be false or misleading in any respect) except those made as of a
specific date;

(c)Borrower shall be in violation, breach or default of, or shall fail to
perform, observe or comply with any covenant, obligation or agreement of it set
forth in this Agreement (other than any violation, breach or default in the
covenants set forth in Sections 2.11, 6.17, or 7 of this Agreement or the
misappropriation of any funds to be delivered to the Collateral Account pursuant
to Section 2.3 and applied pursuant to Section 2.4 of this Agreement, for which
there shall be no cure period) or any other Loan Document and such violation,
breach or failure shall continue or not be cured within a period of thirty (30)
days after the Borrower first receives notice or obtains knowledge thereof,
unless such Loan Document specifies a different cure period; provided, that
notwithstanding anything to the contrary herein, the failure of Borrower to
comply with Section 7.14(b) shall not constitute an Event of Default;

70

 

 

--------------------------------------------------------------------------------

 

(d)Borrower shall be in violation, breach or default of, or shall fail to
perform, observe or comply with any covenant, obligation or agreement set forth
in, or any event of default occurs under, any Loan Document other than this
Agreement and such violation, breach, default, event of default or failure shall
not be cured within the applicable period set forth in the applicable Loan
Document or, if no cure period is provided for therein, within a period of
thirty (30) days after the Borrower first receives notice or obtains knowledge
thereof;

(e)(i) any of the Loan Documents ceases to be in full force and effect (other
than in accordance with its terms), or (ii) any Lien created under any Loan
Document ceases to constitute a valid first priority (other than with respect to
property or assets covered by Permitted Liens) perfected Lien on the Collateral
in accordance with the terms thereof, except with respect to Collateral that is
released from the Lien of Agent as permitted under the Loan Documents or the
Security Documents;

(f)one or more judgments or decrees is rendered against any of Borrower in an
amount in excess of $250,000 individually or $250,000 in the aggregate
(excluding judgments to the extent covered by insurance of such Person), which
is/are not bonded pending appeal, satisfied, stayed, vacated or discharged of
record within thirty (30) calendar days of being rendered;

(g)(i) any default or breach occurs, which is not cured within any applicable
grace period or waived, (x) in the payment of any amount with respect to any
Indebtedness (other than the Obligations) of Borrower for borrowed money having
an aggregate principal amount in excess of $250,000 individually or in the
aggregate, or (y) in the performance, observance or fulfillment of any provision
contained in any agreement, contract, document or instrument to which Borrower
is a party or to which any of their properties or assets are subject or bound
(1) under or pursuant to which any Indebtedness having an aggregate principal
amount in excess of $250,000 individually or in the aggregate was issued,
created, assumed, guaranteed or secured and such default or breach continues for
more than any applicable grace period and permits the holder of any such
Indebtedness to accelerate the maturity thereof, or (2) that is between Borrower
and Agent or any Lender or Affiliate of Agent or any Lender (other than the Loan
Documents); or (ii) any Indebtedness of Borrower for borrowed money having an
aggregate principal amount in excess of $250,000 individually or in the
aggregate is declared to be due and payable or is required to be prepaid (other
than by a regularly scheduled payment or a payment due on the voluntary
termination of a capital lease) prior to the stated maturity thereof, or any
obligation of such Person for the payment of Indebtedness for borrowed money
having an aggregate principal amount in excess of $250,000 individually or in
the aggregate (other than the Obligations) is not paid when due or within any
applicable grace period, or any such obligation becomes or is declared to be due
and payable before the expressed maturity thereof, or there occurs any event
which would cause any such obligation to become, or allow any such obligation to
be declared, due and payable;

(h)any of Borrower or Indemnitor shall (i) be unable to pay its debts generally
as they become due, (ii) file a petition under any insolvency statute,
(iii) make a general assignment for the benefit of its creditors, (iv) commence
a proceeding for the appointment of a receiver, trustee, liquidator or
conservator of itself or of the whole or any substantial part of its property or
shall otherwise be dissolved or liquidated, or (v) file a petition seeking
reorganization or liquidation or similar relief under any Debtor Relief Law or
any other Applicable Law;

71

 

 

--------------------------------------------------------------------------------

 

(i)(i) a court of competent jurisdiction shall (A) enter an order, judgment or
decree appointing a custodian, receiver, trustee, liquidator or conservator of
any of Borrower or Indemnitor or the whole or any substantial part of the
properties of Borrower or Indemnitor, which shall continue unstayed and in
effect for a period of sixty (60) calendar days, (B) approve a petition filed
against Borrower or Indemnitor seeking reorganization, liquidation or similar
relief under the any Debtor Relief Law or any other Applicable Law, which is not
dismissed within sixty (60) calendar days or, (C) under the provisions of any
Debtor Relief Law or other Applicable Law, assume custody or control of Borrower
or Indemnitor or of the whole or any substantial part of the properties of
Borrower or Indemnitor, which is not irrevocably relinquished within sixty (60)
calendar days, or (ii) there is commenced against Borrower or Indemnitor any
proceeding or petition seeking reorganization, liquidation or similar relief
under any Debtor Relief Law or any other Applicable Law or statute, which (A) is
not unconditionally dismissed within sixty (60) calendar days after the date of
commencement, or (B) is with respect to which Borrower or Indemnitor takes any
action to indicate its approval of or consent;

(j)any Change of Control occurs;

(k)the suspension, loss, revocation, or failure to renew or file for renewal of
any registration, approval, license, permit, or franchise required for the
collection of the Receivables by Borrower which is now held or hereafter
acquired by Borrower or the issuance of any stay order, cease and desist order
or similar judicial or nonjudicial sanction prohibiting the collection of the
Receivables;

(l)if the obligations of any party to the Guaranty is limited or terminated by
operation of law or by Indemnitor; or

(m)the occurrence of any Level Two Regulatory Event impacting or affecting
twenty percent (20%) or more of the Receivables owned by Borrower.

Upon the occurrence and continuance of an Event of Default, notwithstanding any
other provision of any Loan Document, (a) Agent may (and at the request of
Requisite Lenders, shall), by notice to Borrower (i) terminate its obligations
hereunder and/or the Revolving Loan Commitments of each of the Lenders,
whereupon the same shall immediately terminate, (ii) substitute immediately
Backup Servicer or any other third party servicer acceptable to Agent, in its
sole discretion, for Servicer in all of Servicer’s roles and functions as
contemplated by the Loan Documents and the Servicing Agreement and any fees,
costs and expenses of, for or payable to Backup Servicer or other third party
servicer acceptable to Agent, in its sole discretion, and reasonably acceptable
to Borrower shall be at Borrower’s sole cost and expense, (iii) with respect to
the Collateral, (1) terminate the Servicing Agreement and service the
Collateral, including the right to institute collection, foreclosure and other
enforcement actions against the Collateral; (2) enter into modification
agreements and make extension agreements with respect to payments and other
performances; (3) release Account Debtors and other Persons liable for
performance; (4) settle and compromise disputes with respect to payments and
performances claimed due, all without notice to Borrower, and all in Agent’s
sole discretion and without relieving Borrower from performance of the
obligations hereunder or under any other Loan Document; (5) receive, collect,
open and read all mail of Borrower for the purpose of obtaining all items
pertaining to the Collateral and any collateral described in any Loan Document;
(6) collect all interest, principal,

72

 

 

--------------------------------------------------------------------------------

 

prepayments (both voluntary and mandatory), and other amounts of any and every
description payable by or on behalf of any Account Debtor pursuant to any
Receivable, the related Portfolio Documents, or any other related documents or
instruments directly from such Account Debtor; and (7) subject to the
Intercreditor Agreement, apply all amounts in or subsequently deposited in any
Deposit Account to the payment of the unpaid Obligations or otherwise as Agent
in its sole discretion shall determine; and (iv) declare all or any of the Loan
and/or Notes, all interest thereon and all other Obligations to be due and
payable immediately (except in the case of an Event of Default under
Section 8(h), (i) (other than an Event of Default under Section 8(h) or (i) with
respect to Indemnitor)), in which event all of the foregoing shall automatically
and without further act by Agent or Lenders be due and payable and Agent or
Lenders’ obligations hereunder shall terminate, in each case without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by Borrower and (b) effective immediately upon receipt
of notice from Agent (unless specifically prohibited and provided for in Article
VII, in which case effective immediately upon an Event of Default without any
action of Agent or any Lender), no action permitted to be taken under Article
VII hereof may be taken.

IX.RIGHTS AND REMEDIES AFTER DEFAULT

9.1Rights and Remedies

(a)In addition to the acceleration provisions set forth in Article VIII above,
upon the occurrence and during the continuation of an Event of Default, Agent
shall have the right to (and at the request of Requisite Lenders, shall)
exercise any and all rights, options and remedies provided for in any Loan
Document, under the UCC or at law or in equity, including, without limitation,
the right to (i) apply any property of Borrower held by Agent to reduce the
Obligations, (ii) foreclose the Liens created under the Loan Documents,
(iii) realize upon, take possession of and/or sell any Collateral, with or
without judicial process, (iv) exercise all rights and powers with respect to
the Collateral as Borrower might exercise, (v) collect and send notices
regarding the Collateral, with or without judicial process, (vi) by its own
means or with judicial assistance, enter any premises at which Collateral is
located or dispose of the Collateral on such premises without any liability for
rent, storage, utilities, or other sums, and Borrower shall not resist or
interfere with such action, (vii) at Borrower’s expense, require that all or any
part of the Collateral be assembled and made available to Agent at any place
designated by Agent in its sole discretion, (viii) reduce or otherwise change
the Advance Rate and/or the Maximum Loan Amount and/or any component of the
Maximum Loan Amount and/or (ix) relinquish or abandon any Collateral or any Lien
thereon.  Notwithstanding any provision of any Loan Document, Agent, in its sole
discretion, shall have the right, at any time that Borrower fails to do so after
an Event of Default, without prior notice, to: (A) obtain insurance covering any
of the Collateral to the extent required hereunder; and (B) discharge Taxes,
levies and/or Liens on any of the Collateral that are in violation of any Loan
Document unless Borrower is in good faith with due diligence by appropriate
proceedings contesting those items.  Such expenses and advances shall be deemed
Advances hereunder and shall be added to the Obligations until reimbursed to
Agent, for its own account and for the benefit of the other Lenders, and shall
be secured by the Collateral, and such payments by Agent, for its own account
and for the benefit of the other Lenders, shall not be construed as a waiver by
Agent or Lenders of any Event of Default or any other rights or remedies of
Agent or Lenders.

73

 

 

--------------------------------------------------------------------------------

 

(b)Borrower agrees that notice received at least ten (10) calendar days before
the time of any intended public sale, private sale or other disposition of
Collateral is to be made, shall be deemed to be reasonable notice of such sale
or other disposition.  At any sale or disposition of Collateral, Agent may (to
the extent permitted by Applicable Law) purchase all or any part thereof free
from any right of redemption by Borrower, which right is hereby waived and
released, to the extent permitted by law.  Borrower covenants and agrees not to
interfere with or impose any obstacle to Agent’s exercise of its rights and
remedies with respect to the Collateral.  In dealing with or disposing of the
Collateral or any part thereof, Agent shall not be required to give priority or
preference to any item of Collateral or otherwise to marshal assets or to take
possession or sell any Collateral with judicial process.

9.2Application of Proceeds

Notwithstanding any other provision of this Agreement (including Section 2.4
hereof), in addition to any other rights, options and remedies Agent and Lenders
have under the Loan Documents, the UCC, at law or in equity, all dividends,
interest, rents, issues, profits, fees, revenues, income and other proceeds
collected or received from collecting, holding, managing, renting, selling, or
otherwise disposing of all or any part of the Collateral or any proceeds thereof
upon exercise of its remedies hereunder upon the occurrence and continuation of
an Event of Default shall be applied in the following order of
priority:  (a) first, to the payment of all costs and expenses of such
collection, storage, lease, holding, operation, management, sale, disposition or
delivery and of conducting Borrower’s business and of maintenance, repairs,
replacements, alterations, additions and improvements of or to the Collateral,
and to the payment of all sums which Agent or Lenders may be required or may
elect to pay, if any, for Taxes, assessments, insurance and other charges upon
the Collateral or any part thereof, and all other payments that Agent or Lenders
may be required or authorized to make under any provision of this Agreement
(including, in each such case, in-house and outside documentation and diligence
fees and legal expenses, search, audit, recording, professional and filing fees
and expenses and reasonable attorneys’ fees and all expenses, liabilities and
advances made or incurred in connection therewith); (b) second, to the payment
of all Obligations in such order as determined by Agent in its sole discretion;
and (c) third, to the payment of any surplus then remaining to Borrower, unless
otherwise provided by law or directed by a court of competent jurisdiction;
provided, that Borrower shall be liable for any deficiency if such proceeds are
insufficient to satisfy the Obligations (other than indemnity obligations of
Borrower under the Loan Documents that are not then due and payable or for which
any events or claims that would give rise thereto are not then pending) or any
of the other items referred to in this Section (other than Section 9.2(c) to the
extent the Obligations (other than indemnity obligations of Borrower under the
Loan Documents that are not then due and payable or for which any events or
claims that would give rise thereto are not then pending) have been indefeasibly
paid in full in cash).  

9.3Right to Appoint Receiver.

Without limiting and in addition to any other rights, options and remedies Agent
and Lenders have under the Loan Documents, the UCC, at law or in equity, upon
the occurrence and continuation of an Event of Default, Agent shall have the
right to apply for and have a receiver appointed by a court of competent
jurisdiction in any action taken by Agent and/or any Lender to enforce its
rights and remedies in order to manage, protect and preserve the Collateral and
continue

74

 

 

--------------------------------------------------------------------------------

 

the operation of the business of Borrower and to collect all revenues and
profits thereof and apply the same to the payment of all expenses and other
charges of such receivership including the compensation of the receiver and to
the payments as aforesaid until a sale or other disposition of such Collateral
shall be finally made and consummated

9.4Attorney-in-Fact

Borrower hereby irrevocably appoints Agent as its attorney-in-fact for the
limited purpose of taking any action permitted under the Loan Documents that
Agent deems necessary or desirable (in Agent’s sole discretion) upon the
occurrence and continuation of an Event of Default to protect and realize upon
Agent’s Lien in the Collateral, including the execution and delivery of any and
all documents or instruments related to the Collateral in Borrower’s name, and
said appointment shall create in Agent a power coupled with an interest.

9.5Rights and Remedies not Exclusive

Agent shall have the right in its sole discretion to determine which rights,
Liens and/or remedies Agent and Lenders may at any time pursue, relinquish,
subordinate or modify, and such determination will not in any way modify or
affect any of Agent or Lenders’ rights, Liens or remedies under any Loan
Document, Applicable Law or equity.  The enumeration of any rights and remedies
in any Loan Document is not intended to be exhaustive, and all rights and
remedies of Agent and Lenders described in any Loan Document are cumulative and
are not alternative to or exclusive of any other rights or remedies which Agent
and Lenders otherwise may have.  The partial or complete exercise of any right
or remedy shall not preclude any other further exercise of such or any other
right or remedy.

X.WAIVERS AND JUDICIAL PROCEEDINGS

10.1Waivers

Except as expressly provided for herein, Borrower hereby waives set off,
counterclaim, demand, presentment, protest, all defenses with respect to any and
all instruments and all notices and demands of any description, and the pleading
of any statute of limitations as a defense to any demand under any Loan
Document.  Borrower hereby waives any and all defenses and counterclaims it may
have or could interpose in any action or procedure brought by Agent to obtain an
order of court recognizing the assignment of, or Lien of Agent in and to, any
Collateral.

10.2Delay; No Waiver of Defaults

No course of action or delay or omission of the Agent or any Lender to exercise
any right or remedy hereunder or under any other Loan Document shall impair any
such right or operate as a waiver thereof.  No single or partial exercise by the
Agent or any Lender of any right or remedy shall preclude any other or further
exercise thereof, or preclude any other right or remedy.  No waiver by any party
to any Loan Document of any one or more defaults by any other party in the
performance of any of the provisions of any Loan Document shall operate or be
construed as a waiver of any future default, whether of a like or different
nature, and each such waiver shall be limited solely to the express terms and
provisions of such waiver.  Notwithstanding any other provision of any Loan
Document, by completing the Closing under this Agreement and/or by

75

 

 

--------------------------------------------------------------------------------

 

making Advances, Lender does not waive any breach of any representation or
warranty of under any Loan Document, and all of Agent’s or any Lender’s claims
and rights resulting from any such breach or misrepresentation are specifically
reserved.

10.3Jury Waiver

(a)EACH PARTY HEREBY (i) EXPRESSLY, KNOWINGLY AND VOLUNTARILY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE PARTIES WITH
RESPECT TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY, WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AND (ii) AGREES AND CONSENTS THAT ANY SUCH CLAIM OR CAUSE OF ACTION
SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS
AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION AS WRITTEN
EVIDENCE OF THE CONSENTS OF THE PARTIES TO THE WAIVER OF THEIR RESPECTIVE RIGHTS
TO TRIAL BY JURY.

(b)In the event any such claim or cause of action is brought or filed in any
United States federal court sitting in the State of California or in any state
court of the State of California, and the waiver of jury trial set forth in
Section 10.3(a) is determined or held to be ineffective or unenforceable, the
parties agree that all claims and causes of action shall be resolved by
reference to a private judge sitting without a jury, pursuant to California Code
of Civil Procedure Section 638, before a mutually acceptable referee or, if the
parties cannot agree, a referee selected by the Presiding Judge of Los Angeles
County, California.  Such proceeding shall be conducted in Los Angeles County,
California, with California rules of evidence and discovery applicable to such
proceeding.  In the event Claims or causes of action are to be resolved by
judicial reference, any party may seek from any court having jurisdiction
thereover any prejudgment order, writ or other relief and have such prejudgment
order, writ or other relief enforced to the fullest extent permitted by law
notwithstanding that all claims and causes of action are otherwise subject to
resolution by judicial reference.

10.4Amendment and Waivers

(a)No amendment or waiver of any provision of this Agreement or any other Loan
Document, or consent to any departure by Borrower or Indemnitor therefrom, shall
in any event be effective unless the same shall be in writing and signed by
Borrower and the Requisite Lenders (or by Agent on their behalf) without taking
into account the Loans held by Non-Funding Lenders, and then such amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment,

76

 

 

--------------------------------------------------------------------------------

 

waiver or consent shall, without the consent of all Lenders:  (i) change the
number of Lenders required for the Lenders or any of them to take any action
hereunder; (ii) amend any of the provisions of Sections 9.2, 10.4 or 13.3; (iii)
amend the sharing of payments by Lenders according to their Pro Rata Shares
pursuant to Section 13.3 or the definitions of “Pro Rata Share” or “Requisite
Lenders”; (iv) release all or substantially all of the value of guaranties
delivered by the Indemnitor or all or substantially all of the Collateral; (v)
release Borrower from all of the Obligations other than upon payment in full of
the Obligations; (vi) consent to the assignment or other transfer by Borrower or
any other party (other than Agent or any Lender) to any Loan Documents of any of
their rights and obligations under any Loan Document; or (vii) extend the
scheduled due date, or reduce the amount due on any scheduled due date, of any
installment of principal, interest (other than a waiver of the incurring of or
payment of interest at the Default Rate pursuant to Section 3.2), or fees
payable with respect to any portion of the Loan, or waive, forgive, extend,
defer or postpone the payment thereof; provided, further, that no amendment,
waiver or consent shall, without the consent of each Lender directly affected
thereby: (i) reduce the amount of principal of, or interest on (other than a
waiver of the incurring of or payment of interest at the Default Rate pursuant
to Section 3.2), or the interest rate (other than a waiver of the incurring of
or payment of interest at the Default Rate pursuant to Section 3.2) applicable
to, the Loans or any fees or other amounts payable hereunder; (ii) postpone any
date on which any payment of principal of, or interest on (other than a waiver
of the incurring of or payment of interest at the Default Rate pursuant to
Section 3.2), the Loans or any fees or other amounts payable hereunder is
required to be made; (iii) increase or extend the Revolving Loan Commitment of
any Lender; or (iv) reduce the principal of, rate of interest on (other than a
waiver of the incurring of or payment of interest at the Default Rate pursuant
to Section 3.2) or fees payable with respect to any portion of the Loan.  

(b)Each amendment, modification, termination or waiver shall be effective only
in the specific instance and for the specific purpose for which it was
given.  No amendment, modification, termination or waiver shall be required for
Agent to take additional Collateral pursuant to any Loan Document.

(c)Any amendment, modification, termination, waiver or consent effected in
accordance with this Section 10.4 shall be binding upon Agent, Lenders and
Borrower.

(d)No consent or agreement by Borrower shall be required to amend, modify,
change, restate, waive, supplement, discharge, cancel or terminate any provision
of Article XII, so long as no additional duties are required to be assumed by
Borrower.

XI.EFFECTIVE DATE AND TERMINATION

11.1Effectiveness and Termination

Subject to Agent’s right to accelerate the Loan and terminate the Revolving Loan
Commitments and cease making and funding Advances upon the occurrence and during
the continuation of any Event of Default, this Agreement shall continue in full
force and effect until the Maturity Date, unless terminated sooner as provided
in Sections 2.5 or 2.6.  All of the Obligations shall be immediately due and
payable upon the earlier of the Maturity Date, the Prepayment Date or the date
upon which Agent declares all or any of the Loan and/or Note, all interest
thereon and all other Obligations to be due and payable pursuant to the terms of
Article

77

 

 

--------------------------------------------------------------------------------

 

VIII, as applicable (the “Termination Date”).  Notwithstanding any other
provision of any Loan Document, no termination of this Agreement shall affect
Agent’s or any Lender’s rights or any of the Obligations existing as of the
effective date of such termination, and the provisions of the Loan Documents
shall continue to be fully operative until the Obligations (other than indemnity
obligations under the Loan Documents that are not then due and payable or for
which any events or claims that would give rise thereto are not then pending)
have been fully performed and indefeasibly paid in cash in full.  The Liens
granted to Agent, under the Security Documents and the financing statements
filed pursuant thereto and the rights and powers of Agent shall continue in full
force and effect until all of the Obligations (other than indemnity obligations
under the Loan Documents that are not then due and payable or for which any
events or claims that would give rise thereto are not then pending) have been
fully performed and indefeasibly paid in full in cash.  

11.2Survival

All obligations, covenants, agreements, representations, warranties, waivers and
indemnities made by Borrower in any Loan Document shall survive the execution
and delivery of the Loan Documents, the Closing, the making and funding of the
Loan and any termination of this Agreement until all Obligations (other than
indemnity obligations of Borrower under the Loan Documents that are not then due
and payable or for which any events or claims that would give rise thereto are
not then pending) are fully performed and indefeasibly paid in full in
cash.  The obligations and provisions of Sections 3.1, 3.3, 3.4, 10.1, 10.3,
11.1, 11.2, 12.1, 12.3, 12.4, 12.7, 12.9, 12.10, 12.11 and 13.18 shall survive
termination of the Loan Documents and any payment in full of the Obligations.

XII.MISCELLANEOUS

12.1Governing Law; Jurisdiction; Service of Process; Venue

(a)THE LOAN DOCUMENTS ARE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK IN
RELIANCE ON NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401, WITHOUT GIVING
EFFECT TO ITS CHOICE OF LAW PROVISIONS THAT WOULD RESULT IN APPLICATION OF THE
LAWS OF A DIFFERENT JURISDICTION.  TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
PARTY HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE
LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

(b)BY EXECUTION and delivery of each Loan Document to which it is a party, each
of the parties hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such

78

 

 

--------------------------------------------------------------------------------

 

action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against Borrower or its properties in the
courts of any jurisdiction.

(c)BORROWER hereby irrevocably and unconditionally waives, to the fullest extent
it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (a)
of this Section 12.1.  Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d)EACH of the parties hereto waives personal service of process and irrevocably
consents to service of process in the manner provided for notices in
Section 12.5. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

12.2Successors and Assigns; Assignments and Participations

(a)Subject to Sections 12.2(f) and (h), and so long as such assignment does not
result in there being more than eighty (80) Lenders and Participants in the
aggregate, a Lender may at any time, with the consent of the Agent and the
Borrower (such consent not to be unreasonably withheld), assign all or a portion
of its rights and delegate all or a portion of its Revolving Loan Commitment
under this Agreement and the other Loan Documents (including all its rights and
obligations with respect to the Loan) to one or more Persons (a “Transferee”);
provided, that Borrower consent shall not be required (i) in connection with an
assignment of a Lender’s Advances (including the assignment of Revolving Loan
Commitments in connection with such funded Advances) hereunder, (ii) in
connection with a Lender’s assignment of its Revolving Loan Commitment to an
Affiliate of such Lender or (iii) upon the occurrence and continuance of an
Event of Default or Trigger Event.  Notwithstanding anything to the contrary in
this Agreement, prior to the occurrence of an Event of Default, no Lender shall
assign, pledge or otherwise transfer any Note or other Obligation to a Borrower
Competitor without the prior written consent of Borrower.  The Transferee and
such Lender shall execute and deliver for acceptance and recording in the Lender
Register, a Lender Addition Agreement, which shall be in form and substance
reasonably acceptable to Agent in its sole discretion (“Lender Addition
Agreement”).  Upon such execution, delivery, acceptance and recording, from and
after the effective date determined pursuant to such Lender Addition Agreement,
(i) the Transferee thereunder shall be a party hereto and, to the extent
provided in such Lender Addition Agreement, have the same rights, benefits and

79

 

 

--------------------------------------------------------------------------------

 

obligations as it would if it were a Lender hereunder, (ii) the assigning Lender
shall be relieved of its obligations hereunder with respect to its Advances or
assigned portion thereof, as the case may be, to the extent that such
obligations shall have been expressly assumed by the Transferee pursuant to such
Lender Addition Agreement (and, in the case of a Lender Addition Agreement
covering all or the remaining portion of an assigning Lender’s rights and
obligations under this Agreement, such assigning Lender shall cease to be a
party hereto but, with respect to matters occurring before such assignment,
shall nevertheless continue to be entitled to the benefits of Sections 12.4 and
12.7).  Borrower hereby acknowledges and agrees that any assignment will give
rise to a direct obligation of Borrower to the Transferee and that the
Transferee shall be considered to be a “Lender” hereunder.  Borrower may not
sell, assign or transfer any interest in this Agreement, any of the other Loan
Documents, or any of the Obligations, or any portion thereof, including
Borrower’s rights, title, interests, remedies, powers, and duties hereunder or
thereunder.

(b)So long as such sale of participations does not result in there being more
than eighty (80) Lenders and Participants in the aggregate, a Lender may at any
time sell participations in all or any part of its rights and obligations under
this Agreement and the other Loan Documents (including all its rights and
obligations with respect to the Loan) to one or more Persons (each, a
“Participant”).  In the event of any such sale by a Lender of a participation to
a Participant, (i) the Lender’s obligations under this Agreement to the other
parties to this Agreement shall remain unchanged, (ii) the Lender shall remain
solely responsible for the performance thereof, (iii) the Lender shall remain
the holder of the Loan (and any Note evidencing the Loan) for all purposes under
this Agreement and the other Loan Documents, (iv) Borrower and Agent shall
continue to deal solely and directly with such Lender in connection with its
rights and obligations under this Agreement and the other Loan Documents, and
(v) all amounts payable pursuant to Section 6.2 by Borrower hereunder shall be
determined as if such Lender had not sold such participation.  Any agreement
pursuant to which a Lender shall sell any such participation shall provide that
such Lender shall retain the sole right and responsibility to exercise its
rights and enforce Borrower’s obligations hereunder, including the right to
consent to any amendment, supplement, modification or waiver of any provision of
this Agreement or any of the other Loan Documents; provided, that such
participation agreement may provide that such Lender will not agree, without the
consent of the Participant, to any amendment, supplement, modification or waiver
of: (A) any reduction in the principal amount, interest rate or fees payable
with respect to the Loan in which such holder participates; (B) any extension of
the termination date of this Agreement or the date fixed for any payment of
principal, interest or fees payable with respect to the Loan in which such
holder participates; and (C) any release of all or substantially all of the
Collateral (other than in accordance with the terms of this Agreement or the
Loan Documents).  Borrower hereby acknowledges and agrees that the Participant
under each participation shall, solely for the purposes of Sections 12.4 and
12.7 of this Agreement be considered to be a “Lender” hereunder.  The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.3
and 13.8 (subject to the requirements and limitations therein, including the
requirements under Section 13.8(f) (it being understood that the documentation
required under Section 13.8(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (a) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 3.3(e) as if
it were an assignee under paragraph (a) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 3.3 or 13.8, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change

80

 

 

--------------------------------------------------------------------------------

 

in Law that occurs after the Participant acquired the applicable
participation.  Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 3.3(e) with respect to any
Participant.  Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under any Loan Document (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Treasury Regulation Section 5f.103-1(c).  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

(c)Agent, on behalf of Borrower, shall maintain at its address referred to in
Section 12.5 a copy of each Lender Addition Agreement delivered to it and a
written or electronic register (the “Lender Register”) for the recordation of
the names and addresses of the Lenders and the Advances made by, and the
principal amount of the Loan owing to, and the Revolving Loan Commitments of,
and the Notes evidencing the Loan owned by, each Lender from time to
time.  Notwithstanding anything in this Agreement to the contrary, the entries
in the Lender Register shall be conclusive absent manifest error, and Borrower
and the Agent shall treat each Person whose name is recorded in the Lender
Register as the owner of the Loan, the Notes, the Revolving Loan Commitments and
the Advances recorded therein for all purposes of this Agreement.  The Lender
Register shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(d)Notwithstanding anything in this Agreement to the contrary, no assignment
under Section 12.2(a) of any rights or obligations under or in respect of the
Loan or the Notes evidencing the Loan shall be effective unless and until Agent
shall have recorded the assignment pursuant to Section 12.2(c).  Upon its
receipt of a Lender Addition Agreement executed by an assigning Lender and a
Transferee, Agent shall (i) promptly accept such Lender Addition Agreement and
(ii) on the effective date determined pursuant thereto record the information
contained therein in the Lender Register and give prompt notice of such
acceptance and recordation to the Lender and Borrower.  On or prior to such
effective date, the assigning Lender shall surrender any outstanding Notes held
by it, all or a portion of which are being assigned, and Borrower, at its own
expense, shall, upon the request of Agent by the assigning Lender or the
Transferee, as applicable, execute and deliver to Agent, within five (5)
Business Days of any request, new Notes to reflect the interest held by the
assigning Lender and its Transferee.

(e)Except as otherwise provided in this Section 12.2 Agent shall not, as between
Borrower and Agent, be relieved of any of its obligations hereunder as a result
of any sale, assignment, transfer or negotiation of, or granting of
participation in, all or any part of the Loan or other Obligations owed to Agent
and Lenders.  Agent may furnish any information

81

 

 

--------------------------------------------------------------------------------

 

concerning Borrower in the possession of Agent from time to time to assignees
and participants (including prospective assignees and participants), subject to
confidentiality requirements hereunder.

(f)Notwithstanding any other provision set forth in this Agreement, Agent may at
any time create a security interest in all or any portion of its rights under
this Agreement, including the Loan owing to it and the Notes held by it and the
other Loan Documents and Collateral.

(g)Borrower agrees to use commercially reasonable efforts to assist Agent in
assigning or selling participations in all or any part of the Loan made by any
Lender to another Person identified by such Lender.

(h)Notwithstanding anything in the Loan Documents to the contrary, (i) Agent and
its Affiliates shall not be required to execute and deliver a Lender Addition
Agreement in connection with any transaction involving its Affiliates or
lenders, (ii) no lender to or funding or financing source of Agent or its
Affiliates shall be considered a Transferee, (iii) there shall be no limitation
or restriction on Agent’s ability to assign or otherwise transfer any Loan
Document to any such Affiliate or lender or funding or financing source, and
(iv) there shall be no limitation or restriction on such Affiliates’ or lenders’
or financing or funding sources’ ability to assign or otherwise transfer any
Loan Document, Loan, Note or Obligation (or any of its rights thereunder or
interest therein); provided, however, Agent shall continue to be liable as a
“Lender” under the Loan Documents unless such Affiliate or lender or funding or
financing source executes a Lender Addition Agreement and thereby becomes a
“Lender.”

(i)The Loan Documents shall inure to the benefit of Agent, Lenders, Transferee,
Participant (to the extent expressly provided herein only) and all future
holders of the Notes, the Obligations and/or any of the Collateral, and each of
their respective successors and permitted assigns.  Each Loan Document shall be
binding upon the Persons other than Agent that are parties thereto and their
respective successors and assigns, and no such Person may assign, delegate or
transfer any Loan Document or any of its rights or obligations thereunder
without the prior written consent of Agent.  No rights are intended to be
created under any Loan Document for the benefit of any third party donee,
creditor or incidental beneficiary of Borrower.  Nothing contained in any Loan
Document shall be construed as a delegation to Agent of any other Person’s duty
of performance.  BORROWER ACKNOWLEDGES AND AGREES THAT AGENT AT ANY TIME AND
FROM TIME TO TIME MAY (I) DIVIDE AND REISSUE (WITHOUT SUBSTANTIVE CHANGES OTHER
THAN THOSE RESULTING FROM SUCH DIVISION) THE NOTES, AND/OR (II) SELL, ASSIGN OR
GRANT PARTICIPATING INTERESTS IN OR TRANSFER ALL OR ANY PART OF ITS RIGHTS OR
OBLIGATIONS UNDER ANY LOAN DOCUMENT, NOTE, THE OBLIGATIONS AND/OR THE COLLATERAL
TO OTHER PERSONS, IN EACH CASE ON THE TERMS AND CONDITIONS PROVIDED
HEREIN.  Each Transferee and Participant shall have all of the rights,
obligations and benefits with respect to the Obligations, Notes, Collateral
and/or Loan Documents held by it as fully as if the original holder thereof;
provided, that, notwithstanding anything to the contrary in any Loan Document,
Borrower shall not be obligated to pay under this Agreement to any Transferee or
Participant any sum in excess of the sum which it would have been obligated to
pay to Agent had such participation not been effected.  Agent may disclose to
any Transferee or Participant all information, reports,

82

 

 

--------------------------------------------------------------------------------

 

financial statements, certificates and documents obtained under any provision of
any Loan Document; provided, that Transferees and Participants shall be subject
to the confidentiality provisions contained herein that are applicable to Agent.

(j)Any Lender may assign or pledge all or any portion of the Loans or Notes held
by it to any Federal Reserve Bank or the United States Treasury as collateral
security to secure obligations of such Lender, including any assignment or
pledge pursuant to Regulation A of the Board of Governors of the Federal Reserve
System and any Operating Circular issued by such Federal Reserve Bank, provided,
that any payment in respect of such assigned Loans or Notes made by Borrower to
or for the account of the assigning or pledging Lender in accordance with the
terms of this Agreement shall satisfy Borrower’s obligations hereunder in
respect to such assigned Loans or Notes to the extent of such payment.  No such
assignment shall release the assigning Lender from its obligations hereunder.

12.3Application of Payments

To the extent that any payment made or received with respect to the Obligations
is subsequently invalidated, determined to be fraudulent or preferential, set
aside, defeased or required to be repaid to a trustee, debtor in possession,
receiver, custodian or any other Person under any Debtor Relief Law, common law
or equitable cause or any other law, then the Obligations intended to be
satisfied by such payment shall be revived and shall continue as if such payment
had not been received by Agent and the Liens created hereby shall be revived
automatically without any action on the part of any party hereto and shall
continue as if such payment had not been received by Agent.  Except as
specifically provided in this Agreement, any payments with respect to the
Obligations received shall be credited and applied in such manner and order as
Agent shall decide in its sole discretion.

12.4Indemnity

(a)Borrower hereby agrees that it will indemnify, defend and hold harmless (on
an after Tax basis) the Agent and the Lenders, and their respective successors
and permitted assigns and their respective directors, officers, agents,
employees, advisors, shareholders, attorneys and Affiliates (each, an
“Indemnified Person”) from and against any and all losses, claims, damages,
liabilities, deficiencies, obligations, fines, penalties, actions (whether
threatened or existing), judgments, suits (whether threatened or existing) or
expenses (including, without limitation, reasonable fees and disbursements of
counsel, experts, consultants and other professionals) incurred by any of them
(collectively, “Claims”) (except, in the case of each Indemnified Person, to the
extent that any Claim is determined in a final and non-appealable judgment by a
court of competent jurisdiction to have directly resulted from such Indemnified
Person’s gross negligence, willful misconduct or bad faith) arising out of or by
reason of (i) any litigation, investigation, claim or proceeding related to
(1) this Agreement, any other Loan Document or the transactions contemplated
hereby or thereby, (2) any actual or proposed use by Borrower of the proceeds of
the Advance, (3) the Agent’s or any Lender’s entering into this Agreement, or
the other Loan Documents (other than consequential damages and loss of
anticipated profits or earnings), including, without limitation, amounts paid in
settlement, court costs and the reasonable fees and disbursements of counsel
incurred in connection with any such litigation, investigation, claim or
proceeding, (ii) any remedial or other action taken or required to

83

 

 

--------------------------------------------------------------------------------

 

be taken by Borrower or Indemnitor in connection with compliance by such party,
or any of its properties, with any Applicable Law, (iii) any pending, threatened
or actual action, claim, proceeding or suit by any shareholder or director of
Borrower or Indemnitor or any actual or purported violation of Borrower’s or
Indemnitor’s governing documents or any other agreement or instrument to which
Borrower or Indemnitor is a party or by which any of its properties is bound,
(iv) any willful misrepresentation with respect to Borrower or the Collateral,
(v) any acts of fraud by Borrower or Indemnitor related to the Loan or made in
connection with the Loan Agreement or any Loan Document, (vi) any Change of
Control not approved in writing by Agent, (vii) any material waste, transfer,
sale, encumbrance or other disposal of the Collateral not permitted by the Loan
Agreement or the other Loan Document or (viii) any failure to comply with the
special purpose entity covenants set forth in Section 6.13 hereof.  In addition,
Borrower shall, upon demand, pay to the Agent all reasonable costs and expenses
incurred by the Agent (including the reasonable fees and disbursements of
counsel and other professionals) in connection with the preparation, execution,
delivery, administration, modification and amendment of the Loan Documents, and
pay to the Agent and each Lender all costs and expenses (including the
reasonable fees and disbursements of counsel and other professionals) paid or
incurred by the Agent or such Lender in (1) enforcing or defending its rights
under or in respect of this Agreement, the other Loan Documents or any other
document or instrument now or hereafter executed and delivered in connection
herewith, (2) collecting the Obligations or otherwise administering this
Agreement and (3) foreclosing or otherwise realizing upon the Collateral or any
part thereof.  If and to the extent that the obligations of Borrower or
Indemnitor hereunder or any other Loan Document are unenforceable for any
reason, Borrower hereby agrees to make the maximum contribution to the payment
and satisfaction of such obligations that is permissible under Applicable
Law.  Without limiting any of the foregoing, Borrower indemnifies the
Indemnified Person for all claims for brokerage fees or commissions (other than
claims of a broker with whom such Indemnified Person has directly contracted in
writing) which may be made in connection with respect to any aspect of, or any
transaction contemplated by or referred to in, or any matter related to, any
Loan Document or any agreement, document or transaction contemplated thereby.

(b)Borrower’s obligations under Sections 3.3 and 13.8 and this Section 12.4
shall survive any termination of this Agreement and the other Loan Documents and
the payment in full of the Obligations, and are in addition to, and not in
substitution of, any of the other Obligations.

(c)All payments due under this Section 12.4 are payable promptly (and in any
event within three (3) Business Days) after written demand therefor.

12.5Notice

Any notice or request under any Loan Document shall be given to any party to
this Agreement at such party’s address set forth beneath its signature on the
signature page to this Agreement, or at such other address as such party may
hereafter specify in a notice given in the manner required under this Section
12.5.  Any notice or request hereunder shall be given only by, and shall be
deemed to have been received upon (each, a “Receipt”):  (i) registered or
certified mail, return receipt requested, on the date on which such received as
indicated in such return receipt, (ii) delivery by a nationally recognized
overnight courier, one (1) Business Day after deposit with such courier, or
(iii) facsimile or electronic transmission, in each case upon telephone

84

 

 

--------------------------------------------------------------------------------

 

or further electronic communication from the recipient acknowledging receipt
(whether automatic or manual from recipient), as applicable.

12.6Severability; Captions; Counterparts; Facsimile Signatures

In case any provision in or obligation under this Agreement, the Notes or any
other Loan Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.  The
captions in the Loan Documents are intended for convenience and reference only
and shall not affect the meaning or interpretation of the Loan Documents.  This
Agreement and any waiver or amendment hereto may be executed in counterparts and
by the parties hereto in separate counterparts, each of which when so executed
and delivered shall be an original, but all of which shall together constitute
one and the same instrument.  This Agreement and each of the other Loan
Documents may be executed and delivered by telecopier or other facsimile
transmission all with the same force and effect as if the same was a fully
executed and delivered original manual counterpart.  Delivery of an executed
signature page of this Agreement and each of the other Loan Documents by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

12.7Expenses

Borrower shall pay, whether or not the Closing occurs, all fees, costs and
expenses incurred or earned by Agent, any Lender, and/or its Affiliates,
including, without limitation, portfolio management, documentation and diligence
fees and expenses, all search, audit, appraisal, recording, professional and
filing fees and expenses and all other charges and expenses (including, without
limitation, UCC and judgment and tax lien searches and UCC filings and fees for
post-Closing UCC and judgment and tax lien searches and wire transfer fees and
audit expenses), and reasonable external attorneys’ fees and expenses, (a) in
any effort to enforce, protect or collect payment of any Obligation or to
enforce any Loan Document or any related agreement, document or instrument, (b)
in connection with entering into, negotiating, preparing, reviewing and
executing the Loan Documents and/or any related agreements, documents or
instruments (subject to an aggregate cap of $125,000 for the legal fees of
counsel to the Lenders), (c) arising in any way out of administration of the
Obligations or the taking or refraining from taking by Agent of any action
requested by Borrower, (d) in connection with instituting, maintaining,
preserving, enforcing and/or foreclosing on Agent’s Liens on any of the
Collateral under the Loan Documents, whether through judicial proceedings or
otherwise, (e) in defending or prosecuting any actions, claims or proceedings
arising out of or relating to Agent’s or any Lender’s transactions with
Borrower, (f) in seeking, obtaining or receiving any advice with respect to its
rights and obligations under any Loan Document and any related agreement,
document or instrument, (g) arising out of or relating to any Default or Event
of Default or occurring thereafter or as a result thereof, (h) subject to the
limitations set forth in Section 6.7 hereof, in connection with all actions,
visits, audits and inspections undertaken by Agent or its Affiliates pursuant to
the Loan Documents, and/or (i) in connection with any modification, restatement,
supplement, amendment, waiver or extension of any Loan Document and/or any
related agreement, document or instrument.  All of the foregoing shall be
charged to Borrower’s account and shall be part of the Obligations.  If Agent,
Lender or any of their Affiliates uses in-house counsel for any purpose for
which Borrower is responsible to

85

 

 

--------------------------------------------------------------------------------

 

pay or indemnify, Borrower expressly agrees that their indemnification
obligations include reasonable charges for such work commensurate with the fees
that would otherwise be charged by outside legal counsel selected by such
Indemnified Person in its sole discretion for the work performed.  Without
limiting the foregoing, Borrower shall pay all Taxes (other than Taxes based
upon or measured by Agent’s income or revenues or any personal property Tax), if
any, in connection with the issuance of any Note and the filing and/or recording
of any documents and/or financing statements.

12.8Entire Agreement

This Agreement and the other Loan Documents to which Borrower is a party
constitute the entire agreement between Borrower, Agent and Lenders with respect
to the subject matter hereof and thereof, and supersede all prior agreements and
understandings (including the term sheet dated on or about May 17, 2018), if
any, relating to the subject matter hereof or thereof.  Any promises,
representations, warranties or guarantees not herein contained and hereinafter
made shall have no force and effect unless in writing signed by Borrower, Agent
and Requisite Lenders, as appropriate.  Except as set forth in and subject to
Section 10.4, no provision of any Loan Document may be changed, modified,
amended, restated, waived, supplemented, discharged, canceled or terminated
orally or by any course of dealing or in any other manner other than by an
agreement in writing signed by Borrower, Agent, Requisite Lenders and the other
parties thereto, provided, that no consent or agreement by Borrower shall be
required to amend, modify, change, restate, waive, supplement, discharge, cancel
or terminate any provision of Article XIII, so long as no additional duties are
required to be assumed by Borrower.  Each party hereto acknowledges that it has
been advised by counsel in connection with the negotiation and execution of this
Agreement and is not relying upon oral representations or statements
inconsistent with the terms and provisions hereof.  The schedules attached
hereto may be amended or supplemented by Borrower upon delivery to Agent of such
amendments or supplements and, except as expressly provided otherwise in this
Agreement, the written approval thereof by Agent.  The preparation of this
Agreement has been a joint effort of the parties hereto and their counsel. The
resulting document shall not as matter of judicial construction be construed
more severely against one of the parties or against any particular draftsman.

12.9Approvals and Duties

Unless expressly provided herein to the contrary, any approval, consent, waiver
or satisfaction of Agent with respect to any matter that is subject of any Loan
Document may be granted or withheld by Agent in its sole and absolute
discretion.  Except as otherwise required by law, Agent shall have no
responsibility for or obligation or duty with respect to any of the Collateral
or any matter or proceeding arising out of or relating thereto, including any
obligation or duty to collect any sums due in respect thereof or to protect or
preserve any rights pertaining thereto.

12.10Publicity

On or after the Closing Date, Agent or Borrower may, at its own expense issue
news releases and publish “tombstone” advertisements and other announcements
(collectively, “Trade Announcements”) relating to this transaction in
newspapers, trade journals and other appropriate

86

 

 

--------------------------------------------------------------------------------

 

media (which may include use of logos of Agent and one or more of
Borrower).  Borrower may not submit any such Trade Announcement for publication
without the prior written consent of the Agent (in each case, such consent not
to be unreasonably withheld, and shall be deemed provided unless expressly
withheld by the Agent, as applicable, within twenty (20) Business Days of
request therefor).  Borrower may, from time to time after consent from Agent,
publish any such Trade Announcements in any media form desired by Borrower until
such time that the Agent requests Borrower to cease any such further
publication.  Notwithstanding the foregoing, Borrower may issue any disclosures
required by Applicable Law, legal process or the rules of the Securities and
Exchange Commission without the prior approval of Agent.

12.11Release of Collateral

(a)So long as no Trigger Event, Default or Event of Default has occurred and is
continuing, upon request of Borrower, Agent shall release any Lien granted to or
held by Agent upon any Collateral being sold or disposed of in compliance with
the provisions of the Loan Documents, as determined by Agent in its sole
discretion, subject to compliance with Sections 2.5 and 2.6 hereof, as
applicable.  Upon receipt of the proceeds of such sale or disposition in
accordance with this Agreement, Agent shall execute and deliver such documents,
at Borrower’s expense, as are necessary to release Agent’s Liens on the
applicable Collateral and shall return the applicable Collateral to Borrower;
provided, however, that the parties agree that, notwithstanding any such
termination or release or the execution, delivery or filing of any such
documents or the return of any Collateral, if and to the extent that any such
payment made or received with respect to the Obligations is subsequently
invalidated, determined to be fraudulent or preferential, set aside, defeased or
required to be repaid to a trustee, debtor in possession, receiver, custodian or
any other Person under any Debtor Relief Law, common law or equitable cause or
any other law, then the Obligations intended to be satisfied by such payment
shall be revived and shall continue as if such payment had not been received by
Agent and the Liens created hereby shall be revived automatically without any
action on the part of any party hereto and shall continue as if such payment had
not been received by Agent.  Agent shall not be deemed to have made any
representation or warranty with respect to any Collateral so delivered except
that such Collateral is free and clear, on the date of such delivery, of any and
all Liens arising from such Person’s own acts.

(b)Notwithstanding anything in the foregoing Section 12.11(a) to the contrary,
in order to give effect to a Permitted Disposition, the relevant Receivable(s)
may be sold without the prior consent of Agent or any of the Lenders; provided
that Borrower shall, or shall cause the Servicer to, immediately deposit all
proceeds from such sale or repurchase into a Collection Receipts
Account.  Provided that no Trigger Event or Event of Default has occurred and is
continuing, if such amounts described in the prior sentence are deposited in a
Collection Receipts Account, then, (i) Agent’s Lien on such Charged-Off
Receivables that are subject to such Permitted Disposition shall be
automatically released without any further action and (ii) Agent shall execute
such documents, releases and instruments of transfer or assignment, reasonably
requested and prepared by Borrower and take such other actions as shall
reasonably be requested by Borrower to effect the release of such Charged-Off
Receivables removed pursuant to a Permitted Disposition, in each case at
Borrower’s sole cost and expense.  Borrower shall deliver, or cause the Servicer
to deliver, a schedule of any Receivables released as provided in this Section

87

 

 

--------------------------------------------------------------------------------

 

12.11(b) to Agent in connection with the Monthly Collateral and Servicing Report
and shall update all other reports and schedules accordingly.

(c)Subject to Section 12.3, promptly following full performance and satisfaction
and indefeasible payment in full in cash of all Obligations (other than
indemnity obligations of Borrower under the Loan Documents that are not then due
and payable or for which any events or claims that would give rise thereto are
not then pending) and the termination of this Agreement, the Liens created
hereby shall terminate and Agent shall execute and deliver such documents, at
Borrower’s expense, as are necessary to release Agent’s Liens on the Collateral
and shall return the Collateral to Borrower; provided, however, that the parties
agree that, notwithstanding any such termination or release or the execution,
delivery or filing of any such documents or the return of any Collateral, if and
to the extent that any such payment made or received with respect to the
Obligations is subsequently invalidated, determined to be fraudulent or
preferential, set aside, defeased or required to be repaid to a trustee, debtor
in possession, receiver, custodian or any other Person under any Debtor Relief
Law, common law or equitable cause or any other law, then the Obligations
intended to be satisfied by such payment shall be revived and shall continue as
if such payment had not been received by Agent and the Liens created hereby
shall be revived automatically without any action on the part of any party
hereto and shall continue as if such payment had not been received by
Agent.  Agent shall not be deemed to have made any representation or warranty
with respect to any Collateral so delivered except that such Collateral is free
and clear, on the date of such delivery, of any and all Liens arising from such
Person’s own acts.

Times of Day

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Rounding

 

Any ratios required to be maintained by Borrower pursuant to this Agreement
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

No Advisory or Fiduciary Responsibility

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees that:  (i)
(A) the arranging and other services regarding this Agreement provided by the
Lenders are arm’s-length commercial transactions between Borrower and its
Affiliates, on the one hand, and the Lenders and their Affiliates, on the other
hand, (B) Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been,

88

 

 

--------------------------------------------------------------------------------

 

is not, and will not be acting as an advisor, agent or fiduciary for Borrower or
any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to Borrower or any of its Affiliates with respect
to the transactions contemplated hereby except, in the case of a Lender, those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of
Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to Borrower or its Affiliates.  To
the fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against each of the Lenders and their Affiliates with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

Independent Effect of Covenants

 

Borrower expressly acknowledges and agrees that each covenant contained in
Articles VI or VII hereof shall be given independent effect.  Accordingly,
Borrower shall not engage in any transaction or other act otherwise permitted
under any covenant contained in Articles VI or VII, if, before or after giving
effect to such transaction or act, Borrower shall or would be in breach of any
other covenant contained in Articles VI or VII.

12.16Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final and in
whatever currency denominated) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of
Borrower against any of and all of the Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured; provided that, in
the event that any Non-Funding Lender shall exercise any such right of setoff,
(i) all amounts so set off shall be paid over immediately to Agent for further
application in accordance with the provisions of Section 13.3 and, pending such
payment, shall be segregated by such Non-Funding Lender from its other funds and
deemed held in trust for the benefit of Agent and Lenders, and (ii) the
Non-Funding Lender shall provide promptly to Agent a statement describing in
reasonable detail the Obligations owing to such Non-Funding Lender as to which
it exercised such right of setoff.  The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.  Each Lender agrees to notify Borrower and Agent
promptly after any such setoff and application by such Lender; provided that,
the failure to give such notice shall not affect the validity of such setoff and
application.

Confidentiality.

 

Each of Agent and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National

89

 

 

--------------------------------------------------------------------------------

 

Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to Borrower and its obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating Borrower
or its Subsidiaries or the credit facilities evidenced by this Agreement or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facilities
evidenced by this Agreement, (h) with the consent of Borrower or (i) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to Agent, any Lender or any
of their respective Affiliates on a nonconfidential basis from a source other
than Borrower.  For the purposes of this Section, “Information” means all
information received from Borrower relating to Borrower or its business, other
than any such information that is available to Agent or any Lender on a
nonconfidential basis prior to disclosure by Borrower; provided that, in the
case of information received from Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Inconsistencies with Other Documents.

 

In the event there is a conflict or inconsistency between this Agreement and any
other Loan Document, the terms of this Agreement shall control; provided that
any provision of the Collateral Documents which imposes additional burdens on
Borrower or any of its Subsidiaries or further restricts the rights of Borrower
or any of its Subsidiaries or gives Agent or Lenders additional rights shall not
be deemed to be in conflict or inconsistent with this Agreement and shall be
given full force and effect.

XIII.AGENT PROVISIONS; SETTLEMENT

13.1Agent.

(a)Appointment.  Each Lender hereby designates and appoints Pacific Western Bank
as the administrative agent, payment agent and collateral agent under this
Agreement and the other Loan Documents, and each Lender hereby irrevocably
authorizes Pacific Western Bank, as Agent for such Lender, to take such action
or to refrain from taking such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are delegated to Agent by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto.  Agent agrees to act as such on the conditions contained in
this Article XIII.  The provisions of this Article XIII are solely for the
benefit of Agent and Lenders, and Borrower shall have no rights as

90

 

 

--------------------------------------------------------------------------------

 

a third-party beneficiary of any of the provisions of this Article XIII other
than the second sentence of Section 13.1(h)(iii).  Agent may perform any of its
duties hereunder, or under the Loan Documents, by or through its agents,
employees or sub-agents.

(b)Nature of Duties.  In performing its functions and duties under this
Agreement, Agent is acting solely on behalf of Lenders, and its duties are
administrative in nature, and does not assume and shall not be deemed to have
assumed, any obligation toward or relationship of agency or trust with or for
Lenders, other than as expressly set forth herein and in the other Loan
Documents, or Borrower.  Agent shall have no duties, obligations or
responsibilities except those expressly set forth in this Agreement or in the
other Loan Documents.  Agent shall not have by reason of this Agreement or any
other Loan Document a fiduciary relationship in respect of any Lender.  Each
Lender shall make its own independent investigation of the financial condition
and affairs of Borrower in connection with the extension of credit hereunder and
shall make its own appraisal of the creditworthiness of Borrower.  Except for
information, notices, reports and other documents expressly required to be
furnished to Lenders by Agent hereunder or given to Agent for the account of or
with copies for Lenders, Agent shall have no duty or responsibility, either
initially or on a continuing basis, to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the Closing Date or at any time or times thereafter.  If Agent seeks the
consent or approval of any Lenders to the taking or refraining from taking any
action hereunder, then Agent shall send prior written notice thereof to each
Lender.  Agent shall promptly notify each Lender in writing any time that the
applicable percentage of Lenders have instructed Agent to act or refrain from
acting pursuant hereto.

(c)Rights, Exculpation, Etc.  Neither Agent nor any of its officers, directors,
managers, members, equity owners, employees, attorneys or agents shall be liable
to any Lender for any action lawfully taken or omitted by them hereunder or
under any of the other Loan Documents, or in connection herewith or therewith;
provided that the foregoing shall not prevent Agent from being liable to the
extent of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction on a final and nonappealable
basis.  Notwithstanding the foregoing, Agent shall be obligated on the terms set
forth herein for performance of its express duties and obligations
hereunder.  Agent shall not be liable for any apportionment or distribution of
payments made by it in good faith, and if any such apportionment or distribution
is subsequently determined to have been made in error, the sole recourse of any
Lender to whom payment was due but not made shall be to recover from the other
Lenders any payment in excess of the amount to which they are determined to be
entitled (and such other Lenders hereby agree promptly to return to such Lender
any such erroneous payments received by them).  In performing its functions and
duties hereunder, Agent shall exercise the same care which it would in dealing
with loans for its own account.  Agent shall not be responsible to any Lender
for any recitals, statements, representations or warranties made by Borrower
herein or for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency of this Agreement or any of the
other Loan Documents or the transactions contemplated thereby, or for the
financial condition of Borrower.  Agent shall not be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions, or conditions of this Agreement or any of the Loan Documents or the
financial condition of Borrower, or the existence or possible existence of any
Trigger Event, Default or Event of Default.  Agent may at any time request
instructions from Lenders with respect to any actions or approvals which by the
terms of

91

 

 

--------------------------------------------------------------------------------

 

this Agreement or of any of the other Loan Documents Agent is permitted or
required to take or to grant, and Agent shall be absolutely entitled to refrain
from taking any action or to withhold any approval and shall not be under any
liability whatsoever to any Person for refraining from taking any action or
withholding any approval under any of the Loan Documents until it shall have
received such instructions from the applicable percentage of Lenders.  Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against Agent as a result of Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the applicable percentage of Lenders and, notwithstanding the instructions of
Lenders, Agent shall have no obligation to take any action if it, in good faith,
believes that such action exposes Agent or any of its officers, directors,
managers, members, equity owners, employees, attorneys or agents to any personal
liability unless Agent receives an indemnification satisfactory to it from
Lenders with respect to such action.

(d)Reliance.  Agent shall be entitled to rely upon any written notices,
statements, certificates, orders or other documents or any telephone message or
other communication (including any writing, telex, telecopy or telegram)
believed by it in good faith to be genuine and correct and to have been signed,
sent or made by the proper Person, and with respect to all matters pertaining to
this Agreement or any of the other Loan Documents and its duties hereunder or
thereunder, upon advice of legal counsel, independent accountants and other
experts selected by Agent in its sole discretion.

(e)Indemnification.  Each Lender, severally and not (i) jointly or (ii) jointly
and severally, agrees to reimburse and indemnify and hold harmless Agent and its
officers, directors, managers, members, equity owners, employees, attorneys and
agents (to the extent not reimbursed by Borrower), ratably according to their
respective Pro Rata Share in effect on the date on which indemnification is
sought under this subsection of the total outstanding Obligations (or, if
indemnification is sought after the date upon which the Loans shall have been
paid in full, ratably in accordance with their Pro Rata Share immediately prior
to such date of the total outstanding Obligations), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, advances, or disbursements of any kind or nature whatsoever
which may be imposed on, incurred by, or asserted against Agent or any of its
officers, directors, managers, members, equity owners, employees, attorneys or
agents in any way relating to or arising out of this Agreement or any of the
other Loan Documents or any action taken or omitted by Agent under this
Agreement or any of the other Loan Documents; provided, however, that no Lender
shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, advances
or disbursements to the extent resulting from Agent’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction on a final
and non-appealable basis.  The obligations of Lenders under this Article XIII
shall survive the payment in full of the Obligations and the termination of this
Agreement.

(f)Agent in its Individual Capacity.  With respect to the Loans made by it, if
any, Pacific Western Bank and its successors as the Agent shall have, and may
exercise, the same rights and powers under the Loan Documents, and is subject to
the same obligations and liabilities, as and to the extent set forth in the Loan
Documents, as any other Lender.  The terms “Lenders” or “Requisite Lenders” or
any similar terms shall include Agent in its individual capacity as a
Lender.  Agent and its Affiliates may accept deposits from, lend money to, act
as the financial

92

 

 

--------------------------------------------------------------------------------

 

advisor or in any other advisory capacity for and generally engage in any kind
of lending, banking, trust, financial advisory or other business with, Borrower
or any Subsidiary or Affiliate of Borrower as if it were not acting as Agent
pursuant hereto.

(g)Successor Agent.

(i)Resignation.  Agent may resign from the performance of all or part of its
functions and duties hereunder at any time by giving at least thirty (30)
calendar days’ prior written notice to Borrower and Lenders.  Such resignation
shall take effect upon the acceptance by a successor Agent of appointment
pursuant to clause (ii) below or as otherwise provided below.

(ii)Appointment of Successor.  Upon any such notice of resignation pursuant to
clause (g)(i) of this Section 13.1, Requisite Lenders shall appoint a successor
Agent with the consent of Borrower, which consent shall not be unreasonably
withheld, delayed or conditioned (or required if any Trigger Event, Default or
Event of Default exists).  If a successor Agent shall not have been so appointed
within said thirty (30) calendar day period referenced in clause (g)(i) above,
the retiring Agent, upon notice to Borrower, may, on behalf of Lenders, appoint
a successor Agent with the consent of Borrower, which consent shall not be
unreasonably withheld, delayed or conditioned (or required if any Trigger Event,
Default or Event of Default exists), who shall serve as Agent until such time as
Requisite Lenders appoint a successor Agent as provided above.  If no successor
Agent has been appointed pursuant to the foregoing within said thirty (30)
calendar day period, the resignation shall become effective and Requisite
Lenders thereafter shall perform all the duties of Agent hereunder, until such
time, if any, as Requisite Lenders appoint a successor Agent as provided above.

(iii)Successor Agent.  Upon the acceptance of any appointment as Agent under the
Loan Documents by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent and, upon the earlier of such acceptance or the effective
date of the retiring Agent’s resignation, the retiring Agent shall be discharged
from its duties and obligations under the Loan Documents, provided that any
indemnity rights or other rights in favor of such retiring Agent shall continue
after and survive such resignation and succession.  After any retiring Agent’s
resignation as Agent under the Loan Documents, the provisions of this Article
XIII shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Agent under the Loan Documents.

(h)Collateral Matters.

(i)Collateral.  Each Lender agrees that any action taken by Agent or the
Requisite Lenders (or, where required by the express terms of this Agreement, a
greater number of Lenders) in accordance with the provisions of this Agreement
or of the other Loan Documents relating to the Collateral, and the exercise by
Agent or the Requisite Lenders (or, where so required, such greater number of
Lenders) of the powers set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon all of Lenders and Agent.  Without limiting the generality

93

 

 

--------------------------------------------------------------------------------

 

of the foregoing, Agent shall have the sole and exclusive right and authority to
(i) act as the disbursing and collecting agent for Lenders with respect to all
payments and collections arising in connection herewith and with the Loan
Documents in connection with the Collateral; (ii) execute and deliver each Loan
Document relating to the Collateral and accept delivery of each such agreement
delivered by Borrower; (iii) act as collateral agent for Lenders for purposes of
the perfection of all security interests and Liens created by such agreements
and all other purposes stated therein; (iv) manage, supervise and otherwise deal
with the Collateral; (v) take such action as is necessary or desirable to
maintain the perfection and priority of the security interests and Liens created
or purported to be created by the Loan Documents relating to the Collateral; and
(vi) except as may be otherwise specifically restricted by the terms hereof or
of any other Loan Document, exercise all right and remedies given to such Agent
and Lenders with respect to the Collateral under the Loan Documents relating
thereto, Applicable Law or otherwise.

(ii)Release of Collateral.  Lenders hereby irrevocably authorize Agent, at its
option and in its discretion, to release any Lien granted to or held by Agent,
for the benefit the of Lenders, upon any Collateral covered by the Loan
Documents (A) upon termination of this Agreement, the termination of the
Revolving Loan Commitments and the indefeasible payment and satisfaction in full
in cash of all Obligations (other than contingent indemnification Obligations to
the extent no claim giving rise thereto has been asserted); (B) constituting
Collateral being sold or disposed of if Borrower certifies to Agent that the
sale or disposition is made in compliance with the provisions of the Loan
Documents (and Agent may rely conclusively on any such certificate, without
further inquiry); or (C) constituting Collateral leased to Borrower under a
lease which has expired or been terminated in a transaction permitted under this
Agreement or is about to expire and which has not been, and is not intended by
Borrower to be, renewed or extended.

(iii)Confirmation of Authority; Execution of Releases.  Without in any manner
limiting Agent’s authority to act without any specific or further authorization
or consent by Lenders (as set forth in Section 13.1(h)(i) and (ii)), each Lender
agrees to confirm in writing, upon request by Borrower, the authority to release
any property covered by this Agreement or the Loan Documents conferred upon
Agent under Section 13.1(h)(ii).  So long as no Trigger Event, Default or Event
of Default exists, upon receipt by Agent of confirmation from the requisite
percentage of Lenders of its authority to release any particular item or types
of Collateral covered by this Agreement or the other Loan Documents, and upon at
least five (5) Business Days’ prior written request by Borrower, Agent shall
(and hereby is irrevocably authorized by Lenders to) execute such documents as
may be necessary to evidence the release of the Liens granted to Agent, for the
benefit itself and the Lenders, herein or pursuant hereto upon such Collateral;
provided, however, that (A) Agent shall not be required to execute any such
document on terms which, in Agent’s opinion, would expose Agent to liability or
create any obligation or entail any consequence other than the release of such
Liens without recourse or warranty (other than that such Collateral is free and
clear, on the date of such delivery, of any and all Liens arising from such
Person’s own acts), and (B) such release shall not in any manner discharge,
affect or impair the Obligations or any Liens upon (or obligations of Borrower
or any Subsidiary of Borrower in respect of) all interests retained by Borrower
or any

94

 

 

--------------------------------------------------------------------------------

 

Subsidiary of Borrower, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral covered by this Agreement or the
Loan Documents.

(iv)Absence of Duty.  Agent shall have no obligation whatsoever to any Lender or
any other Person to assure that the Collateral covered by this Agreement or the
other Loan Documents exists or is owned by Borrower or is cared for, protected
or insured or has been encumbered or that the Liens granted to Agent, on behalf
of the Lenders, herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, protected, enforced or maintained or are entitled
to any particular priority, or to exercise at all or in any particular manner or
under any duty of care, disclosure, or fidelity, or to continue exercising, any
of the rights, authorities and powers granted or available to Agent in this
Section 13.1(h) or in any of the Loan Documents; it being understood and agreed
that in respect of the Collateral covered by this Agreement or the other Loan
Documents, or any act, omission or event related thereto, Agent may act in any
manner it may deem appropriate, in its discretion, given Agent’s own interest in
Collateral covered by this Agreement or the Loan Documents as one of Lenders and
Agent shall have no duty or liability whatsoever to any of the other Lenders;
provided, that Agent shall exercise the same care which it would in dealing with
loans for its own account.

(i)Agency for Perfection.  Each Lender hereby appoints Agent as agent for the
purpose of perfecting Lenders’ security interest in Collateral which, in
accordance with Article 9 of the UCC in any applicable jurisdiction, can be
perfected only by possession.  Should any Lender (other than Agent) obtain
possession of any such Collateral, such Lender shall hold such Collateral for
purposes of perfecting a security interest therein for the benefit of the
Lenders, notify Agent thereof and, promptly upon Agent’s request therefor,
deliver such Collateral to Agent or otherwise act in respect thereof in
accordance with Agent’s instructions.

(j)Exercise of Remedies.  Except as set forth in Section 13.4, each Lender
agrees that it will not have any right individually to enforce or seek to
enforce this Agreement or any other Loan Document or to realize upon any
Collateral security for the Loans or other Obligations; it being understood and
agreed that such rights and remedies may be exercised only by Agent in
accordance with the terms of the Loan Documents.

13.2Lender Consent

(a)In the event Agent requests the consent of a Lender and does not receive a
written denial thereof within five (5) Business Days after such Lender’s receipt
of such request, then such Lender will be deemed to have given such consent so
long as such request contained a notice stating that such failure to respond
within five (5) Business Days would be deemed to be a consent by such Lender.

(b)In the event Agent requests the consent of a Lender in a situation where such
Lender’s consent would be required and such consent is denied, then Agent may,
at its option, require such Lender to assign its interest in the Loans and
Revolving Loan Commitments to Agent for a price equal to the then outstanding
principal amount thereof due such Lender plus accrued and unpaid interest and
fees due such Lender, which principal, interest and fees will be paid to the
Lender when collected from Borrower.  In the event that Agent elects to require
any Lender to

95

 

 

--------------------------------------------------------------------------------

 

assign its interest to Agent pursuant to this Section 13.2 Agent will so notify
such Lender in writing within forty-five (45) days following such Lender’s
denial, and such Lender will assign its interest to Agent no later than five (5)
calendar days following receipt of such notice.

13.3Set-off and Sharing of Payments

In addition to any rights and remedies now or hereafter granted under Applicable
Law and not by way of limitation of any such rights, upon the occurrence and
during the continuation of any Event of Default, each Lender is hereby
authorized by Borrower at any time or from time to time, to the fullest extent
permitted by law, with the prior written consent of Agent and without notice to
Borrower or any other Person other than Agent (such notice being hereby
expressly waived) to set off and to appropriate and to apply any and all (a)
balances (general or special, time or demand, provisional or final) held by such
Lender at any of its offices for the account of Borrower (regardless of whether
such balances are then due to Borrower ), and (b) other Collateral at any time
held or owing by such Lender to or for the credit or for the account of
Borrower, against and on account of any of the Obligations which are not paid
when due; provided, that no Lender or any such holder shall exercise any such
right without prior written notice to Agent.  Any Lender that has exercised its
right to set-off or otherwise has received any payment on account of the
Obligations shall, to the extent the amount of any such set off or payment
exceeds its Pro Rata Share of payments obtained by all of the Lenders on account
of such Obligations, purchase for cash (and the other Lenders or holders of the
Loans shall sell) participations in each such other Lender’s or holder’s Pro
Rata Share of Obligations as would be necessary to cause such Lender to share
such excess with each other Lenders or holders in accordance with their
respective Pro Rata Shares; provided, however, that if all or any portion of
such excess payment or benefits is thereafter recovered from such purchasing
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery.  Borrower agrees, to the fullest
extent permitted by law, that (y) any Lender or holder may exercise its right to
set-off with respect to amounts in excess of its Pro Rata Share of the
Obligations and may sell participations in such excess to other Lenders and
holders, and (z) any Lender so purchasing a participation in the Loans made or
other Obligations held by other Lenders may exercise all rights of set-off,
bankers’ lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of Loans and other Obligations
in the amount of such participation.

13.4Disbursement of Funds

Agent may, on behalf of Lenders, disburse funds to Borrower for the Revolving
Advances or any other Advance.  Each Lender shall reimburse Agent on demand for
its Pro Rata Share of all funds disbursed on its behalf by Agent, or if Agent so
requests, each Lender shall remit to Agent its Pro Rata Share of any Advance
before Agent disburses such Advance to or on account of Borrower.  If Agent so
elects to require that funds be made available prior to disbursement to
Borrower, Agent shall advise each Lender by telephone, telex or telecopy of the
amount of such Lender’s Pro Rata Share of such Advance no later than one (1)
Business Day prior to the funding date applicable thereto, and each such Lender
shall pay Agent such Lender’s Pro Rata Share of such requested Loan, in same day
funds, by wire transfer to Agent’s account not later than 2:00 p.m. (New York
City time).  If Agent shall have disbursed funds to Borrower on behalf of any
Lender and such Lender fails to pay the amount of its Pro Rata Share forthwith
upon Agent’s demand, Agent shall promptly notify Borrower, and Borrower shall as
promptly as reasonably

96

 

 

--------------------------------------------------------------------------------

 

possible, but in no event less than two (2) Business Days after such notice,
repay such amount to Agent.  Any repayment by Borrower required pursuant to this
Section 13.4 shall be without any premium or penalty.  Nothing in this Section
13.4 or elsewhere in this Agreement or the other Loan Documents, including the
provisions of Section 13.5, shall be deemed to require Agent to advance funds on
behalf of any Lender or to relieve any Lender from its obligation to fulfill its
commitments hereunder or to prejudice any rights that Agent or Borrower may have
against any Lender as a result of any default by such Lender hereunder.

13.5Settlements; Payments; and Information

(a)Advances; Payments; Interest and Fee Payments.

(i)The amount of the outstanding Loan may fluctuate from day to day through
Agent’s disbursement of funds to or on account of, and receipt of funds from,
Borrower.  In order to minimize the frequency of transfers of funds between
Agent and each Lender, notwithstanding terms to the contrary set forth in
Section 13.4, Advances and repayments thereof may be settled according to the
procedures described in Sections 13.5(a)(ii) and 13.5(a)(iii).  Notwithstanding
these procedures, each Lender’s obligation to fund its Pro Rata Share of any
Advances made by Agent to or on account of Borrower will commence on the date
such Advances are made by Agent.  Nothing contained in this Agreement shall
obligate a Lender to make an Advance at any time any Trigger Event, Default or
Event of Default exists.  All such payments will be made by such Lender without
set-off, counterclaim or deduction of any kind.

(ii)Once each week, or more frequently (including daily), if Agent so elects
(each such day being a “Settlement Date”), Agent will advise each Lender by 1:00
p.m. (New York City time) on a Business Day by telephone, telex or telecopy of
the amount of each such Lender’s Pro Rata Share of the outstanding Advances.  In
the event payments are necessary to adjust the amount of such Lender’s share of
the Advances to such Lender’s Pro Rata Share of the Advances, the party from
which such payment is due will pay the other party, in same day funds, by wire
transfer to the other’s account not later than 2:00 p.m. (New York City time) on
the Business Day following the Settlement Date.

(iii)On the twentieth (20th) Business Day of each month (“Interest Settlement
Date”), Agent will advise each Lender by telephone or facsimile of the amount of
interest and fees charged to and collected from Borrower for the preceding month
in respect of the Loans.  Provided that such Lender has made all payments
required to be made by it under this Agreement and provided that Lender has not
received its Pro Rata Share of interest and fees directly from Borrower, Agent
will pay to such Lender, by wire transfer to such Lender’s account (as specified
by such Lender on Schedule 13.5(a) of this Agreement as amended by such Lender
from time to time after the date hereof pursuant to the notice provisions
contained herein or in the applicable Lender Addition Agreement) not later than
2:00 p.m. (New York City time) on the next Business Day following the Interest
Settlement Date, such Lender’s share of such interest and fees.

(b)Availability of Lenders’ Pro Rata Share.

97

 

 

--------------------------------------------------------------------------------

 

(i)Unless Agent has been notified by a Lender prior to any proposed funding date
of such Lender’s intention not to fund its Pro Rata Share of an Advance, Agent
may assume that such Lender will make such amount available to Agent on the
proposed funding date or the Business Day following the next Settlement Date, as
applicable; provided, however, nothing contained in this Agreement shall
obligate a Lender to make an Advance at any time any Trigger Event, Default or
Event of Default exists.  If such amount is not, in fact, made available to
Agent by such Lender when due, Agent will be entitled to recover such amount on
demand from such Lender without set-off, counterclaim or deduction of any kind.

(ii)Nothing contained in this Section 13.5(b) will be deemed to relieve a Lender
of its obligation to fulfill its commitments or to prejudice any rights Agent or
Borrower may have against such Lender as a result of any default by such Lender
under this Agreement.

(c)Return of Payments.

(i)If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender without set-off, counterclaim
or deduction of any kind.

(ii)If Agent determines at any time that any amount received by Agent under this
Agreement must be returned to Borrower or paid to any other Person pursuant to
any Debtor Relief Law or otherwise, then, notwithstanding any other term or
condition of this Agreement, Agent will not be required to distribute any
portion thereof to any Lender.  In addition, each Lender will repay to Agent on
demand any portion of such amount that Agent has distributed to such Lender,
together with interest at such rate, if any, as Agent is required to pay to
Borrower or such other Person, without set-off, counterclaim or deduction of any
kind.

13.6Dissemination of Information

Upon request by a Lender, Agent will distribute promptly to such Lender, unless
previously provided by Borrower to such Lender, copies of all notices,
schedules, reports, projections, financial statements, agreements and other
material and information, including financial and reporting information received
from Borrower or generated by a third party (and excluding only internal
information generated by Pacific Western Bank for its own use as a Lender or as
Agent and any attorney-client privileged communications or work product), as
provided for in this Agreement and the other Loan Documents as received by
Agent.  Agent shall not be liable to any of the Lenders for any failure to
comply with its obligations under this Section 13.6, except to the extent that
such failure is attributed to Agent’s gross negligence or willful misconduct and
results in demonstrable damages to such Lender as determined, in each case, by a
court of competent jurisdiction on a final and non-appealable basis.

98

 

 

--------------------------------------------------------------------------------

 

13.7Non-Funding Lender.

The failure of any Lender to make any Advance (the “Non-Funding Lender”) on the
date specified therefor shall not relieve any other Lender (each such other
Lender, an “Other Lender”) of its obligations to make such Advance, but neither
any Other Lender nor Agent shall be responsible for the failure of any
Non-Funding Lender to make an Advance or make any other payment required
hereunder.  Notwithstanding anything set forth herein to the contrary, a
Non-Funding Lender shall not have any voting or consent rights under or with
respect to any Loan Document or constitute a “Lender” for any voting or consent
rights under or with respect to any Loan Document.  At Borrower’s request, Agent
or a Person acceptable to Agent shall have the right with Agent’s consent and in
Agent’s sole discretion (but shall have no obligation) to purchase from any
Non-Funding Lender, and each Non-Funding Lender agrees that it shall, at Agent’s
request, sell and assign to Agent or such Person, all of the rights of that
Non-Funding Lender to make Advances hereunder for an amount equal to the
principal balance of all Loans held by such Non-Funding Lender and all accrued
interest and fees with respect thereto through the date of sale, such purchase
and sale to be consummated pursuant to an executed Lender Addition Agreement.

13.8Taxes

(a)Any and all payments by or on account of any obligations of Borrower to each
Lender or Agent under this Agreement or any other Loan Document shall be made
free and clear of, and without deduction or withholding for, any and all present
or future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto (including penalties, interest and additions to
tax), imposed by any Governmental Authority (“Taxes”), except as required by
Applicable Law.

(b)In addition, Borrower shall pay to the relevant Governmental Authority any
present or future stamp, court or documentary, intangible, recording, filing or
similar Taxes which arise from any payment made hereunder or from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement or any other Loan Document (hereinafter referred to as “Other Taxes”).

(c)Subject to Section 13.8(g), Borrower shall indemnify and hold harmless each
Lender and Agent for the full amount of any and all Indemnified Taxes or Other
Taxes (including any Indemnified Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 13.8) paid or payable by such
Lender or Agent and any liability (other than any penalties, interest,
additions, and expenses that accrue after the 180th day after the receipt by
Agent or such Lender of written notice of the assertion of such Indemnified
Taxes or Other Taxes and before the date that Agent or such Lender provides
Borrower with a certificate relating thereto pursuant to Section 13.8(l))
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally asserted by the relevant Governmental
Authority.  Payments under this indemnification shall be made within 10 days
from the date any Lender or Agent makes written demand therefor.

99

 

 

--------------------------------------------------------------------------------

 

(d)If Borrower shall be required by Applicable Law to deduct or withhold any
Taxes from or in respect of any sum payable hereunder to any Lender or Agent,
then, subject to Section 13.8(g):

(i)if such Tax is an Indemnified Tax, the sum payable shall be increased to the
extent necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 13.8), such
Lender or Agent, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made;

(ii)Borrower shall make such deductions; and

(iii)Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with Applicable Law.

(e)Within ten (10) days after the date of any payment by Borrower of Taxes to a
Governmental Authority, Borrower shall furnish to Agent (and the applicable
Lender) a receipt evidencing payment thereof, or other evidence of payment
satisfactory to Agent (and the applicable Lender).

(f)Each Lender that is not a U.S. Person (a “Non-U.S. Lender”) shall deliver to
Borrower and Agent (or, in the case of an assignment that is not disclosed to
Borrower in accordance with the provisions of Section 12.2, solely to the
assigning Lender and Agent and not to Borrower) two (2) copies of each
applicable U.S. Internal Revenue Service Form W-8BEN, Form W‑8BEN‑E, Form W-8IMY
or Form W-8ECI, or any subsequent versions thereof, successors thereto or such
other forms or documents as may be reasonably required under Applicable Law,
properly completed and duly executed by such Non-U.S. Lender claiming complete
exemption from United States federal withholding Tax on all payments by Borrower
under this Agreement and the other Loan Documents.  Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement.  In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender.  In addition to properly completing and duly executing
Forms W-8BEN or W‑8BEN‑E (or any subsequent versions thereof or successor
thereto), if such Non-U.S. Lender is claiming an exemption from withholding of
United States federal income Tax under Section 871(h) or 881(c) of the Code,
such Lender hereby represents and warrants that (A) it is not a “bank” within
the meaning of Section 881(c) of the Code, (B) it is not subject to regulatory
or other legal requirements as a bank in any jurisdiction, (C) it has not been
treated as a bank for purposes of any Tax, securities law or other filing or
submission made to any governmental securities law or other legal requirements,
(D) it is not a “10 percent shareholder” of Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (E) it is not a controlled foreign corporation
receiving interest from a related person within the meaning of Section
881(c)(3)(C) of the Code and (F) none of the interest arising from this
Agreement constitutes contingent interest within the meaning of Section
871(h)(4) or Section 881(c)(4) of the Code and such Non-U.S. Lender agrees that
it shall provide Agent, and Agent shall provide to Borrower (or, in the case of
an assignment that is not disclosed to Borrower in accordance with the
provisions of Section 12.2, solely to the assigning Lender and Agent and not to
Borrower), with prompt notice at any time after becoming a Lender hereunder that
it can no longer make the

100

 

 

--------------------------------------------------------------------------------

 

foregoing representations and warranties.  Each Non-U.S. Lender shall promptly
notify Borrower (or, in the case of an assignment that is not disclosed to
Borrower in accordance with the provisions of Section 12.2, solely to the
assigning Lender and Agent and not to Borrower) at any time it determines that
it is no longer in a position to provide any previously delivered form or
certificate (or any other form of certification adopted by the U.S. taxing
authorities for such purpose).  Notwithstanding any other provision of this
section, a Non-U.S. Lender shall not be required to deliver any form pursuant to
this subsection that such Non-U.S. Lender is not legally able to deliver.  Each
Lender who makes an assignment pursuant to Section 12.2 where the assignment and
assumption agreement is not delivered to Borrower shall indemnify and agree to
hold Agent, Borrower and the other Lenders harmless from and against any United
States federal withholding Tax, interest and penalties that would not have been
imposed but for (i) the failure of the Transferee that received such assignment
under Section 12.2 to comply with this Section 13.8(f) or (ii) the failure of
such Lender to withhold and pay such Tax at the proper rate in the event such
Transferee does not comply with this Section 13.8(f) (or complies with Section
13.8(f) but delivers forms indicating it is entitled to a reduced rate of such
Tax).  Any Lender that is a U.S. Person shall deliver to Borrower and Agent
(i) a properly prepared and duly executed U.S. Internal Revenue Service Form
W-9, or any subsequent versions thereof or successors thereto, certifying that
such Lender is entitled to receive any and all payments under this Agreement and
each other Loan Document free and clear from withholding of United States
federal backup withholding Taxes or (ii) such other reasonable documentation as
will enable Borrower and/or Agent to determine whether or not such Lender is
subject to United States federal backup withholding or information reporting
requirements.  Each Person that shall become a Participant pursuant to Section
12.2 shall, on or before the date of the effectiveness of the related transfer,
be required to provide all of the forms, certifications and statements required
pursuant to this Section 13.8(f), and shall make the representations and
warranties set forth in clauses (A) – (F) above, provided that the obligations
of such Participant, pursuant to this Section 13.8(f) shall be determined as if
such Participant were a Lender except that such Participant shall furnish all
such required forms, certifications and statements to the Lender from which the
related participation shall have been purchased.

(g)Borrower will not be required to pay any additional amounts in respect of
United States federal income Tax pursuant to Section 13.8(d) to any Lender or
Agent or to indemnify any Lender or Agent pursuant to Section 13.8(c) to the
extent that the Internal Revenue Service has determined (which determination
shall be final and non-appealable) that such Lender or Agent is treated as a
“conduit entity” within the meaning of Treasury Regulation Section 1.881‑3 or
any successor provision; provided, however, nothing contained in this Section
shall preclude the payment of additional amounts or indemnity payments by
Borrower to the person for whom the “conduit entity” is acting.

(h)If Borrower is required to pay additional amounts to or for the account of
any Lender or Agent pursuant to this Section 13.8, then such Lender or Agent
shall use its reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document reasonably requested by
Borrower so as to eliminate or reduce any such additional payments by Borrower
which may accrue in the future if such filing or changes in the reasonable
judgment of such Lender or Agent, would not require such Lender to disclose
information such Lender deems confidential and is not otherwise disadvantageous
to such Lender or Agent.

101

 

 

--------------------------------------------------------------------------------

 

(i)If Agent or a Lender, in its reasonable judgment, receives a refund of any
Taxes or Other Taxes as to which it has been indemnified by Borrower or with
respect to which Borrower has paid additional amounts pursuant to this Section
13.8, it shall promptly pay to Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by
Borrower under this Section 13.8 with respect to the Taxes giving rise to such
refund) and any interest paid by the relevant Governmental Authority with
respect to such refund, provided, that Borrower, upon the request of Agent or
such Lender, shall repay the amount paid over to Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
Agent or such Lender in the event Agent or such Lender is required to repay the
applicable refund to such Governmental Authority.

(j)Notwithstanding anything herein to the contrary, if Agent is required by
Applicable Law to deduct or withhold any Taxes from or in respect of any sum
payable to any Lender by Borrower or Agent, the Agent shall not be required to
make any gross-up payment to or in respect of such Lender, except to the extent
that a corresponding gross-up payment is actually received by Agent from
Borrower.

(k)Any Lender claiming reimbursement or compensation pursuant to this Section
13.8 shall deliver to Borrower (with a copy to Agent) a certificate setting
forth in reasonable detail the amount payable to such Lender hereunder and such
certificate shall be conclusive and binding on Borrower in the absence of
manifest error.

(l)The agreements and obligations of Borrower in this Section 13.8 shall survive
the payment of all other Obligations.

13.9Patriot Act

Each Lender that is subject to the requirements of the Patriot Act and Agent
(for itself and not on behalf of any Lender) hereby notifies Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
Agent and each Lender to identify Borrower in accordance with the Patriot
Act.  Borrower shall, promptly following a request by Agent or any Lender,
provide all documentation and other information that Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” an anti-money laundering rules and regulations, including the
Patriot Act.

 

 

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGES FOLLOW]

 

102

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has duly executed this Loan and Security
Agreement as of the date first written above.

BORROWER:

EFR 2018-1, LLC,

a Delaware limited liability company

 

 

By: /s/ David Fisher
Name:David Fisher
Title: President

Address:

 

175 West Jackson Boulevard

Suite 1000

Chicago, IL 60606

Attn: _________________

Facsimile: _____________

 

with a copy to:

 

Chapman and Cutler LLP

1270 Avenue of the Americans, 30th Floor

New York, NY 10020

Attn: Kenneth P. Marin

Facsimile: (212) 655-2511







 

 

--------------------------------------------------------------------------------

 

LEAD ARRANGER, BOOKRUNNER, AGENT AND LENDER:


PACIFIC WESTERN BANK

 

By: /s/ Robert Dailey

Name: Robert Dailey

Title: SVP, Managing Director


Address:

 

5404 Wisconsin Avenue, 2nd Floor

Chevy Chase, MD 20815

Attention: SFG Portfolio Manager

Facsimile: (301) 841-2380

 

With a copy to:

Holland & Knight LLP

200 Crescent Court, Suite 1600

Dallas, Texas 75201

Attn: Matthew Fontane, Esq.

Facsimile:  (214) 964-9501

 

 

 